 21-10249-mg        Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03           Main Document
                                          Pg 1 of 118


Stephen E. Hessler, P.C.                             Thomas M. Farrell (admitted pro hac vice)
Chad J. Husnick, P.C.                                K. Elizabeth Sieg (admitted pro hac vice)
Jennifer Levy (admitted pro hac vice)                Joseph Florczak (admitted pro hac vice)
AnnElyse Scarlett Gains                              MCGUIREWOODS LLP
KIRKLAND & ELLIS LLP                                 800 East Canal Street
KIRKLAND & ELLIS INTERNATIONAL LLP                   Richmond, Virginia 23219
601 Lexington Avenue                                 Telephone: (804) 775-1000
New York, New York 10022
Telephone:      (212) 446-4800                       Co-Counsel for Navient Solutions, LLC
Facsimile:      (212) 446-4900

Co-Counsel for Navient Solutions, LLC


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    )
 In re:                                             )       Chapter 11
                                                    )
                                                    )
 NAVIENT SOLUTIONS, LLC,                            )       Case No. 21-10249 (MG)
                                                    )
                         Putative Debtor.           )
                                                    )

     DECLARATION OF STEPHEN E. HESSLER IN SUPPORT OF NAVIENT’S
   MOTION FOR ATTORNEYS’ FEES AND COSTS PURSUANT TO 11 U.S.C. § 303(i)

          Stephen E. Hessler hereby declares under penalty of perjury pursuant to section 1746 of

title 28 of the United States Code:

          1.     I am the president of Stephen E. Hessler, P.C., a partner of the law firm of

Kirkland & Ellis P.C., located at 601 Lexington Avenue, New York, New York 10022, and a

partner of Kirkland & Ellis International, LLP (together with Kirkland & Ellis LLP, collectively,

“Kirkland”). I am an attorney admitted to practice before this Court, and am one of the lead

attorneys representing Navient Solutions, LLC (“Navient”), the putative debtor in the

above-captioned and dismissed involuntary chapter 11 case (the “Involuntary Case”). I submit

this declaration in support of Navient’s Motion for Attorneys’ Fees and Costs Pursuant to
21-10249-mg           Doc 55       Filed 03/29/21 Entered 03/29/21 12:45:03                     Main Document
                                               Pg 2 of 118



11 U.S.C. § 303(i) (the “Motion) filed contemporaneously herewith.1 The exhibits referenced in

the Motion and attached as appendices hereto are true and correct to the best of my knowledge.

          2.       Below is a list of the Exhibits:

                                                   Document
Exhibit A         Summary of Attorneys’ Fees and Costs of Kirkland & Ellis LLP for Legal Services
                  Rendered Through March 24, 2021.
Exhibit B         Summary of Attorneys’ Fees and Costs of McGuireWoods LLP for Legal Services
                  Rendered Through February 28, 2021.
Exhibit C         Transcript of Motion to Dismiss Hearing, In re Navient Solutions, LLC,
                  No. 21-10249 (MG) (Bankr. S.D.N.Y. Feb. 25, 2021).




    New York, New York
    Dated: March 29, 2021                                     /s/ Stephen E. Hessler
                                                              As President of Stephen E. Hessler, P.C., as
                                                              Partner of Kirkland & Ellis LLP, and as
                                                              Partner of Kirkland & Ellis International LLP




1
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


                                                          2
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                   Pg 3 of 118



                                    Exhibit A

                        Summary of Attorneys’ Fees and Costs
    of Kirkland & Ellis LLP for Legal Services Rendered Through March 24, 2021
        21-10249-mg             Doc 55        Filed 03/29/21 Entered 03/29/21 12:45:03                               Main Document
                                                          Pg 4 of 118


                                                               601 Lexington Avenue
                                                                New York, NY 10022

                                                                 FEIN XX-XXXXXXX




March 29, 2021

Navient Solutions, LLC
13865 Sunrise Valley Drive
Suite 110
Herndon, VA 20171

Attn: Mark Heleen

                                                                                    Invoice Number: 1050042184
                                                                                      Client Matter: 17194-29

In the Matter of Involuntary Petition SDNY




For legal services rendered through March 24, 2021
(see attached Description of Legal Services for detail)                                                                  $ 524,050.80
For expenses incurred through March 24, 2021
(see attached Description of Expenses for detail)                                                                           $ 2,903.54
Total legal services rendered and expenses incurred                                                                      $ 526,954.34




  Bay Area   Beijing   Boston   Chicago   Dallas   Hong Kong     Houston   London     Los Angeles   Munich   Paris    Shanghai   Washington, D.C.
       21-10249-mg     Doc 55      Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                                Pg 5 of 118
Navient Solutions, LLC                                      Invoice Number:      1050042184
Legal Services for the Period Ending March 24, 2021          Matter Number:        17194-29
March 29, 2021




                                     Summary of Hours Billed

Name                                                   Hours         Rate          Amount
Julia R. Foster                                         39.80      390.00         15,522.00
AnnElyse Scarlett Gains                                101.30    1,185.00        120,040.50
Susan D. Golden                                          8.00    1,220.00          9,760.00
Stephen E. Hessler, P.C.                                33.50    1,695.00         56,782.50
Chad J. Husnick, P.C.                                   45.60    1,695.00         77,292.00
Elizabeth Helen Jones                                  122.80      765.00         93,942.00
Jennifer Levy, P.C.                                      5.30    1,396.00          7,398.80
Trudy Smith                                             43.40      995.00         43,183.00
Alex Warso                                              84.30      875.00         73,762.50
Carole Michelle Wurzelbacher                            26.50      995.00         26,367.50

TOTALS                                                 510.50                   $ 524,050.80




                                                 2
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                                Pg 6 of 118
Navient Solutions, LLC                                      Invoice Number:           1050042184
Legal Services for the Period Ending March 24, 2021          Matter Number:             17194-29
March 29, 2021


                                    Description of Legal Services

Date     Name                              Hours Description
02/10/21 Julia R. Foster                    1.50 Circulate recently filed Navient pleadings;
                                                 draft Navient notice of appearances for S.
                                                 Hessler, C. Husnick, A. Gains, and J. Levy;
                                                 draft Navient pleading template.
02/10/21 AnnElyse Scarlett Gains            9.00 Review amended pleadings; summarize re
                                                 same; correspond and conference with K&E
                                                 team re same; initiate outline and draft of
                                                 motion to dismiss; analyze research and
                                                 background information re same; conference
                                                 and correspond with K&E team,
                                                 McGuireWoods team re same.
02/10/21 Susan D. Golden                    0.50 Teleconference with S. Hessler, C. Husnick,
                                                 and A. Gains re involuntary case; follow up
                                                 with A. Gains re same.
02/10/21 Stephen E. Hessler, P.C.           4.50 Telephone conferences and correspond with
                                                 K&E team re involuntary filing and work in
                                                 process; telephone conference with K&E
                                                 team and McGuireWoods re same.
02/10/21 Chad J. Husnick, P.C.              2.50 Correspond and conference with K&E team,
                                                 client re involuntary filing and next steps.
02/10/21 Elizabeth Helen Jones              5.60 Telephone conference with A. Gains, K&E
                                                 team re motion to dismiss; compile summary
                                                 of involuntary petition rules; draft sections of
                                                 motion to dismiss; research case law on
                                                 sanctions/damages.
02/10/21 Jennifer Levy, P.C.                1.50 Background review, research, and telephone
                                                 conference with client and K&E team re
                                                 involuntary petition.
02/10/21 Trudy Smith                        2.40 Telephone conference and correspond with
                                                 K&E team re involuntary petition and motion
                                                 to dismiss work streams; read and analyze
                                                 involuntary petition; review background
                                                 materials re same.
02/10/21 Carole Michelle Wurzelbacher       6.50 Draft motion to dismiss involuntary chapter
                                                 11; telephone conference with A. Gains and
                                                 K&E team re same; research re same.




                                                 3
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                                Pg 7 of 118
Navient Solutions, LLC                                      Invoice Number:          1050042184
Legal Services for the Period Ending March 24, 2021          Matter Number:            17194-29
March 29, 2021

Date     Name                              Hours Description
02/11/21 Julia R. Foster                    5.50 Research re Motion for Emergency Hearing;
                                                 shell pleadings re same; revise notice of
                                                 appearances; revise pro hac vice motion;
                                                 research re corporate ownership statement;
                                                 draft re same; shell motion requesting costs;
                                                 revise Motion to Dismiss; research precedent
                                                 re notices to show cause; draft re same;
                                                 review and cite check motion to dismiss.
02/11/21 AnnElyse Scarlett Gains            8.80 Review amended pleadings; summarize re
                                                 same; correspond and conference with K&E
                                                 team re same; draft and revise motion to
                                                 dismiss; correspond and conference with
                                                 K&E team, McGuireWoods team, client re
                                                 same.
02/11/21 Susan D. Golden                    0.50 Correspond with Judge Glenn's chambers re
                                                 filing responsive pleadings; call with US
                                                 Trustee; correspond with K&E team re same.
02/11/21 Stephen E. Hessler, P.C.           3.50 Telephone conferences and correspond with
                                                 K&E team re assistance; review draft outline
                                                 of Motion to Dismiss; telephone conferences
                                                 and correspond with K&E team re same;
                                                 telephone conference and correspond with
                                                 K&E team and Company re filing.
02/11/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team,
                                                 client re involuntary filing and next steps.
02/11/21 Elizabeth Helen Jones              6.70 Draft motion to dismiss; research case law on
                                                 damages; research case law on bad faith; draft
                                                 corporate ownership statement; revise re
                                                 same; correspond with A. Gains re motion to
                                                 exceed page limits; draft re same; telephone
                                                 conference with K&E team, A. Gains re case
                                                 status.
02/11/21 Jennifer Levy, P.C.                0.80 Calls with client and K&E team re fact
                                                 investigation, corporate structure and strategy
                                                 issues.
02/11/21 Trudy Smith                        9.70 Research case law re abstention; draft motion
                                                 to dismiss section re same; correspond with
                                                 K&E team re same; telephone conference
                                                 with K&E team re status; telephone
                                                 conference with S. Golden re motion to show
                                                 cause; review and analyze bankruptcy rules re
                                                 emergency relief; correspond and telephone
                                                 conference with A. Gains re same.



                                                 4
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 8 of 118
Navient Solutions, LLC                                      Invoice Number:         1050042184
Legal Services for the Period Ending March 24, 2021          Matter Number:           17194-29
March 29, 2021

Date     Name                              Hours Description
02/11/21 Alex Warso                          9.90 Draft, revise motion to dismiss; research,
                                                  analyze case law re same; analyze issues re
                                                  standard of dismissal; telephone conference
                                                  with K&E team re same; correspond with J.
                                                  Foster re citations.
02/11/21 Carole Michelle Wurzelbacher        8.50 Review, revise motion to dismiss; research re
                                                  same; correspond with A. Gains and K&E
                                                  team re same.
02/12/21 Julia R. Foster                     1.20 Correspond with printing/courier vendor re
                                                  service; correspond with A. Gains re filing;
                                                  draft Hessler Declaration in support of
                                                  Motion to Dismiss; review and revise
                                                  pleadings.
02/12/21 AnnElyse Scarlett Gains            10.00 Review pleadings; correspond and conference
                                                  with K&E team re same; draft and revise
                                                  motion to dismiss; correspond and conference
                                                  with K&E team, McGuireWoods team, client
                                                  re same; attend strategy call with client.
02/12/21 Chad J. Husnick, P.C.               2.00 Review and revise motion to dismiss;
                                                  correspond and conference with K&E team,
                                                  client re same.
02/12/21 Elizabeth Helen Jones               3.20 Correspond with A. Gains re motion to
                                                  dismiss; revise same.
02/12/21 Trudy Smith                         6.90 Draft verified declaration re appendices to
                                                  motion to dismiss; correspond with K&E
                                                  team re documents cited in motion; compile
                                                  documents; revise motion to dismiss re
                                                  company's financial position; read and
                                                  analyze financial report as of Dec. 2020;
                                                  correspond with K&E team re same; draft
                                                  order and declaration re show cause;
                                                  telephone conference and correspond with A.
                                                  Gains re same; review motions to dismiss
                                                  comments.
02/12/21 Alex Warso                          8.80 Review, analyze background materials; revise
                                                  motion to dismiss re same; research, analyze
                                                  case law, precedent re same; draft summaries
                                                  re motion to dismiss.
02/12/21 Carole Michelle Wurzelbacher        6.60 Review, revise motion to dismiss; research re
                                                  various issues re same; correspond with A.
                                                  Gains and K&E team re same.
02/13/21 AnnElyse Scarlett Gains             3.40 Review, revise motion to dismiss; correspond
                                                  with K&E team re same.


                                                 5
       21-10249-mg      Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 9 of 118
Navient Solutions, LLC                                      Invoice Number:         1050042184
Legal Services for the Period Ending March 24, 2021          Matter Number:           17194-29
March 29, 2021

Date     Name                              Hours Description
02/13/21 Stephen E. Hessler, P.C.           2.20 Telephone conference and correspond with
                                                 K&E team re corporate ownership statement
                                                 and documents to be filed; telephone
                                                 conferences and correspond with K&E team
                                                 and Company re work in process.
02/13/21 Chad J. Husnick, P.C.              1.50 Review and revise motion to dismiss;
                                                 correspond and conference with K&E team re
                                                 same.
02/13/21 Elizabeth Helen Jones              4.50 Revise motion to dismiss; correspond with A.
                                                 Gains re same.
02/13/21 Trudy Smith                        2.20 Read and analyze case law re automatic stay
                                                 and sanctions.
02/13/21 Alex Warso                         0.20 Correspond with A. Gains re transcript
                                                 analysis, citation; analyze issue re same.
02/14/21 AnnElyse Scarlett Gains            3.60 Review, revise motion to dismiss; correspond
                                                 with K&E team and McGuireWoods Team re
                                                 same.
02/14/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team
                                                 re motion to dismiss research issues.
02/14/21 Elizabeth Helen Jones              1.80 Compile list of pending litigations re Navient
                                                 and issues raised in involuntary petition;
                                                 revise motion to dismiss; correspond with A.
                                                 Gains re same.
02/14/21 Trudy Smith                        5.10 Research re automatic stay in other pending
                                                 bankruptcy matters involving petitioners;
                                                 draft analysis re same; correspond with K&E
                                                 team re same.
02/14/21 Alex Warso                         0.20 Revise status conference reference;
                                                 correspond with A. Gains re same.
02/15/21 AnnElyse Scarlett Gains            8.70 Review, revise motion to dismiss; correspond
                                                 and conference with K&E team and
                                                 McGuireWoods team re same; review
                                                 information and documents re same.
02/15/21 Stephen E. Hessler, P.C.           2.50 Telephone conference and correspond with
                                                 K&E team re Motion to Dismiss.
02/15/21 Chad J. Husnick, P.C.              3.00 Review and revise motion to dismiss and
                                                 related documents; correspond and
                                                 conference with K&E team, client re same;
                                                 telephone conference with A. Gains re same.
02/15/21 Elizabeth Helen Jones              5.30 Correspond with A. Gains re motion to
                                                 dismiss; revise re same.



                                                 6
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                                Pg 10 of 118
Navient Solutions, LLC                                       Invoice Number:          1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:            17194-29
March 29, 2021

Date     Name                              Hours Description
02/15/21 Trudy Smith                         3.40 Revise verified declaration re Motion to
                                                  Dismiss and correspond with K&E team re
                                                  same; compile exhibits; read revised motion
                                                  to dismiss.
02/15/21 Alex Warso                         11.20 Draft motion to redact; correspond with A.
                                                  Gains re same; review, analyze factual issues
                                                  re evidentiary support; correspond with A.
                                                  Gains re same; revise dismissal motion re
                                                  same; correspond with J. Urban re video
                                                  support; review, analyze precedent re sealing
                                                  motions; analyze local rules, bankruptcy
                                                  rules, chambers guidelines re same; telephone
                                                  conference with E. Jones re case updates,
                                                  outstanding items.
02/16/21 Julia R. Foster                     0.30 Research re Judge Glenn procedures.
02/16/21 AnnElyse Scarlett Gains             2.90 Review, revise motion to dismiss; correspond
                                                  and conference with client and K&E teams re
                                                  same; review information and documents re
                                                  same.
02/16/21 Stephen E. Hessler, P.C.            0.70 Telephone conference and correspond with
                                                  K&E team re Navient case update.
02/16/21 Chad J. Husnick, P.C.               3.50 Review and revise motion to dismiss and
                                                  related documents; correspond and
                                                  conference with K&E team, client re same;
                                                  correspond and conference with A. Gains re
                                                  same.
02/16/21 Elizabeth Helen Jones               5.80 Revise motion to dismiss; correspond with A.
                                                  Gains re same; research outstanding issues re
                                                  same; revise corporate ownership statement.
02/16/21 Jennifer Levy, P.C.                 0.50 Review draft motion to dismiss involuntary
                                                  petition; confer with K&E team re strategy
                                                  issues re same.
02/16/21 Trudy Smith                         0.50 Revise verified declaration and correspond
                                                  with K&E team re same.
02/16/21 Alex Warso                          1.10 Revise redaction motion; correspond with A.
                                                  Gains re same; review, analyze revised
                                                  pleadings re filing preparations; correspond
                                                  with K&E team re same.
02/17/21 Julia R. Foster                     7.90 Prepare materials for filing; prepare notice of
                                                  appearances and pro hac vice motions for
                                                  filing; review and revise pleadings; prepare
                                                  binder materials for service; correspond with
                                                  printing/courier vendor re filings; file
                                                  pleadings.

                                                  7
       21-10249-mg      Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 11 of 118
Navient Solutions, LLC                                       Invoice Number:        1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:          17194-29
March 29, 2021

Date     Name                              Hours Description
02/17/21 AnnElyse Scarlett Gains            11.30 Review, revise motion to dismiss; correspond
                                                  and conference with teams re same; review
                                                  information and documents re same.
02/17/21 Susan D. Golden                     1.00 Call with A. Gains re Motion to Dismiss and
                                                  requests for Judge Glenn's chambers;
                                                  correspond and call with D. Anderson of
                                                  Judge Glenn's chambers re same; review and
                                                  revise Motion to Shorten Time for hearing
                                                  and correspond with A. Warso re same.
02/17/21 Stephen E. Hessler, P.C.            1.50 Telephone conference and correspond with
                                                  K&E team re Motion to Dismiss; telephone
                                                  conference and correspond with K&E team re
                                                  timeline.
02/17/21 Chad J. Husnick, P.C.               3.50 Review and revise motion to dismiss and
                                                  related documents; correspond and
                                                  conference with K&E team, client re same.
02/17/21 Elizabeth Helen Jones               9.20 Revise motion to dismiss; revise corporate
                                                  ownership statement; correspond with A.
                                                  Gains re same; prepare same for filing;
                                                  prepare all filed documents for service;
                                                  correspond with T. Smith re Hessler
                                                  Declaration.
02/17/21 Trudy Smith                         7.40 Compile exhibits for verified declarations;
                                                  telephone conferences with K&E team re
                                                  same; revise verified declarations; review
                                                  redactions; revise motion to dismiss;
                                                  correspond with K&E team re verified
                                                  declaration; prepare filing version of the
                                                  same.
02/17/21 Alex Warso                          9.30 Revise, finalize pleadings re motion to
                                                  dismiss; draft motion to shorten notice;
                                                  telephone conference, correspond with A.
                                                  Gains re same; correspond with J. Foster, A.
                                                  Gains, K&E team re service, filing,
                                                  information dissemination; correspond with J.
                                                  Foster, K&E team re A/V exhibits, materials;
                                                  correspond with E. Jones re same, service,
                                                  finalization of pleadings.
02/17/21 Carole Michelle Wurzelbacher        0.80 Draft talking points for motion to dismiss;
                                                  correspond with K&E team re same.




                                                  8
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                                Pg 12 of 118
Navient Solutions, LLC                                       Invoice Number:           1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:             17194-29
March 29, 2021

Date     Name                              Hours Description
02/18/21 Julia R. Foster                    4.40 Revise notice of hearing; file re same; revise
                                                 pleadings caption; correspond with courier re
                                                 delivery of pleadings; coordinate
                                                 CourtSolutions line re February 25, 2021
                                                 hearing; draft certificate of service re
                                                 February 17, 2021 filings; prepare digital
                                                 materials for filing; correspond with K&E
                                                 team re service.
02/18/21 AnnElyse Scarlett Gains            4.30 Correspond and conference with K&E and
                                                 client team re motion to dismiss, letter from
                                                 Smith, service, next steps; review and analyze
                                                 re same.
02/18/21 Susan D. Golden                    1.50 Review petitioning creditors letter response to
                                                 Motion to Dismiss and correspond with C.
                                                 Husnick, S. Hessler, A. Gains re response to
                                                 same; call with A. Gains re submission of
                                                 audio/video exhibits to chambers and
                                                 correspond with Judge Glenn's chambers re
                                                 same; call with J. Mercado and T. George of
                                                 Bankruptcy Court re procedure for filing
                                                 audio and video files.
02/18/21 Stephen E. Hessler, P.C.           0.50 Telephone conference and correspond with
                                                 K&E team re Navient letter requesting
                                                 Summary Judgment.
02/18/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team,
                                                 client re motion to dismiss and hearing re
                                                 same.
02/18/21 Elizabeth Helen Jones              5.80 Draft certificates of services; serve additional
                                                 filings; correspond with A. Gains re same;
                                                 correspond with Court re filing of electronic
                                                 media; correspond with S. Golden re same.
02/18/21 Trudy Smith                        0.20 Review correspondence from K&E team re
                                                 filings.
02/18/21 Alex Warso                         3.90 Analyze case law re Smith letter to court;
                                                 correspond with A. Gains, K&E team re
                                                 same; correspond with A. Gains, S. Golden, J.
                                                 Foster, E. Jones re service; revise electronic
                                                 media PDF; coordinate filing re same.
02/19/21 Julia R. Foster                    1.30 Correspond with K&E team re digital
                                                 materials; revise certificate of service re
                                                 Navient pleadings; prepare certificate of
                                                 service for filing; file certificate of services.
02/19/21 Julia R. Foster                    0.40 Prepare binder materials re February 25, 2021
                                                 hearing.

                                                  9
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                                Pg 13 of 118
Navient Solutions, LLC                                       Invoice Number:         1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:           17194-29
March 29, 2021

Date     Name                              Hours Description
02/19/21 AnnElyse Scarlett Gains            1.50 Correspond and conference with teams re
                                                 motion to dismiss, service re same, letters to
                                                 chambers; review, analyze re same.
02/19/21 Susan D. Golden                    0.50 Correspond with V. Genna and D. Anderson
                                                 re filing protocols for audio files; coordinate
                                                 transcription re same.
02/19/21 Chad J. Husnick, P.C.              0.30 Correspond and conference with K&E team,
                                                 client re motion to dismiss and hearing re
                                                 same.
02/19/21 Elizabeth Helen Jones              4.50 Prepare binder for C. Husnick re February 25,
                                                 2021 hearing preparation; compile pleadings
                                                 and case law re same; correspond with A.
                                                 Warso, J. Foster re same; draft talking points
                                                 re motion to dismiss.
02/19/21 Trudy Smith                        0.70 Draft talking points re abstention; correspond
                                                 with K&E team re same; review filed motion
                                                 to dismiss re same.
02/19/21 Alex Warso                         4.90 Draft, revise dismissal talking points;
                                                 correspond with A. Gains, K&E team re
                                                 same; correspond with S. Golden, Veritext re
                                                 multimedia sources.
02/19/21 Carole Michelle Wurzelbacher       1.50 Review, revise motion to dismiss talking
                                                 points; correspond with K&E team re same.
02/20/21 Susan D. Golden                    0.50 Review transcribed audio; correspond with A.
                                                 Warso and Veritext re same.
02/20/21 Elizabeth Helen Jones              1.30 Draft talking points for motion to dismiss;
                                                 correspond with A. Warso re same.
02/20/21 Alex Warso                         7.70 Draft, revise talking points re motion to
                                                 dismiss; correspond with A. Gains, K&E
                                                 team re same; review, analyze case law re
                                                 same; analyze pleadings re key admissions,
                                                 open items; correspond with A. Gains, K&E
                                                 team re review materials; correspond with S.
                                                 Golden, transcriber re finalization of
                                                 transcripts.
02/21/21 Julia R. Foster                    0.90 Prepare S. Hessler Declaration for filing; file
                                                 re same.
02/21/21 AnnElyse Scarlett Gains            1.00 Correspond and conference with K&E team
                                                 re next steps, talking points, hearing
                                                 preparation.
02/21/21 Susan D. Golden                    0.50 Review and revise Hessler Declaration re
                                                 transcribed audio and video exhibits;
                                                 correspond with A. Warso re same.

                                                 10
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                                Pg 14 of 118
Navient Solutions, LLC                                       Invoice Number:         1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:           17194-29
March 29, 2021

Date     Name                              Hours Description
02/21/21 Chad J. Husnick, P.C.              4.00 Correspond and conference with K&E team
                                                 re hearing re motion to dismiss; review and
                                                 analyze materials re hearing preparation.
02/21/21 Elizabeth Helen Jones              2.60 Prepare service of Hessler Declaration; serve
                                                 Hessler Declaration; draft summaries of
                                                 Petitioners; correspond with A. Gains re
                                                 same.
02/21/21 Alex Warso                         1.10 Draft, revise Hessler declaration; finalize
                                                 transcripts re same; correspond with S.
                                                 Golden, A. Gains, K&E team re same.
02/21/21 Carole Michelle Wurzelbacher       0.60 Draft talking points for motion to dismiss;
                                                 correspond with K&E team re same.
02/22/21 Julia R. Foster                    0.60 Compile recently filed pleadings for K&E
                                                 team review; coordinate CourtSolutions lines
                                                 for S. Hessler.
02/22/21 AnnElyse Scarlett Gains            2.80 Conference and correspond with K&E team
                                                 and McGuireWoods team re objection,
                                                 hearing preparation, talking points; review,
                                                 analyze same.
02/22/21 Stephen E. Hessler, P.C.           0.80 Telephone conference and correspond with
                                                 K&E team re Letter of Extension; telephone
                                                 conference and correspond with K&E team re
                                                 Objection; telephone conference and
                                                 correspond with K&E team re work in
                                                 progress.
02/22/21 Chad J. Husnick, P.C.              4.00 Prepare for hearing re motion to dismiss;
                                                 review and analyze pleadings, preparation
                                                 materials re same; correspond and conference
                                                 with K&E team, client, co-advisors re same.
02/22/21 Elizabeth Helen Jones              6.30 Revise summaries of petitioners; correspond
                                                 with A. Gains, McGuireWoods team re same;
                                                 telephone conference with same re Crocker
                                                 decision; draft summary of Crocker decision;
                                                 revise re same; revise talking points re motion
                                                 to dismiss; correspond with A. Warso re
                                                 same.
02/22/21 Trudy Smith                        3.90 Revise talking points re comments received;
                                                 correspond with K&E team re same; review
                                                 motion to dismiss, verified declaration re
                                                 same.




                                                 11
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                                Pg 15 of 118
Navient Solutions, LLC                                       Invoice Number:          1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:            17194-29
March 29, 2021

Date     Name                              Hours Description
02/22/21 Alex Warso                         9.30 Revise talking points; correspond with A.
                                                 Gains, K&E team re same; correspond with
                                                 C. Husnick, K&E team re same; analyze
                                                 comments, outline re hearing preparation;
                                                 research, analyze case law re same.
02/22/21 Carole Michelle Wurzelbacher       0.70 Review, revise motion to dismiss talking
                                                 points.
02/23/21 Julia R. Foster                    6.40 Draft February 25, 2021 hearing agenda;
                                                 compile recently filed pleadings; prepare
                                                 certificate of service for filing; file re same;
                                                 correspond with K&E team re February 25,
                                                 2021 hearing; prepare materials for February
                                                 25, 2021 hearing.
02/23/21 AnnElyse Scarlett Gains            7.40 Correspond and conference with K&E team,
                                                 McGuireWoods team re hearing preparation,
                                                 objection deadlines, motion to dismiss,
                                                 joinder; review, analyze same.
02/23/21 Susan D. Golden                    1.00 Correspond with K&E team re Joinder filing;
                                                 correspond with D. Anderson of Judge
                                                 Glenn’s chambers re filed pleadings; review
                                                 and revise agenda.
02/23/21 Stephen E. Hessler, P.C.           3.50 Telephone conference and correspond with
                                                 K&E team re extension request; telephone
                                                 conference and correspond with K&E team re
                                                 joinder; telephone conference and correspond
                                                 with K&E team re status update; telephone
                                                 conference and correspond with K&E team re
                                                 Hearing Agenda.
02/23/21 Chad J. Husnick, P.C.              3.50 Prepare for hearing re motion to dismiss;
                                                 review and analyze materials re same;
                                                 correspond and conference with K&E team,
                                                 client, co-advisors re same.
02/23/21 Elizabeth Helen Jones              6.30 Draft certificate of service; revise hearing
                                                 agenda; review joinder; research issues re
                                                 same; correspond with A. Gains, A. Warso re
                                                 same; revise talking points re same; draft
                                                 summary outlining joinder issues re same;
                                                 draft summary of McDaniel decision;
                                                 research re same.
02/23/21 Trudy Smith                        0.30 Read and analyze motion to adjourn hearing
                                                 on motion to dismiss; correspond with K&E
                                                 team re same.




                                                 12
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                                Pg 16 of 118
Navient Solutions, LLC                                       Invoice Number:         1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:           17194-29
March 29, 2021

Date     Name                              Hours Description
02/23/21 Alex Warso                         8.30 Revise talking points, hearing draft outline;
                                                 correspond with A. Gains, C. Husnick re
                                                 same; analyze case law, precedent re
                                                 involuntary case; research, analyze case law,
                                                 treatises re issues raised by joinder;
                                                 correspond, telephone conference with A.
                                                 Gains, E. Jones re same.
02/23/21 Carole Michelle Wurzelbacher       0.50 Research re PICAP joinder; correspond with
                                                 K&E team re same.
02/24/21 Julia R. Foster                    4.50 Prepare February 25, 2021 hearing agenda for
                                                 filing; file re same; correspond with K&E
                                                 team re February 25, 2021 hearing; file
                                                 Husnick letter to Judge Glenn; prepare
                                                 hearing binder materials for S. Hessler;
                                                 research precedent re dismissal orders; draft
                                                 dismissal order; prepare certificate of service
                                                 for filing.
02/24/21 AnnElyse Scarlett Gains            4.50 Prepare for hearing; correspond and
                                                 conference with K&E and client teams re
                                                 same; review, revise analysis and research re
                                                 motion to dismiss hearing.
02/24/21 Susan D. Golden                    1.00 Correspond with K&E team re response to
                                                 PICAP request to adjourn hearing.
02/24/21 Stephen E. Hessler, P.C.           1.50 Telephone conference and correspond with
                                                 K&E team re adjournment request; telephone
                                                 conference and correspond with K&E team
                                                 and Company re case study; telephone
                                                 conference and correspond with K&E team,
                                                 Company and McGuireWoods re Involuntary
                                                 Bankruptcy Petition - Status Update.
02/24/21 Chad J. Husnick, P.C.              5.50 Prepare for hearing re motion to dismiss;
                                                 review and analyze materials re same;
                                                 correspond and conference with K&E team,
                                                 client, co-advisors re same.
02/24/21 Elizabeth Helen Jones              5.70 Correspond with A. Gains, K&E team re
                                                 letter to the Court; correspond with A. Gains
                                                 re service; prepare binder for S. Hessler;
                                                 research McDaniel (10th Circuit) docket;
                                                 research further joinder issues; prepare
                                                 service of agenda; serve re same; draft
                                                 proposed order granting dismissal; correspond
                                                 with A. Gains, A. Warso re same; revise
                                                 talking points.



                                                 13
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 17 of 118
Navient Solutions, LLC                                       Invoice Number:       1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:         17194-29
March 29, 2021

Date     Name                              Hours Description
02/24/21 Jennifer Levy, P.C.                0.50 Call with K&E team re strategy for response
                                                 to objections and plan for hearing.
02/24/21 Trudy Smith                        0.70 Read letter filing; review and comment on
                                                 talking points; correspond with K&E team re
                                                 same.
02/24/21 Alex Warso                         5.60 Research, analyze case law re discharge
                                                 violation claims; correspond, telephone
                                                 conference with E. Jones re same; correspond
                                                 with A. Gains re research re joinder issues;
                                                 revise talking points, oral argument outline;
                                                 correspond with A. Gains, K&E team re
                                                 same; correspond with E. Jones, A. Gains re
                                                 dismissal order; draft, revise same.
02/24/21 Carole Michelle Wurzelbacher       0.80 Review, revise Motion to Dismiss talking
                                                 points.
02/25/21 Julia R. Foster                    2.50 File certificate of service; open
                                                 CourtSolutions line; attend and assist with
                                                 February 25, 2021 hearing; circulate entered
                                                 dismissal order to K&E team.
02/25/21 AnnElyse Scarlett Gains            4.50 Prepare for and attend court hearing; prepare
                                                 order granting motion to dismiss; correspond
                                                 and conferences with K&E team,
                                                 McGuireWoods re same.
02/25/21 Stephen E. Hessler, P.C.           4.00 Telephone conference and correspond with
                                                 K&E team re Pre-hearing Update Call; attend
                                                 motion to dismiss hearing; telephone
                                                 conference and correspond with K&E team re
                                                 post motion to dismiss Hearing; telephone
                                                 conference and correspond with K&E team re
                                                 Dismissal Order.
02/25/21 Chad J. Husnick, P.C.              4.00 Prepare for and attend hearing re motion to
                                                 dismiss; review and analyze materials re
                                                 same; correspond and conference with K&E
                                                 team, client, other advisors re same; review
                                                 and revise order re motion to dismiss.
02/25/21 Elizabeth Helen Jones              1.10 Revise order granting motion to dismiss;
                                                 correspond with A. Gains, A. Warso re same;
                                                 draft summary of hearing; correspond with C.
                                                 Husnick, A. Gains re same.
02/25/21 Jennifer Levy, P.C.                2.00 Attend motion to dismiss involuntary hearing
                                                 and conference with client.
02/25/21 Alex Warso                         0.30 Revise dismissal order; correspond with A.
                                                 Gains, E. Jones re same; telephone conference
                                                 with E. Jones re same.

                                                 14
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 18 of 118
Navient Solutions, LLC                                       Invoice Number:       1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:         17194-29
March 29, 2021

Date     Name                              Hours Description
02/26/21 AnnElyse Scarlett Gains            1.10 Correspond and conference with K&E and
                                                 client teams re damages and next steps;
                                                 analyze re same.
02/26/21 Stephen E. Hessler, P.C.           1.50 Telephone conference and correspond with
                                                 K&E team re Damages Motion.
02/26/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team
                                                 re damages motion.
02/26/21 Elizabeth Helen Jones              0.50 Telephone conference with A. Gains re
                                                 damages chart for damages motion; research
                                                 case law and code re same.
03/01/21 Julia R. Foster                    0.80 Correspond with printing/courier vendor re
                                                 service; correspond with A. Gains re same;
                                                 circulate February 25, 2021 hearing
                                                 transcript; save February 25, 2021 hearing
                                                 transcript to document database; correspond
                                                 with L. Aasa re docket update.
03/01/21 Chad J. Husnick, P.C.              1.00 Correspond and conference with K&E team
                                                 re damages motion and next steps; review
                                                 transcript of hearing re same.
03/01/21 Elizabeth Helen Jones              4.70 Research damages under section 303(i); draft
                                                 summary chart re same.
03/02/21 Elizabeth Helen Jones              1.30 Revise summary chart of section 303(i)
                                                 damages; correspond with A. Gains re same.
03/03/21 AnnElyse Scarlett Gains            2.40 Review, revise damages chart; correspond
                                                 with K&E team re same.
03/03/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team
                                                 re damages motion and next steps.
03/03/21 Elizabeth Helen Jones              2.70 Revise summary chart of damages;
                                                 correspond with A. Gains re same.
03/04/21 Julia R. Foster                    0.80 Research re Crocker, Homaidan, and
                                                 McDaniel appellate dockets and orders.
03/04/21 Julia R. Foster                    0.50 Research re Crocker, Homaidan, and
                                                 McDaniel bankruptcy orders.
03/04/21 AnnElyse Scarlett Gains            2.00 Correspond and conference with K&E team
                                                 re damages chart and memorandum; review re
                                                 same.
03/04/21 Stephen E. Hessler, P.C.           1.50 Telephone conference and correspond with
                                                 K&E team re damages chart; telephone
                                                 conference and correspond with K&E team re
                                                 draft note; telephone conference and
                                                 correspond with K&E team re damages.



                                                 15
       21-10249-mg         Doc 55  Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 19 of 118
Navient Solutions, LLC                                       Invoice Number:       1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:         17194-29
March 29, 2021

Date     Name                              Hours Description
03/04/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team
                                                 re damages chart, motion, and next steps;
                                                 review and revise chart re same.
03/04/21 Elizabeth Helen Jones              2.10 Telephone conference with K&E team re
                                                 damages chart; revise re same; compile
                                                 pleadings re current pending litigations in
                                                 Homaidan, Crocker, and McDaniel.
03/05/21 Julia R. Foster                    0.30 Review precedent findings re litigation
                                                 bankruptcy court orders.
03/05/21 AnnElyse Scarlett Gains            1.50 Review, revise damages chart; correspond
                                                 and conference with K&E team re same.
03/05/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team
                                                 re damages motion and next steps; review and
                                                 revise chart re same.
03/05/21 Elizabeth Helen Jones              1.50 Revise damages chart; correspond with A.
                                                 Gains re same; draft motion for damages.
03/08/21 AnnElyse Scarlett Gains            0.70 Correspond with teams re damages next steps;
                                                 review opinion granting motion to dismiss.
03/08/21 Susan D. Golden                    0.50 Telephone conference with A. Gains re
                                                 outreach to Judge Glenn Chambers;
                                                 correspond and call with D. Anderson of
                                                 Judge Glenn chambers re same.
03/08/21 Stephen E. Hessler, P.C.           0.30 Telephone conference and correspond with
                                                 K&E team re fees, expenses, and damages
                                                 chart.
03/08/21 Chad J. Husnick, P.C.              0.50 Review and analyze opinion re motion to
                                                 dismiss.
03/08/21 Elizabeth Helen Jones              1.80 Research re attorneys' fees and costs;
                                                 correspond with A. Gains re same; review
                                                 opinion granting motion to dismiss.
03/08/21 Alex Warso                         0.40 Analyze, review dismissal opinion;
                                                 correspond with E. Jones re same.
03/09/21 AnnElyse Scarlett Gains            0.20 Correspond with K&E team re next steps.
03/09/21 Stephen E. Hessler, P.C.           1.00 Telephone conference and correspond with
                                                 K&E team re strategy; telephone conference
                                                 and correspond with K&E team re bad faith
                                                 finding summary.
03/09/21 Elizabeth Helen Jones              1.40 Draft summary re opinion granting motion to
                                                 dismiss for client; correspond with A. Gains,
                                                 K&E team re same.
03/10/21 AnnElyse Scarlett Gains            0.20 Correspond with K&E team, McGuireWoods
                                                 team re extension of deadlines and damages.


                                                 16
       21-10249-mg      Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 20 of 118
Navient Solutions, LLC                                       Invoice Number:        1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:          17194-29
March 29, 2021

Date     Name                              Hours Description
03/10/21 Stephen E. Hessler, P.C.           1.00 Telephone conference and correspond with
                                                 K&E team re Bad Faith Opinion.
03/10/21 Chad J. Husnick, P.C.              0.30 Correspond with K&E team, client re A.
                                                 Smith extension request; research re same.
03/11/21 AnnElyse Scarlett Gains            0.70 Review and analyze letter filings; correspond
                                                 with K&E team, McGuireWoods team re
                                                 same.
03/11/21 Stephen E. Hessler, P.C.           1.00 Telephone conference and correspond with
                                                 K&E team re Navient Opinion.
03/11/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team,
                                                 client re A. Smith extension request; review
                                                 response letter re same; review motion to
                                                 reconsider.
03/11/21 Elizabeth Helen Jones              0.40 Correspond with A. Gains, K&E team re
                                                 service of letter; serve letter on Chambers.
03/12/21 AnnElyse Scarlett Gains            2.50 Review, analyze filings re motion to
                                                 reconsider; correspond and conference with
                                                 K&E team, McGuireWoods team re same.
03/12/21 Susan D. Golden                    0.50 Review motion for reconsideration; calls with
                                                 Judge Glenn’s chambers re response;
                                                 correspond with A. Gains, C. Husnick re
                                                 same.
03/12/21 Stephen E. Hessler, P.C.           1.00 Telephone conference and correspond with
                                                 K&E team re Navient Reconsideration
                                                 Motion.
03/12/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team,
                                                 client re motion to reconsider; review order
                                                 denying request re same.
03/12/21 Elizabeth Helen Jones              4.70 Correspond with A. Gains, A. Warso re
                                                 response to motion to reconsider; research re
                                                 same; draft outline re same; correspond with
                                                 A. Gains re motion for fees and costs; draft
                                                 motion re same.
03/12/21 Alex Warso                         2.10 Review, analyze issues re reconsideration
                                                 reply; correspond with E. Jones, A. Gains re
                                                 same; analyze counsel multimedia platform,
                                                 content; research, analyze case law re
                                                 reconsideration; review order denying
                                                 reconsideration.
03/14/21 Elizabeth Helen Jones              4.80 Draft motion for attorneys' fees and costs;
                                                 revise re same.
03/15/21 AnnElyse Scarlett Gains            2.80 Review, revise damages motion; correspond
                                                 with K&E team re same.

                                                 17
        21-10249-mg     Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 21 of 118
Navient Solutions, LLC                                       Invoice Number:        1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:          17194-29
March 29, 2021

Date     Name                              Hours Description
03/15/21 Elizabeth Helen Jones              7.10 Draft motion for attorneys' fees and costs;
                                                 revise re same; correspond with A. Gains re
                                                 same; review transcript of February 25
                                                 hearing; draft Hessler declaration re motion
                                                 for attorneys’ fees and costs; review exhibits
                                                 re same.
03/16/21 AnnElyse Scarlett Gains            1.80 Review, revise damages motion; correspond
                                                 and conference with K&E team re same.
03/16/21 Chad J. Husnick, P.C.              0.50 Correspond and conference with K&E team
                                                 re next steps.
03/16/21 Elizabeth Helen Jones              4.40 Revise motion requesting attorneys' fees and
                                                 costs; correspond with A. Gains re same;
                                                 correspond with K&E team re same.
03/17/21 AnnElyse Scarlett Gains            0.80 Correspond with K&E team re damages
                                                 motion; review re same.
03/17/21 Chad J. Husnick, P.C.              1.00 Correspond with K&E team re damages
                                                 motion; review and revise re same.
03/17/21 Elizabeth Helen Jones              5.70 Revise motion requesting fees and costs re C.
                                                 Husnick, A. Gains comments; review
                                                 February 25 transcript and opinion re same;
                                                 correspond with K&E team re same.
03/18/21 AnnElyse Scarlett Gains            0.90 Review, revise damages motion; correspond
                                                 with client and K&E team re same.
03/18/21 Stephen E. Hessler, P.C.           0.50 Telephone conference and correspond with
                                                 K&E team re damages motion.
03/18/21 Elizabeth Helen Jones              2.90 Revise motion requesting fees and costs re C.
                                                 Husnick, A. Gains comments; review, revise
                                                 exhibits to declaration re same; correspond
                                                 with K&E team re same.
03/19/21 Stephen E. Hessler, P.C.           0.50 Telephone conference and correspond with
                                                 K&E team re damages motion.
03/19/21 Chad J. Husnick, P.C.              0.50 Review and revise exhibit to damages motion.
03/19/21 Elizabeth Helen Jones              1.10 Review, revise exhibits to Hessler
                                                 Declaration; correspond with A. Gains re
                                                 same.

Total                                      510.50




                                                 18
       21-10249-mg    Doc 55       Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                                Pg 22 of 118
Navient Solutions, LLC                                       Invoice Number:      1050042184
Legal Services for the Period Ending March 24, 2021           Matter Number:        17194-29
March 29, 2021




                                       Description of Expenses

             Description                                                            Amount
             Court Reporter Fee/Deposition                                            526.35
             Filing Fees                                                              870.00
             Outside Copy/Binding Services                                            306.83
             Outside Printing Services                                              1,200.36

TOTAL EXPENSES                                                                     $ 2,903.54




                                                 19
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                   Pg 23 of 118



                                   Exhibit B

                    Summary of Attorneys’ Fees and Costs
   of McGuireWoods LLP for Legal Services Rendered Through February 28, 2021
          21-10249-mg     Doc 55         Filed 03/29/21 Entered 03/29/21 12:45:03          Main Document
                                                     Pg 24 of 118
                                                                     Invoice Date:          03/17/2021
                                                                     Invoice Number:        92468149
                                                                     Matter:                2049501-0177




   Navient Solutions, LLC
   Accounts Payable
   13865 Sunrise Valley Dr., Suite 110
   Herndon, VA 20171

CLIENT
Navient Solutions, LLC

MATTER
Involuntary Bankruptcy

Invoice for Services Rendered Through 02/28/2021
FEE SUMMARY

TIMEKEEPER                                 TITLE                     RATE/HR            HOURS               AMOUNT
K. Elizabeth Sieg                          Partner                     $720.00            56.7              $40,824.00
Joseph A. Florczak                         Associate                   $639.00            57.6              $36,806.40
Shawn R. Fox                               Counsel                     $913.50             2.3               $2,101.05
Kaitlyn N. Dmytryszyn                      Paralegal                   $261.00             5.3               $1,383.30
Garnett Lee IV                             Other Timekeeper            $166.50             1.9                 $316.35

                                                                     Total Fees             123.8           $81,431.10

TASK AND ACTIVITY SUMMARY

TASK - DESCRIPTION                         ACTIVITY - DESCRIPTION                       HOURS               AMOUNT
L120 - Analysis/Strategy                   A104 - Review/analyze                          52.2              $35,628.75
L140 - Document/File Management            A104 - Review/analyze                           3.1                 $629.55
L190 - Other Case Assess.Dev. &            A104 - Review/analyze                           3.3                 $861.30
Admin.
L250 - Other Written Motions &             A104 - Review/analyze                             54.2           $36,464.40
Submiss.
L390 - Other Discovery                     A104 - Review/analyze                               1.0              $639.00
L440 - Other Trial Prep. & Support         A104 - Review/analyze                               4.0            $2,880.00
L450 - Trial and Hearing Attendance        A104 - Review/analyze                               6.0            $4,328.10

                                                                     Total Fees             123.8           $81,431.10

                                                                   Invoice Total                            $81,431.10




Sarah A. Zielinski                                                      1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                 Page 1 of 7
          21-10249-mg        Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03             Main Document
                                                    Pg 25 of 118
                                                                      Invoice Date:             03/17/2021
                                                                      Invoice Number:           92468149
                                                                      Matter:                   2049501-0177




Invoice Detail
FEE DETAIL

DATE            TIMEKEEPER                        DESCRIPTION                                      HOURS          AMOUNT
02/08/2021      K. Elizabeth Sieg                 Analysis of petition, review of petitioning         6.4          $4,608.00
                                                  creditor bankruptcy filings, research and
                                                  start work on motion to dismiss

02/08/2021      Joseph A. Florczak                Research defenses to involuntary filing in             6.1       $3,897.90
                                                  Second Circuit

02/08/2021      Shawn R. Fox                      Emails regarding involuntary bankruptcy                0.5          $456.75
                                                  case against Navient

02/09/2021      K. Elizabeth Sieg                 Continue analysis of petition, review of               5.8       $4,176.00
                                                  petitioning creditor bankruptcy filings,
                                                  research and work on draft motion to
                                                  dismiss

02/09/2021      Joseph A. Florczak                Draft, review and revise motion to dismiss             9.5       $6,070.50
                                                  involuntary petition

02/09/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary             0.4          $104.40
                                                  bankruptcy case and circulate report on
                                                  findings (.2) research ECF noticing
                                                  procedure for the Southern District of New
                                                  York bankruptcy court (.2)

02/10/2021      K. Elizabeth Sieg                 Continue analysis of petition, review of               9.7       $6,984.00
                                                  petitioning creditor bankruptcy filings,
                                                  research and work on MTD (8.2) and
                                                  communications with co-counsel
                                                  regarding same (1.5)

02/10/2021      Joseph A. Florczak                Draft, review and revise motion to dismiss             9.1       $5,814.90
                                                  involuntary proceeding (8.2),
                                                  correspondence with and calls with KE
                                                  team (.9)

02/10/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary             0.2           $52.20
                                                  bankruptcy case and circulate report on
                                                  findings




Sarah A. Zielinski                                                        1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                   Page 2 of 7
          21-10249-mg        Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03             Main Document
                                                    Pg 26 of 118
                                                                      Invoice Date:            03/17/2021
                                                                      Invoice Number:          92468149
                                                                      Matter:                  2049501-0177


DATE            TIMEKEEPER                        DESCRIPTION                                     HOURS          AMOUNT
02/11/2021      K. Elizabeth Sieg                 Continue research, analysis, and revisions         4.1          $2,952.00
                                                  to motion to dismiss and
                                                  borrower/litigation background for co-
                                                  counsel

02/11/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary            0.2           $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/12/2021      K. Elizabeth Sieg                 Call regarding media inquiries and                    0.7          $504.00
                                                  strategies

02/12/2021      Joseph A. Florczak                Review and revise motion to dismiss                   7.4       $4,728.60
                                                  involuntary petition (6.3), emails to KE
                                                  team regarding status of petitioning
                                                  creditors and class action cases (1.1)

02/12/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary            0.2           $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/13/2021      Joseph A. Florczak                Emails with KE team regarding status of               0.9          $575.10
                                                  class action cases and relationships to
                                                  involuntary petitions

02/14/2021      Joseph A. Florczak                Review and revise draft KE motion to                  1.4          $894.60
                                                  dismiss

02/15/2021      K. Elizabeth Sieg                 Continue research, analysis, and revisions            3.2       $2,304.00
                                                  to motion to dismiss and
                                                  borrower/litigation background for co-
                                                  counsel

02/15/2021      Joseph A. Florczak                Review and revise motion to dismiss and               7.1       $4,536.90
                                                  provide supporting data to KE team

02/16/2021      K. Elizabeth Sieg                 Continue research, analysis, and revisions            7.2       $5,184.00
                                                  to motion to dismiss and
                                                  borrower/litigation background for co-
                                                  counsel

02/16/2021      Joseph A. Florczak                Review and revise draft involuntary                   2.5       $1,597.50
                                                  petition




Sarah A. Zielinski                                                       1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                  Page 3 of 7
          21-10249-mg        Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03              Main Document
                                                    Pg 27 of 118
                                                                       Invoice Date:           03/17/2021
                                                                       Invoice Number:         92468149
                                                                       Matter:                 2049501-0177


DATE            TIMEKEEPER                        DESCRIPTION                                     HOURS           AMOUNT
02/16/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary         0.2            $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/17/2021      K. Elizabeth Sieg                 Continue research, analysis, and revisions            8.1        $5,832.00
                                                  to motion to dismiss and
                                                  borrower/litigation background for co-
                                                  counsel

02/17/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary            0.2            $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/17/2021      Kaitlyn N. Dmytryszyn             Draft and review pro hac vice forms for J.            0.4           $104.40
                                                  Florczak, B. Sieg, and T. Farrell for the
                                                  involuntary petition case

02/18/2021      K. Elizabeth Sieg                 Research reporter background and other                3.0        $2,160.00
                                                  preparations for (1.7) and attend client pre-
                                                  call (0.3) and call with Business Insider
                                                  (1.0)

02/18/2021      Joseph A. Florczak                Research Austin Smith social media                    1.0           $639.00
                                                  postings for information in support of
                                                  motion to dismiss involuntary proceeding

02/18/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary            0.2            $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/18/2021      Kaitlyn N. Dmytryszyn             Review and index Tate call recordings and             0.3            $78.30
                                                  produce to KE counsel

02/18/2021      Kaitlyn N. Dmytryszyn             Draft and revise pro hac vice proposed                0.3            $78.30
                                                  orders for K. Sieg, T. Farrell, and J.
                                                  Florczak in the involuntary petition case

02/19/2021      Joseph A. Florczak                Review materials in preparation for                   2.0        $1,278.00
                                                  hearing on motion to dismiss involuntary
                                                  case

02/19/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary            0.2            $52.20
                                                  bankruptcy case and circulate report on
                                                  findings




Sarah A. Zielinski                                                        1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                   Page 4 of 7
          21-10249-mg        Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03               Main Document
                                                    Pg 28 of 118
                                                                      Invoice Date:             03/17/2021
                                                                      Invoice Number:           92468149
                                                                      Matter:                   2049501-0177


DATE            TIMEKEEPER                        DESCRIPTION                                      HOURS          AMOUNT
02/22/2021      K. Elizabeth Sieg                 Attention to follow up questions from               0.9           $648.00
                                                  client regarding media inquiries

02/22/2021      Joseph A. Florczak                Research and provide materials to KE in                3.2       $2,044.80
                                                  preparation for hearing and (2.1), provide
                                                  materials for Navient PR staff (1.1)

02/22/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary             0.2           $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/23/2021      K. Elizabeth Sieg                 Work with co-counsel on hearing                        4.0       $2,880.00
                                                  preparations and borrower/litigation
                                                  background and merits of Navient's
                                                  defenses in discharge litigation

02/23/2021      Joseph A. Florczak                Prepare and coordinate with KE team                    1.5          $958.50
                                                  regarding hearing on motion to dismiss
                                                  involuntary proceeding

02/23/2021      Kaitlyn N. Dmytryszyn             Register J. Florczak, K. Sieg, and T.                  0.3           $78.30
                                                  Farrell for the upcoming involuntary
                                                  petition hearing

02/23/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary             0.2           $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/24/2021      K. Elizabeth Sieg                 Call with co-counsel regarding hearing on              0.6          $432.00
                                                  Feb 25

02/24/2021      Joseph A. Florczak                Review joinder and research Public                     1.7       $1,086.30
                                                  Interest Capital LLC

02/24/2021      Kaitlyn N. Dmytryszyn             Assist S. Fox with hearing registration for            0.2           $52.20
                                                  the involuntary petition case

02/24/2021      Kaitlyn N. Dmytryszyn             Attend call with J. Florczak regarding                 0.2           $52.20
                                                  archiving Austin Smith's tweets as exhibits

02/24/2021      Kaitlyn N. Dmytryszyn             Assist Practice Support with the archiving             0.8          $208.80
                                                  of all relevant tweets from A. Smith
                                                  involving Navient

02/24/2021      Garnett Lee IV                    Social media collection of Smith Law                   1.9          $316.35
                                                  Group twitter page



Sarah A. Zielinski                                                        1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                   Page 5 of 7
          21-10249-mg        Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03             Main Document
                                                    Pg 29 of 118
                                                                      Invoice Date:          03/17/2021
                                                                      Invoice Number:        92468149
                                                                      Matter:                2049501-0177


DATE            TIMEKEEPER                        DESCRIPTION                                    HOURS           AMOUNT
02/25/2021      K. Elizabeth Sieg                 Prepare for and attend hearing on motion          3.0           $2,160.00
                                                  to dismiss

02/25/2021      Joseph A. Florczak                Prepare for and attend hearing regarding             4.2        $2,683.80
                                                  motion to dismiss

02/25/2021      Shawn R. Fox                      Attend Involuntary Petition hearings                 1.8        $1,644.30

02/25/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary           0.2            $52.20
                                                  bankruptcy case and circulate report on
                                                  findings

02/25/2021      Kaitlyn N. Dmytryszyn             Review and complete transcript request               0.2            $52.20
                                                  form for the February 25 involuntary
                                                  petition hearing

02/26/2021      Kaitlyn N. Dmytryszyn             Review recent pleadings in the involuntary           0.2            $52.20
                                                  bankruptcy case and circulate report on
                                                  findings


                                                                                  Total Fees        123.8        $81,431.10




Sarah A. Zielinski                                                       1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                  Page 6 of 7
          21-10249-mg      Doc 55        Filed 03/29/21 Entered 03/29/21 12:45:03         Main Document
                                                     Pg 30 of 118
                                                                    Invoice Date:          03/17/2021
                                                                    Invoice Number:        92468149
                                                                    Matter:                2049501-0177




   Navient Solutions, LLC
   Accounts Payable
   13865 Sunrise Valley Dr., Suite 110
   Herndon, VA 20171

CLIENT
Navient Solutions, LLC

MATTER
Involuntary Bankruptcy

Remittance
                                                                                                           AMOUNT

Fees                                                                    $81,431.10
Total Due This Invoice                                                  $81,431.10
PAYMENT IN FULL IS DUE PER TERMS OF ENGAGEMENT BY BANK TRANSFER OR CHECK:

Bank Name:                                                     OR      McGuireWoods LLP
ABA:                                                                   Attn: Accounts Receivable
ABA:                                                                   800 E. Canal Street
Swift Code:                                                            Richmond, VA 23219-3916
Credit:
Account Number:
Reference:
Invoice #:               92468149
Accounting Contact:

Tax ID: XX-XXXXXXX
Direct invoice or account inquiries to the McGuireWoods Accounts Receivable Helpline at 800-775-2202.




Sarah A. Zielinski                                                     1,100 lawyers | 21 offices | www.mcguirewoods.com
312 849 8288                                                                                                Page 7 of 7
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                    Pg 31 of 118



                                     Exhibit C

                       Transcript of Motion to Dismiss Hearing,
   In re Navient Solutions, LLC, No. 21-10249 (MG) (Bankr. S.D.N.Y. Feb. 25, 2021)
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                     Pg 32 of 118
                                                                           Page 1

     1      UNITED STATES BANKRUPTCY COURT

     2      SOUTHERN DISTRICT OF NEW YORK

     3      Case No. 21-10249-mg

     4      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

     5      In the Matter of:

     6

     7      NAVIENT SOLUTIONS, LLC,

     8

     9                     Debtor.

    10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

    11

    12                            United States Bankruptcy Court

    13                            One Bowling Green

    14                            New York, NY      10004

    15

    16                            February 25, 2021

    17                            10:00 AM

    18

    19

    20

    21      B E F O R E :

    22      HON MARTIN GLENN

    23      U.S. BANKRUPTCY JUDGE

    24

    25      ECRO:       UNKNOWN

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 33 of 118
                                                                           Page 2

     1      HEARING re (Doc ## 14 to 16, 19, 20, 29, 35, 37, 38, 39, 40)

     2      Hearing Using CourtSolutions RE: Expedited Motion to Dismiss

     3      Involuntary Petition and Request for Damages.

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25      Transcribed by:     Sonya Ledanski Hyde

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 34 of 118
                                                                          Page 3

     1      A P P E A R A N C E S :

     2

     3      KIRKLAND & ELLIS LLP

     4              Attorneys for the Debtor

     5              601 Lexington Avenue

     6              New York, NY 10022

     7

     8      BY:     CHAD HUSNICK (TELEPHONICALLY)

     9              ANNELYSE GAINS (TELEPHONICALLY)

    10              STEPHEN HESSLER (TELEPHONICALLY)

    11              JENNIFER LEVY (TELEPHONICALLY)

    12

    13      MCGUIRE WOODS LLP

    14              Attorneys for the Alleged Debtor

    15              800 East Canal Street

    16              Richmond, VA 232196

    17

    18      BY:     ELIZABETH SIEG (TELEPHONICALLY)

    19

    20      MCGUIRE WOODS LLP

    21              Attorneys for the Alleged Debtor

    22              77 W Wacker Drive

    23              Chicago, IL 60525

    24

    25      BY:     JOE FLORCZAK (TELEPHONICALLY)

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 35 of 118
                                                                          Page 4

     1      MCGUIRE WOODS LLP

     2            Attorneys for the Alleged Debtor

     3            1345 Avenue of the Americas

     4            New York, NY 10105

     5

     6      BY:   SHAWN FOX (TELEPHONICALLY)

     7

     8      LAW OFFICES OF MICHAEL B. WOLK

     9            Attorneys for the Joinder Creditor, Public Interest

    10            Capital, LLC

    11            31 West 34th Street, Suite 7040

    12            New York, NY, 10001

    13

    14      BY:   MICHAEL B. WOLK (TELEPHONICALLY)

    15

    16      UNITED STATES DEPARTMENT OF JUSTICE

    17            Attorneys for the U.S. Trustee

    18            201 Varick Street, Suite 1006

    19            New York, NY 10014

    20

    21      BY:   ANDREA B. SCHWARTZ (TELEPHONICALLY)

    22

    23

    24

    25

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 36 of 118
                                                                          Page 5

     1      ALSO PRESENT TELEPHONICALLY:

     2

     3      SCOTT FLAHERTY

     4      MARIA CHUTCHIAN

     5      JASON BURGE

     6      ELIZABETH JONES

     7      JENNIFER LEVY

     8      MATT CANTOR

     9      STEVEN CHURCH

    10      THOMAS FARRELL

    11      ALEXANDER GLADSTONE

    12      CHARLES MCDONOUGH

    13      ANA LUCIA HURTADO

    14      ALEX DEFELICE

    15      JAY FLEISCHMAN

    16      CEZARY PODKUL

    17      JEREMY ZWEIG

    18      CHRISTOPHER LACCINOLE

    19      ELLIOTT STEIN

    20

    21

    22

    23

    24

    25

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                    Pg 37 of 118
                                                                             Page 6

     1                                P R O C E E D I N G S

     2                   CLERK:     Good morning.     This is Judge Glenn's Court

     3      Deputy, Deanna Anderson.         We're going to start the 10:00

     4      hearing in the Navient Solutions case, Case No. 21-10249.

     5                   Before starting, I just have a few brief

     6      announcements.        I wanted to remind the parties that they

     7      need to state their name each time they speak on the Court

     8      record.     If you have an electronic device on in the

     9      background, that might interfere with the recording; please

    10      mute it.     Also, if you have background noise, please mute

    11      your line until you are ready to speak and then unmute.

    12                   Mr. Husnick, am I pronouncing your name correctly?

    13                   MR. HUSNICK:     Yes, Madam Clerk.

    14                   CLERK:     Thank you.    Can you please give your

    15      appearance for the record.

    16                   MR. HUSNICK:     Sure.     Good morning.     Chad Husnick

    17      with Kirkland & Ellis, LLP, appearing on behalf of Navient

    18      Solutions, LLC, the alleged debtor.

    19                   CLERK:     Thank you so much.       Ms. Gains, please give

    20      your appearance.

    21                   MS. GAINS:     Of course.      AnnElyse Gains of Kirkland

    22      & Ellis on behalf of the putative debtor, Navient Solutions.

    23                   CLERK:     Thank you.    Mr. Hessler.

    24                   MR. HESSLER:     Good morning.        Steve Hessler of

    25      Kirkland & Ellis, also on behalf of Navient.              Thank you.

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 38 of 118
                                                                            Page 7

     1                   CLERK:     Thank you.    Is anyone else appearing with

     2      live appearance for Kirkland this morning?             Is Jennifer Levy

     3      appearing?

     4                   MS. LEVY:     Yes, thank you, Madam Clerk.       This is

     5      Jennifer Levy, also from Kirkland & Ellis for Navient, the

     6      putative debtor, Navient Solutions, LLC.

     7                   CLERK:     Thank you so much.       All right, we're going

     8      to take appearance from counsel from McGuire Woods now.               Ms.

     9      Sieg, am I pronouncing your name correctly?

    10                   MS. SIEG:     That's perfect, I'm here.

    11                   CLERK:     Okay, thank you.       Can you please give your

    12      full appearance for the record.

    13                   MS. SIEG:     Absolutely.      This is Elizabeth Sieg.

    14      I'm appearing on behalf of the alleged debtor from McGuire

    15      Woods.

    16                   CLERK:     Thank you.    Mr. Florczak, is that correct?

    17                   MR. FLORCZAK:     Yes, Madam Clerk.       This is Joe

    18      Florczak from McGuire Woods on behalf of the alleged debtor,

    19      Navient Solutions, LLC.

    20                   CLERK:     Thank you.    Mr. Fox.

    21                   MR. FOX:     Good morning, Madam Clerk.       It's Shawn

    22      Fox from McGuire Woods on behalf of Navient.

    23                   CLERK:     Thank you.    Mr. Wolk, is that correct?

    24                   MR. WOLK:     Yes, it is, thank you.       Good morning.

    25      This is Michael Wolk of the Law Offices of Michael B. Wolk,

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 39 of 118
                                                                              Page 8

     1      P.C., counsel for the joinder creditor, Public Interest

     2      Capital, LLC.

     3                  CLERK:   Thank you.      Ms. Schwartz.

     4                  MS. SCHWARTZ:     Ms. Schwartz from the U.S.

     5      Trustee's Office or Ms. Schwartz from McGuire Woods?

     6                  CLERK:   I'm sorry.      Andrea Schwartz from the

     7      United States Trustee's Office.

     8                  MS. SCHWARTZ:     I'm kidding, Deanna.       Andrea

     9      Schwartz for the U.S. Trustee.

    10                  CLERK:   Thank you, Andrea.         Okay, Judge, that's

    11      everyone that we have a live appearance for.            We're ready

    12      when you are.

    13                  THE COURT:    All right.       Good morning, everybody.

    14      This is Judge Glenn.      We're here in Navient Solutions, LLC,

    15      21-10249.    This is a hearing in connection with the alleged

    16      debtors' motion to dismiss.         The motion to dismiss was filed

    17      at ECF Docket No. 14; it was filed on February 17, 2021.

    18                  There was also an application to shorten time for

    19      the hearing.     The order granting the order to shorten time

    20      and scheduling the hearing is filed at ECF Docket No. 19; it

    21      was entered on February 18, 2021.           It set the hearing for

    22      today at 10:00 a.m.      It required any response by Monday,

    23      February 22nd at 12:00 noon.

    24                  On February 22nd at 9:51 a.m., the petitioning

    25      creditors' counsel, Mr. Smith, filed a letter on ECF

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                      516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 40 of 118
                                                                            Page 9

     1      requesting a five-hour extension of the objection deadline,

     2      stating that, quote, "Counsel is diligently preparing the

     3      opposition, but fears he will be unable to submit a clean

     4      version by noon.     Counsel is confident he will be able to

     5      submit a clean version by 5:00 p.m."            That letter is ECF

     6      Docket No. 30.     The extension was granted the same day at

     7      12:00 p.m. at ECF Docket No. 31.

     8                  On February 22nd at 5:01 p.m., Mr. Smith filed

     9      another letter on ECF requesting, quote, "A 12-hour

    10      extension on the 5:00 p.m. deadline set forth by this

    11      Court," close quote.      That's ECF Docket No. 32.

    12                  One of my law clerks informed Mr. Smith via email

    13      that same day, February 22nd, at 5:13 p.m. stating that I

    14      had approved the 12-hour extension.            Mr. Smith replied to my

    15      law clerk via email the same day at 6:19 p.m. stating,

    16      quote, "Thank you very much," close quote.             The request was

    17      formally granted on the docket with a memorandum endorsement

    18      of Mr. Smith's letter on February 23rd at 9:15 a.m.; that's

    19      ECF Docket No. 33.

    20                  On February 23rd at 10:11 a.m., Mr. Smith filed

    21      yet another letter on ECF stating that he intended to

    22      request a 24-hour extension.         His letter stated, in part,

    23      that he sought a 12-hour extension on the 5:00 p.m. deadline

    24      set forth by this Court which amended the scheduling order

    25      of February 18, 2021, ECF No. 20, but intended and hopes

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                    516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                     Pg 41 of 118
                                                                            Page 10

     1      opposing counsel understood this request as to read 24

     2      hours.      Counsel intends to file papers at 5:00 p.m. and

     3      apologizes for his drafting error; that's in ECF Docket No.

     4      34.

     5                    That letter request was denied the same day,

     6      February 23rd at 4:10 p.m. with the following, quote, "The

     7      previous memorandum endorsed order stands.              Only the 12-hour

     8      extension was granted.        No further extension of time has

     9      been or will be granted."         That was in all caps; that's in

    10      ECF Docket No. 36.

    11                    On February 24 at 9:49 a.m., Mr. Smith left a

    12      voicemail for my Courtroom Deputy, Deanna Anderson, asking

    13      to speak with a law clerk and stating, quote, "I had a bit

    14      of a medical issue come up, and I just wanted to ask how

    15      best to proceed with the Court to avoid any sort of further

    16      complications."

    17                    My Courtroom Deputy, Deanna Anderson, emailed Mr.

    18      Smith the same day at 11:04 a.m. stating that, quote, "Any

    19      request concerning the hearing needs to be filed in writing

    20      and filed on ECF."       He's still not filed any response to the

    21      motion to dismiss or anything else on ECF since his last

    22      letter requesting an extension, which was ECF Docket No. 34.

    23                    So the record should reflect no opposition to the

    24      motion to dismiss or any other supporting papers of any

    25      opposition to the motion to dismiss has been filed by or on

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 42 of 118
                                                                          Page 11

     1      behalf of the petitioning creditors.

     2                   Bear with me just a second, please.

     3                   On February 23rd, 2021 at ECF Docket 35, Mr. Wolk

     4      filed a, quote, "Joinder in involuntary case pursuant to 11

     5      U.S.C. 303(c) and Rule 1003(b) of the Federal Rules of

     6      Bankruptcy Procedure."       On February 23rd -- bear with me --

     7      Mr. Wolk filed a letter to the Court requesting an

     8      adjournment of this hearing; that was filed at ECF Docket

     9      No. 37.

    10                   On February 24th, 2021 at ECF Docket No. 39, Mr.

    11      Husnick of Kirkland & Ellis filed a letter on the docket

    12      pointing out that my chambers rules, any party requesting an

    13      adjournment must first seek consent of the other parties

    14      involved in the hearing before seeking the adjournment from

    15      the Court.

    16                   Mr. Wolk had not sought consent from the moving

    17      parties and consent was not given.            I would say whether or

    18      not that request, whether Kirkland had agreed to the

    19      consent, I would not have agreed to continue this hearing.

    20                   The joinder that was filed by Mr. Wolk is not

    21      supported by any evidence or really anything else; it's

    22      pretty bare bones, so we're going to proceed today with the

    23      uncontested motion to dismiss filed by Kirkland and McGuire

    24      Woods at ECF Docket No. 14.

    25                   Because of what I consider to be the seriousness

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                    Pg 43 of 118
                                                                             Page 12

     1      of this case, I expect I'm going to have counsel proceed,

     2      and I have some questions, but also to explain the basis for

     3      the motion to dismiss this involuntary case.               Mr. Husnick,

     4      are you going to begin?

     5                   MR. HUSNICK:     Yes, Your Honor.         Thank you for that

     6      introduction.

     7                   Your Honor, before I dive into the merits of the

     8      motion to dismiss the involuntary petition.               It's probably

     9      helpful just to level set on who the Navient putative debtor

    10      is and who it is not.

    11                   Your Honor, Navient Solutions, LLC, the putative

    12      debtor is a subsidiary of Navient Corporation, a publicly

    13      traded company.     The Navient parent, Navient Corporation,

    14      and its subsidiaries are the leader in educational loan

    15      management and business processing solutions for educational

    16      loans.

    17                   The Navient parent, as I said, is publicly traded

    18      and has significant secured and unsecured debt.               And within

    19      the company's businesses, Navient Solutions, which I'll

    20      refer to as Navient, is an entity that services student loan

    21      contracts with various individual buyers.

    22                   Your Honor, Navient is embroiled in litigation

    23      across the country, as you are more than aware from the

    24      pleadings.     That litigation is ongoing in Texas, Colorado,

    25      and in several jurisdictions in New York.               Petitioners'

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                     516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                     Pg 44 of 118
                                                                             Page 13

     1      counsel is very, very involved in that litigation and, in

     2      fact, has commenced much of that litigation in various

     3      forms.      He has reason to know that these claims are

     4      disputed, and that Navient vigorously disputes any of the

     5      alleged claims and the alleged damages.

     6                    So Navient was surprised when the petitioner

     7      commenced the involuntary proceeding.               We were surprised

     8      because we were engaged, Navient was engaged in a court-

     9      approved mediation with, among other parties, Mr. Smith and

    10      certain of his clients.         Surprised because in another piece

    11      of litigation pending in the McDaniel case, which is pending

    12      in Colorado, there had recently been an agreed scheduling

    13      order, Your Honor, that set forth deadlines for discovery

    14      and pleading practice and there wasn't to be a trial until

    15      the earliest of 2022.

    16                    There's no way to misconstrue or stretch the facts

    17      of these underlying litigations in a manner to support the

    18      commencement of an involuntary case.              Counsel's disdain for

    19      Navient --

    20                    THE COURT:     Is Mr. Smith involved -- excuse me.

    21      Is Mr. Smith involved in the McDaniel case?

    22                    MR. HUSNICK:     He is, Your Honor.        He is the lead

    23      plaintiffs' counsel for the McDaniel's debtors -- oh, sorry

    24      -- the McDaniel situation, and he --

    25                    THE COURT:     He has not withdrawn from that case,

                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 45 of 118
                                                                           Page 14

     1      has he?

     2                   MR. HUSNICK:     He has not.       He withdrew from the

     3      Crocker proceeding, which is -- just to be clear, McDaniel

     4      is not seeking a class to be appointed; Crocker, they have

     5      requested that a class be appointed.             And he was counsel to

     6      one of the putative members of the class, but that class has

     7      not yet been certified and he has now withdrawn as counsel

     8      to that potential class.

     9                   THE COURT:     All right, go ahead.

    10                   MR. HUSNICK:     Your Honor, counsel's disdain for

    11      Navient is clear.      He writes it in his pleadings, he puts it

    12      in his emails, he tweets it on Twitter, he broadcasts it on

    13      YouTube.     You know, what's clear from all of his misses is

    14      that he's at least a zealous advocate for his clients.             But

    15      when he filed the involuntary proceeding, when he commenced

    16      an involuntary and tossed an $84 billion company into

    17      bankruptcy with a facially defective involuntary petition,

    18      he went too far.

    19                   His intent is clear on the petition in the vitriol

    20      filled pages and his social media posts that followed.             This

    21      is the bankruptcy equivalent of a strike suit.             There is no

    22      legitimate purpose stated and, in fact, it's the essence of

    23      bad faith.     We seek immediate dismissal.

    24                   THE COURT:     Can I ask you before you go on.

    25                   MR. HUSNICK:     Yup.

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 46 of 118
                                                                          Page 15

     1                   THE COURT:     Before you go on, you indicated that

     2      Navient Solutions is a subsidiary of Navient Corporation, a

     3      publicly traded corporation.          What is the current market

     4      capitalization of the publicly traded parent company?

     5                   MR. HUSNICK:     It's in excess of $2.4 billion.        And

     6      you can take -- you can take, Your Honor, both from the face

     7      of the Complaint where counsel asserted that there was $87.4

     8      billion worth of assets reported and $85 billion worth of

     9      liabilities, and you can get to the $2.4 billion there on

    10      the face of the Complaint or you could, you know, do the

    11      calculation based on stock trading price.

    12                   THE COURT:     All right.

    13                   MR. HUSNICK:     Your Honor, that takes me to

    14      dismissal.     We sought immediate dismissal and damages

    15      associated with the involuntary filing on three bases:

    16      first, Section 303(b); second, 303(h); and third, 305(a).

    17                   I'll spend most of the time talking about 303(b)

    18      because I think it's the most straightforward and

    19      uncontested argument here, and that is that the claims

    20      asserted in the petitioners' involuntary petition and the

    21      supporting papers are subject to a bona fide dispute and are

    22      contingent as to both liability and amount.

    23                   There's no dispute at all, Your Honor, that there

    24      are more than 12 creditors here.            Indeed, on page 9, the

    25      petitioners aver that there are hundreds of thousands of

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                  516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                    Pg 47 of 118
                                                                             Page 16

     1      potential creditors.      And so, again on the face of the

     2      Complaint Your Honor -- or the face of the petition Your

     3      Honor can take note that we're in excess of 12 creditors.

     4      As a result, under the statute, the petitioners need to have

     5      at least three qualified and eligible creditors holding in

     6      the aggregate at least $16,750 that are not subject to a

     7      bona fide dispute as to liability or amount.

     8                  The claims here, Your Honor, are summarized in a

     9      single sentence on page 9.        I'm going to read that sentence.

    10      Quote, "Furthermore, the petitioning creditors are owed

    11      $45,683.64 in money wrongfully collected from them after

    12      discharge, along with likely more than a billion from

    13      hundreds of thousands of other debtors Navient has defrauded

    14      over the last two decades," end quote.

    15                  Your Honor, that's the single sentence in the

    16      entire petition and involuntary supplement referring to the

    17      nature of the damages claims that the petitioners are

    18      asserting against Navient Solutions.            Your Honor, that's

    19      simply insufficient to sustain their burden.

    20                    We should go through these individually, and I

    21      will because I think it's very helpful.               But it's important

    22      to note that if any one of the individual petitioners failed

    23      and their claim is subject to a bona fide dispute as to

    24      liability or amount, then the petition must fail and it must

    25      be dismissed.

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                      516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                     Pg 48 of 118
                                                                            Page 17

     1                    Here, I would submit that all three of the

     2      creditors' claims are subject to bona fide dispute.               Let me

     3      start with Mrs. Bannister.            Mrs. Bannister has five loans

     4      that were issued for attendance at a Title 4 institution.

     5      Ms. Bannister commenced Chapter 7 case in the Southern

     6      District of New York in 2007.            She received her discharge in

     7      May of 2010.

     8                    Important for this litigation, Your Honor, Ms.

     9      Bannister commenced -- reopened her case and commenced an

    10      adversary to seek discharge with respect to these student

    11      loans.      She commenced that adversary against Navient and

    12      ultimately prosecuted the adversary.              The adversary resulted

    13      in a settlement, and the settlement said that Ms.

    14      Bannister's loan was non-dischargeable.

    15                    There were concessions made in the context of that

    16      settlement limiting the amount of the loan and reducing it

    17      to $90,000, setting a 1 percent interest payable over 30

    18      years.      That settlement, importantly, was court approved; it

    19      was approved by the Bankruptcy Court in the Southern

    20      District.

    21                    THE COURT:     Let me ask you this, Mr. Husnick.

    22                    MR. HUSNICK:     Yup.     Because I've read Judge

    23      Garrity's opinion in the Bannister case; it's reported at

    24      2021 W.L. 219525, signed on January 20th, 2021.              Has an

    25      appeal been taken from Judge Garrity's decision?

                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 49 of 118
                                                                           Page 18

     1                  MR. HUSNICK:     Not to my knowledge, no.

     2                  THE COURT:     All right.      And I have that in front

     3      of me, so I'm familiar with Judge Garrity ruling in that

     4      case.    Go on.

     5                  MR. HUSNICK:     We think the failure to -- I'm

     6      sorry, Your Honor.

     7                  THE COURT:     No, go ahead.

     8                  MR. HUSNICK:     Okay.     We think the failure of the

     9      petitioners' counsel to mention in the involuntary

    10      supplement that a Court had already ruled that the

    11      stipulation withstood judicial scrutiny and stood is

    12      important fact to disclose, because that at a minimum shows

    13      that it actually may be -- it's beyond just a bona fide

    14      dispute, Your Honor; it's actually wrong, there is not

    15      claim.

    16                  There's no claim whatsoever, and certainly not a

    17      claim sufficient to satisfy the not subject to bona fide as

    18      to liability or amount standard that is set forth in Section

    19      303(b) of the Bankruptcy Code.          As such, we think --

    20                  THE COURT:     Talk about the other two petitioning

    21      creditors and what are their circumstances.

    22                  MR. HUSNICK:     Sure.     So Mr. Hood and Mr. Tate are

    23      actually a very similar circumstance to each other, but let

    24      me just briefly talk about.          Mr. Hood commenced his Chapter

    25      11 case in Massachusetts; he received his discharge in 2011.

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                    Pg 50 of 118
                                                                              Page 19

     1      There was no adversary commenced in the Hood bankruptcy

     2      proceeding to seek a finding that the loan was

     3      dischargeable, the student loan debt was dischargeable.                As

     4      such, the presumption under 523(a)(8) is that his loans were

     5      dischargeable.

     6                  Where I think this all comes down to, Your Honor,

     7      and what the pending litigation in the various circuits is

     8      about is whether, in fact, there are limitations on the

     9      dischargeability of student loan debt.                And I would submit

    10      while certain courts have ruled on particular issues,

    11      they've not ruled on all of the issues.

    12                  And before I get into that, what issues remain

    13      open and why they're subject to a bona fide dispute, let me

    14      just give you a second on Tate and then I'll tie it all

    15      together.

    16                  Tate is similar to Hood insofar as Mr. Tate

    17      commenced a bankruptcy proceeding; his proceeding is in the

    18      Northern District of Georgia.          He, like Mr. Hood, did not --

    19      excuse me -- like, Mr. Hood, did not commence an adversary

    20      proceeding seeking to challenge the dischargeability of the

    21      loan.

    22                  THE COURT:     When did Mr. Tate file his bankruptcy

    23      case?

    24                  MR. HUSNICK:     June 30th, 2004, Your Honor, in the

    25      Northern District of Georgia.

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 51 of 118
                                                                          Page 20

     1                   THE COURT:     Okay.

     2                   MR. HUSNICK:     No adversary was commenced there.        A

     3      general discharge was granted.           And Mr. Tate, like Mr. Hood,

     4      asserts a claim for overpayments allegedly made to Navient

     5      on a discharged loan.        But there is no loan that is seeking

     6      to discharge; instead, they're relying upon these class

     7      action claims that have been asserted and are in the midst

     8      of litigation to make the bridge.

     9                   The fundamental premise is that Mr. Tate's claim -

    10      - the fundamental premise of Mr. Tate and Mr. Hood's claim

    11      is that their loans were actually discharged, despite not

    12      having brought an adversary proceeding and despite the fact

    13      that the case was -- the order granting the discharge was

    14      entered.

    15                   So we think both Tate and Hood are not eligible to

    16      serve as creditors here because any claim they have is based

    17      on this fundamentally false premise that their underlying

    18      student loan debt was discharged.

    19                   I would anticipate, had we gotten reply papers

    20      from Mr. Smith, that he would have tried to argue that the

    21      Fifth Circuit's decision in Crocker and that the Tenth

    22      Circuit's decision in McDaniel somehow put these claims out

    23      of reach of a bona fide dispute.

    24                   So I want to talk a little bit about those

    25      decisions.     Those decisions definitely resolve --

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                  516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                     Pg 52 of 118
                                                                            Page 21

     1                    THE COURT:     In part, my question -- before you go

     2      on.   I mean, McDaniel basically, if I'm reading it

     3      correctly, says 523(a)(8) is inapplicable unless it's an

     4      educational benefit loan.          Do you disagree with that?

     5                    MR. HUSNICK:     I think what McDaniel said is that

     6      523(a)(8)(A)(ii) is inapplicable.             I agree with that, Your

     7      Honor.      The Court did not go on to address a host of other

     8      issues that are being litigated in the underlying case.                So

     9      I agree with that the Court decision said, but I think

    10      what's important is what it didn't say.

    11                    It didn't resolve whether a debtor is

    12      automatically entitled to a discharge or whether it has to

    13      initiate an adversary proceeding.             It didn't resolve factual

    14      inquiries as to whether this is a co-borrower situation.                 It

    15      didn't resolve whether Navient's collection efforts actually

    16      violated the discharge injunction.              It didn't resolve

    17      whether the debtor has established that making payments

    18      post-discharge and not the co-borrower, again, another fact

    19      inquiry.      It didn't resolve whether the debtor is barred

    20      from receiving a discharge because the loans were obtained

    21      under false pretenses, another affirmative defense asserted

    22      in that litigation.        It didn't resolve the laches defense.

    23      And lastly, it certainly didn't resolve the amount of any

    24      alleged overpayment.

    25                    And so, when you take that in connection with the

                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 53 of 118
                                                                          Page 22

     1      standard of Section 303(b) that there cannot be a bona fide

     2      dispute as to liability or amount, Your Honor, I would

     3      submit that the McDaniel case, and similarly the Crocker

     4      case, simply do not resolve all of the issues that underlay

     5      this litigation.     They resolve one very narrow piece of that

     6      issue, and there a host of factual inquiries that --

     7                  THE COURT:     Would you agree that if 523(a)(8) is

     8      inapplicable that a debtor in a proceeding, in a bankruptcy

     9      proceeding did not have to commence an adversary proceeding

    10      in order to determine that loans that were not educational

    11      benefit loans were discharged.          523(a) would seem to require

    12      the adversary proceeding if it's a loan that's subject to

    13      discharge, but not if it's one of the loans that would not

    14      be subject to a discharge.

    15                  MR. HUSNICK:     Your Honor, I believe that's an

    16      issue that's still being litigated in the underlying

    17      litigation as to whether you have to, because of the

    18      presumption that the Supreme Court articulated in the

    19      Espinoza case, that student loans are presumptively

    20      discharged.

    21                  And I understand what Your Honor is saying in

    22      terms of how the statute reads and how it works.           You know,

    23      I think that that is an issue that is still the subject of

    24      dispute before the lower court in the McDaniel case.

    25                  THE COURT:     Let me -- both McDaniel and Crocker,

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 54 of 118
                                                                          Page 23

     1      the Circuit Courts in each case remanded them back to the

     2      Bankruptcy Courts; is that correct?

     3                   MR. HUSNICK:     That is correct, Your Honor.      Both

     4      cases were remanded, they were both decided in connection --

     5      they were interlocutory appeals from motions to dismiss on

     6      the very narrow issue, and they were remanded.           Indeed, in

     7      the Crocker case, the class has not even yet been certified

     8      and it's been referred to mediation, court-ordered

     9      mediation.

    10                   THE COURT:     In either Crocker or McDaniel, was any

    11      judgment entered against Navient in -- money judgment

    12      entered against either of those cases?

    13                   MR. HUSNICK:     No, no money judgment has been

    14      entered against Navient in either of those cases.

    15                   THE COURT:     Let me ask you to assume for a minute

    16      that -- well, first off, let me ask you what's the case --

    17      because the Second Circuit, there's an expedited appeal or

    18      direct appeal to the Second Circuit from the Eastern

    19      District.     Which case is that?

    20                   MR. HUSNICK:     That's the Homaidan case, the

    21      Homaidan litigation.

    22                   THE COURT:     Okay.

    23                   MR. HUSNICK:     It's H-O-M-A-I-D-A-N.

    24                   THE COURT:     Okay.

    25                   MR. HUSNICK:     And that is a similar procedural

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                  516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                     Pg 55 of 118
                                                                                 Page 24

     1      posture, Your Honor.

     2                    THE COURT:     And what's the status of the Second

     3      Circuit appeal?

     4                    MR. HUSNICK:     My understanding is it has been

     5      fully briefed and they're waiting for oral argument to be

     6      scheduled, Your Honor.

     7                    THE COURT:     And who is the bankruptcy judge there;

     8      was that Judge Craig?

     9                    MR. HUSNICK:     I was waiting for you to get to a

    10      question I couldn't answer, and you might have hit one.

    11                    THE COURT:     Does one of the other counsel for

    12      Navient have the answer to that question?

    13                    MS. SIEG:    Judge, this is Beth Sieg at McGuire

    14      Woods.      It's Judge Stahl.

    15                    THE COURT:     Yes, Stahl, okay.          All right.   And so,

    16      you say it's fully briefed, Mr. Husnick, but not argument

    17      date has been set yet?

    18                    MR. HUSNICK:     That's my understanding, yes, and

    19      Ms. Sieg can confirm that as well because I believe they're

    20      counsel of record.

    21                    MS. SIEG:    That's correct.

    22                    THE COURT:     Okay.    When was it fully briefed, Ms.

    23      Sieg?

    24                    MS. SIEG:    It was fully briefed at the very end of

    25      2020.

                                         Veritext Legal Solutions
         212-267-6868                      www.veritext.com                        516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 56 of 118
                                                                          Page 25

     1                  THE COURT:     All right.      So, Mr. Husnick, assume

     2      for the sake of our discussion that both McDaniel and

     3      Crocker are correct on the merits.            They obviously were

     4      decisions -- Tenth Circuit in McDaniel, Fifth Circuit in

     5      Crocker -- but let's assume that they correctly decide the

     6      issue of whether student loans generally are excepted from

     7      discharge rather than just educational benefit loans.

     8                  So would you agree that -- and let me say -- is

     9      there any circuit court that has ruled to the contrary in a

    10      -- let me ask that again.        Has any circuit court in a

    11      reported decision ruled contrary to the Fifth or Tenth

    12      Circuits?

    13                  MR. HUSNICK:     I believe the answer is no.

    14                  THE COURT:     I know there's an issue in the Second

    15      Circuit, opinion not for publication, but I'm talking about

    16      opinions for publication; has any circuit ruled to the

    17      contrary to the Fifth or Tenth Circuits?

    18                  MR. HUSNICK:     I believe the answer is no.

    19                  THE COURT:     All right.

    20                  MR. HUSNICK:     Not on that narrow issue.

    21                  THE COURT:     So are any of the loans of any --

    22      well, let's put -- bear with me again a second.            Let's put

    23      Bannister aside because Bannister is in a different posture

    24      because of Judge Garrity's ruling, but let's take Hood and

    25      Tate.   Were any of Hood or Tate's loans, student loans that

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                    Pg 57 of 118
                                                                            Page 26

     1      were not educational benefit loans as those terms were used

     2      in Crocker and ...

     3                  MR. HUSNICK:     One of the issues, Your Honor, that

     4      will be litigated ultimately with Mr. Hood and Mr. Tate is

     5      the nature of their loans and whether their loans were

     6      actually provided for Title 4 institutions.              And so, a

     7      523(a)(8)(A)(ii) decision, a-la Crocker and McDaniel, is not

     8      dispositive because the other exception, 523(a)(8)(B), may

     9      still be applicable.

    10                  And then even if you get past that, you know --

    11      and even if you get past that, then you still have to go

    12      through the what's the amount of any such liability, how

    13      much of the loan was actually outstanding, et cetera, and

    14      none of those issues as to that --

    15                  THE COURT:     We'll get to that.         Right now, I'm

    16      trying to -- because I have to split it into not disputed as

    17      to liability and then as to amount.            But as to liability,

    18      would you agree that liability not be in dispute as to any

    19      loans that foursquare were in the, essentially by the

    20      Crocker and McDaniel decisions?

    21                  I mean, you don't have to have a decision at every

    22      circuit in the country in order to have under (sound glitch)

    23      as to liability; wouldn't you agree with that?

    24                  MR. HUSNICK:     I agree with you, Your Honor, to

    25      some extent.     I agree you don't need a decision in every

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                        516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 58 of 118
                                                                            Page 27

     1      circuit.    Where I think the distinction is here, Your Honor,

     2      is, first, there is -- if you look at the narrow set of

     3      facts that were addressed in Crocker, it was a loan that was

     4      used for a bar exam studies, if I remember correctly.

     5                  The Tate and Hood cases, that's not the case right

     6      now; those facts have not been borne out.             And we still

     7      believe that -- and we being Navient Solutions -- still

     8      believe that we have access to the other subsections of

     9      Section 523(a)(8) and those issues still have not been

    10      resolved.    It's not as clean as one would like -- you know,

    11      as the petitioners would like it to be in terms of relying

    12      on Crocker or McDaniel, even if those were adopted by all

    13      the circuits.

    14                  THE COURT:     All right.      Go ahead with your

    15      argument; I interrupted you.

    16                  MR. HUSNICK:     No worries, Your Honor.        I'm not

    17      sure -- did you need to hear more argument on the scope of

    18      Crocker and McDaniel because it sounds like you are all over

    19      it and understand exactly where we're headed on that front,

    20      which is that those two cases --

    21                  THE COURT:     I'm happy to hear whatever further you

    22      have to say.     Look, I haven't decided the issues that were

    23      addressed in Crocker and McDaniel.            I've obviously read the

    24      decisions, but I'm certainly happy to hear what other

    25      argument you have about it.

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 59 of 118
                                                                          Page 28

     1                  MR. HUSNICK:     And I think Your Honor could, and I

     2      think it's not the right conclusion, but I think Your Honor

     3      could, if you concluded that the Fifth and Tenth Circuits

     4      are binding law, it still leaves open these very material

     5      issues as to the nature of the underlying Tate and Hood

     6      loan.

     7                  You can't just assert that our loan was not

     8      qualified under 523(a)(8), not have that issue litigated,

     9      and then turn around and jump into an involuntary

    10      proceeding.     That is an issue that should be and must be

    11      resolved in front of the underlying Bankruptcy Court in

    12      Georgia in the case of Mr. Tate and Massachusetts, I

    13      believe, in the case of Mr. Hood.

    14                  Your Honor --

    15                  THE COURT:     Is every Chapter 7 or Chapter 13

    16      debtor who had student loans that it believes were

    17      discharged in the prior bankruptcy case, are they going to

    18      have (sound glitch) reopen their bankruptcy cases and

    19      litigate every borrower in every case whether they're loans

    20      could be discharged in bankruptcy?

    21                  MR. HUSNICK:     Those are the issues, Your Honor,

    22      that are being dealt with in the -- or that will likely be

    23      dealt with in the context of the class action cases where

    24      class has not yet been certified.           But if you look at the

    25      Fifth Circuit's decision in Crocker, the Fifth Circuit said

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 60 of 118
                                                                          Page 29

     1      -- actually said, yes, in at least insofar as it could only

     2      be done by a court in the district where the discharge was

     3      issued.     It couldn't be a broad sweeping decision by a court

     4      to reopen all of these cases and apply the discharge

     5      injunction in that fashion.

     6                   That is an issue, again, that the Second Circuit

     7      will likely deal with and may come out on a different side

     8      than what the Fifth Circuit did and we'll have to address

     9      that.     But suffice to say, I think those are all issues that

    10      are being firm -- or are squarely being addressed in a non-

    11      bankruptcy fora where it's appropriate for those issues to

    12      be addressed.

    13                   The PICAP claim, Your Honor --

    14                   THE COURT:     In Crocker, class certification is

    15      being sought at the Bankruptcy Court, correct?

    16                   MR. HUSNICK:     Correct, and the judge is -- that's

    17      being held subject to the mediation right now.            But the

    18      Fifth Circuit, you're correct, remanded back to the

    19      Bankruptcy Court to decide on certification of class, but

    20      made clear that the class could only be certified for the

    21      Southern District of New York and not on a more wide base --

    22      or nationwide basis.

    23                   THE COURT:     Not Southern District of New York.

    24                   MR. HUSNICK:     Correct.      And certainly not Georgia

    25      and not Massachusetts either; those are two different

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                  516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 61 of 118
                                                                          Page 30

     1      jurisdictions.     Again, the issue of nationwide class

     2      certification is still pending in the Homaidan litigation,

     3      which again is before the Second Circuit, so that issue is

     4      still open in at least one circuit.

     5                  Your Honor, the PICAP claim, just briefly, I

     6      believe it's facially problematic because, as you noted in

     7      your opening comments, it's a very bare bones joinder.            It

     8      doesn't sufficiently disclose any of the information

     9      required under Section 1003(a) of the Bankruptcy Code when

    10      you file a joinder.      And that information, Your Honor, is

    11      relevant for transferred claims because the involuntary

    12      debtor needs to be able to understand who the creditor is

    13      and what is the nature of the claim.

    14                  Fortunately, if you can read between the lines,

    15      what was filed, you can identify that Mr. Wolk's client is

    16      supposedly the transferee of some claim related to McDaniel.

    17      We're not certain that those types of claims are even

    18      assignable.

    19                  But setting that issue aside, as I said, there's a

    20      host of open issues that are still being litigated in

    21      McDaniel.     Petitioners' counsel, in fact, agreed, as I said

    22      earlier, agreed to a scheduling order just two weeks ago

    23      setting out a discovery schedule and a briefing schedule on

    24      those various threshold issues that have to be resolved

    25      before there could potential be a claim that's not subject

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 62 of 118
                                                                          Page 31

     1      to bona fide dispute.

     2                  Your Honor, therefore --

     3                  THE COURT:     Who was the assignor of the claim to

     4      PICAP; do you know that?

     5                  MR. HUSNICK:     We do not know on the face of their

     6      joinder.    Counsel may be able to say.

     7                  THE COURT:     Well, it's not in the pleading; you

     8      agree with that?

     9                  MR. HUSNICK:     It is not in the pleading, and we

    10      searched high and low for it, Your Honor.

    11                  Even though they filed under 1003(a) to satisfy

    12      those baseline requirements and what were just talking in

    13      our colleague, that's why that requirement exists.            We think

    14      that there's also case law that had been adopted most

    15      recently in the Eastern District of Pennsylvania in the

    16      Forever Green Athletic Field v. Dawson case, 514 B.R. 768,

    17      that there can be a bar to joinder for bad faith filing

    18      cases, and we think that is exactly what should be invoked

    19      here on the PICAP claim.

    20                  But even if, Your Honor --

    21                  THE COURT:     Excuse me.      When you refer to Rule

    22      1003 for involuntary petition, 1003(a) requires that a

    23      transferor or transferee of a claim shall annex to the

    24      original in each copy of the petition, a copy of all

    25      documents evidencing the transfer, it goes on from there;

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 63 of 118
                                                                          Page 32

     1      that's what you're referring to, right?

     2                  MR. HUSNICK:     That is exactly what I'm referring

     3      to, Your Honor, and that would have allowed us, had they

     4      complied --

     5                  THE COURT:     Your point is, is that the joinder is

     6      facially invalid and ineffective because it didn't comply

     7      with Bankruptcy Rule 1003(a), correct?

     8                  MR. HUSNICK:     That is correct, Your Honor.       And

     9      even if you went to the underlying merits, Your Honor, we

    10      believe it suffers from the same deficiencies that the Hood

    11      and Tate claims suffer from.         While McDaniel's, we don't

    12      know where that claim is coming from, so we can't actually

    13      address the underlying merits of the nature of the claim,

    14      which is why 1003(a) is there.          But we can surmise that it

    15      was an assignment of a claim, in the best case, an

    16      assignment of the McDaniel's claim itself.

    17                  And as I said though, Your Honor, that is still

    18      subject to active litigation and petitioners' counsel is

    19      knowingly involved in that litigation and is participating.

    20                  So, Your Honor, we believe that dismissal under

    21      Section 303(b) is warranted, it is justified.           And, Your

    22      Honor, all three of the petitioners and the joining

    23      petitioner failed to make the very rudimentary prima facie

    24      case that's required under Section 303(b); that is to have

    25      three claims aggregating more than $16,750 that are not

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                    Pg 64 of 118
                                                                              Page 33

     1      subject to bona fide dispute as to liability or amount.                   And

     2      here, they're subject to liability as to both -- subject to

     3      dispute as to liability and amount.

     4                  The second basis for dismissal, Your Honor, is

     5      Section 303(h) of the Bankruptcy Code.                Your Honor, this

     6      one's a little tricky because, of course, we're looking only

     7      at the face of the involuntary petition and what can we

     8      discern from the face of the involuntary petition.

     9                  Your Honor though, you can look at the cases that

    10      govern the standard under 12(b) for 12(b) motions to

    11      dismiss, the Iqbal and Twombly cases.

    12                  And you can look at that to say that the Supreme

    13      Court has said when you file a Complaint, in order to

    14      withstand a 12(b)-style motion to dismiss, you must state a

    15      claim, not just rudimentary ticking away the elements, but

    16      you actually just state a plausible claim.                You must state

    17      facts that can be reasonably inferred to lead to and support

    18      the claim; that's what the Supreme Court said.

    19                  Here, petitioners didn't even try to satisfy

    20      Section 303 standard.       They didn't make a single assertion

    21      that Navient is not paying its debts as they come due, let

    22      alone generally paying its debts as they come due, that they

    23      made no reference in any of the papers on that topic;

    24      instead, they make bald references to insolvency.

    25      Insolvency is not the standard under Section 303(h).                You

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                       516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                     Pg 65 of 118
                                                                              Page 34

     1      must show and you must aver in the face of the petition that

     2      the debtor is generally not paying its debts as they come

     3      due.     They made no attempt, Your Honor.             The focus on

     4      solvency is also deficient.

     5                    Your Honor, you can't just say somebody's

     6      insolvent in an involuntary petition and toss it into

     7      bankruptcy.      That's not what Congress intended when it put

     8      the heavy burden and the heavy responsibility on involuntary

     9      petitioners under Section 303.           It's not what Congress

    10      intended.

    11                    What they did here though, Your Honor, is even

    12      worse.      If you actually look at the involuntary supplement,

    13      it undercuts the allegations of insolvency that they made.

    14      They say, Your Honor -- and you asked me about this at the

    15      very opening of my argument, which is what is the market

    16      cap.     And they actually comment in their pleading and they

    17      say $87.5 billion of assets and $85 billion of liabilities

    18      and that's, I'm assuming, taking from the public filings.

    19                    Your Honor, that assertion though is then coupled

    20      with the and-oh-by-the-way, you need to deduct $4 billion

    21      because of these alleged claims, alleged claims there that

    22      they refer to of CFPB.        Those claims are also being

    23      litigated and are disputed.          There is no judgment that those

    24      amounts are owing.

    25                    And so, Your Honor, it's not even accurate --

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                        516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 66 of 118
                                                                             Page 35

     1                   THE COURT:     Where is that being litigated?

     2                   MR. HUSNICK:     I believe that is being litigated --

     3                   THE COURT:     Where is the CFPB claim being

     4      litigated?

     5                   MR. HUSNICK:     I believe that's being litigated in

     6      the D.C. Circuit, but let me ask Ms. Sieg to weigh in there.

     7                   THE COURT:     Sure.    Ms. Sieg, are you able to talk

     8      about the CFPB lawsuit?

     9                   MS. SIEG:    I'm sorry.      I was on mute, Your Honor.

    10                   THE COURT:     That's fine.

    11                   MS. SIEG:    We are not counsel for Navient in that

    12      litigation.     I believe that it is in the D.C. Circuit, but I

    13      would have to independently confirm to say that for sure.

    14                   MS. LEVY:    Your Honor, this is Jennifer Levy.          I

    15      am also counsel for Navient, not in that litigation, but

    16      that is pending in Federal Court in Pennsylvania.

    17                   THE COURT:     Which district in Pennsylvania, do you

    18      know?

    19                   MS. LEVY:    Eastern District.

    20                   THE COURT:     Are you able to tell me what the

    21      status of that case is at the current time?

    22                   MS. LEVY:    I am not counsel in that case, but,

    23      yes, that case is being actively litigated.            Summary

    24      judgment has been briefed, summary judgment motions have

    25      been briefed and are pending before the Judge in that

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 67 of 118
                                                                           Page 36

     1      litigation; it's before Judge Mariani.

     2                   THE COURT:    I'm sorry, say it again, who is it

     3      before?

     4                   MS. LEVY:    The current status of that litigation

     5      is that summary judgment motions have been briefed and it is

     6      currently pending and awaiting ruling before the Court,

     7      Judge Mariani.

     8                   THE COURT:    Which Judge?       Okay.   Who filed the

     9      summary judgment motion?

    10                   MS. LEVY:    Both Navient and the CFPB.

    11                   THE COURT:    Okay, cross-motions for summary

    12      judgment.

    13                   MS. LEVY:    That's right.

    14                   THE COURT:    Thank you very much, Ms. Levy.

    15                   MS. LEVY:    You're welcome.

    16                   THE COURT:    All right.      Mr. Husnick, back to you.

    17                   MS. LEVY:    Your Honor, I'm sorry.        I said Eastern

    18      District of Pennsylvania, but it's Western District of

    19      Pennsylvania.

    20                   THE COURT:    Okay, thank you very much.        That was

    21      Ms. Levy who just -- you have to identify yourself each time

    22      you speak.

    23                   MS. LEVY:    Yes, it was.      Yes, this is Ms. Levy.

    24                   THE COURT:    Thank you very much, Ms. Levy.        All

    25      right, Mr. Husnick, back to you.

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                    Pg 68 of 118
                                                                            Page 37

     1                  MR. HUSNICK:     Thank you, Your Honor.         Chad Husnick

     2      from Kirkland & Ellis on behalf of Navient.

     3                  Your Honor, because they did not plead the 303(h)

     4      standard that Navient is generally not paying its debts as

     5      they come due, again, the involuntary petition can and must

     6      be dismissed under Section 303(h).

     7                  The third basis for dismissal, Your Honor --

     8                  THE COURT:     What is it that you've -- let me ask

     9      you this.    What is it that you believe would have to be

    10      pleaded to satisfy the 303(h) standard with respect to

    11      generally not paying debtors' debts as they become due?

    12                  MR. HUSNICK:     Your Honor, I think they would have

    13      to make the assertion that the debtor is generally not

    14      paying its debts as they come due, and that those debts that

    15      they're relying on are not subject to bona fide dispute.

    16                  THE COURT:     Well, just --

    17                  MR. HUSNICK:     It basically is a showing that --

    18                  THE COURT:     Stop for a second.         It's easy to udder

    19      the words, they're generally not paying the debtors' debts

    20      as they come due; that's a conclusory allegation.              What

    21      would a pleading have to include in order to satisfy the

    22      Iqbal pleading requirements with respect to generally not

    23      paying debts as they come due?

    24                  MR. HUSNICK:     Your Honor, I think they would have

    25      to, for example, would have to give examples and oftentimes,

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                    Pg 69 of 118
                                                                             Page 38

     1      the petitioners themselves are the examples.               But they can't

     2      do that here because none of their claims are liquidated and

     3      none of their claims are undisputed.

     4                  And so, what you mostly see when you see an

     5      involuntary petition where they're pleading that the debtor

     6      is not generally paying its debts as they come due is solid

     7      examples in the pleading of a debt that has gone past its

     8      due date, whether it's a trade debt or a loan payment.

     9      That's the involuntary in Caesar's, Your Honor, where a loan

    10      payment had come due, they were in the grace period, and the

    11      assertion was that as a result of that, they were able to

    12      file an involuntary petition.

    13                  But to make an assertion on a litigation claim

    14      that has not yet been ruled to judgment, it simply doesn't

    15      satisfy the standard.       I think I've answered your question,

    16      but I want to be careful that I make sure that I've answered

    17      your question.     That was, Your Honor?

    18                  THE COURT:     You can go ahead with your argument.

    19                  MR. HUSNICK:     So the third basis for dismissal,

    20      and I'll be brief on this, Your Honor.

    21                  THE COURT:     Let me interrupt.          I apologize, let me

    22      interrupt you for a minute.

    23                  MR. HUSNICK:     Yup.

    24                  THE COURT:     Are there any judgments, unsatisfied

    25      judgments anywhere in any court in the United States --

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                      516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                    Pg 70 of 118
                                                                            Page 39

     1      Bankruptcy Court, District Court, whatever -- requiring a

     2      repayment or payment of discharged loans that Navient

     3      collected?

     4                   MR. HUSNICK:     Not to my knowledge, but I can call

     5      on --

     6                   THE COURT:     Has any bankruptcy judge entered a

     7      judgment against them?        Are there any judgments against

     8      Navient, dollar amount judgments for the kinds of claims

     9      that are being asserted in litigation as to whether the

    10      loans were discharged or not?

    11                   MS. SIEG:    Judge, this is Beth Sieg at McGuire

    12      Woods.

    13                   THE COURT:     Hold on.     I didn't hear your name

    14      clearly, just state your name again if you would.

    15                   MS. SIEG:    Yes, Your Honor.         This is Beth Sieg at

    16      McGuire Woods.     There are no unsatisfied judgments.

    17                   THE COURT:     Sure, go ahead, Ms. Sieg.

    18                   MS. SIEG:    No unsatisfied judgments, no judgments

    19      of any kind in that nature, Judge.

    20                   THE COURT:     Okay.     Thank you very much, Ms. Sieg.

    21                   MS. SIEG:    Thank you.

    22                   THE COURT:     Okay, Mr. Husnick, now you can go on

    23      with your ground.

    24                   MR. HUSNICK:     Okay.     The third ground for

    25      dismissal, Your Honor, is Section 305(a).              Your Honor, that

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                    Pg 71 of 118
                                                                            Page 40

     1      section puts a lot of discretion in your hands to dismiss

     2      the case where you determine that abstention is in the

     3      interest of creditors and/or the debtor.              And here, Your

     4      Honor, we submit that the totality of the circumstances

     5      would support dismissal.

     6                  All of the factors that are considered, Your

     7      Honor, support dismissal.        I want to talk about just a few.

     8      The first factor that many courts consider -- economic use

     9      of judicial assets and efficiency of administration and the

    10      availability of alternative fora for resolution of the

    11      disputes.

    12                  Here, Your Honor, we're far into litigation.

    13      There have been Circuit Court opinions in that litigation,

    14      there's ongoing mediation in that litigation, and there's a

    15      scheduling order in the Tenth Circuit litigation.              It's far

    16      more economical and efficient for the petitioners to pursue

    17      their purported claims in those jurisdictions and not open

    18      an entirely new jurisdiction where we're likely going to

    19      have to sit and wait for those jurisdictions to resolve any

    20      claims anyway.

    21                  But that takes me to the next point, which is a

    22      bankruptcy is not needed for the equitable distribution of

    23      assets here.     There's absolutely no credible concern about

    24      Navient's ability to pay its debts as they come due.              You

    25      can't just say it and have it be so that Navient is

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                    Pg 72 of 118
                                                                             Page 41

     1      insolvent or unable to pay its debts as they come due, and

     2      that's why there's such a high burden to file an involuntary

     3      pleading.    It's not meant to be a collection proceeding;

     4      it's not meant to be a forum for parties to exert leverage

     5      or to try and extort settlement values.               That's just not the

     6      purpose.

     7                  And that's why I think the last factor and the

     8      factor that most courts that address Section 305(a) find to

     9      be the most persuasive is, why was the filing initiated.                  We

    10      don't have to look any further than the social media posts

    11      and the vitriol in the pleading to determine that the filing

    12      was initiated in an effort to try and extract a settlement

    13      outside the context of the litigation; that's not what

    14      Chapter 11 is all about.        We're about maximizing value for

    15      stakeholders, providing a fresh start, and facilitating the

    16      equitable distribution of the assets.             There's simply no

    17      assertion, no credible assertion that that is needed here,

    18      that a bankruptcy is needed.

    19                  Your Honor, that concludes my argument on the

    20      three bases.     I'm happy to answer any other questions you

    21      have.   I would reserve on the imposition of damages under

    22      Section 303(i) because I know Your Honor likes to take that

    23      up separately.

    24                  But the one thing I want to say to you before I

    25      completely wrap up, Your Honor, is the McDaniel and Crocker

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                      516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 73 of 118
                                                                          Page 42

     1      case, they resolve a narrow issue.            There are many other

     2      issues that need to be resolved, and it's simply not --

     3                  THE COURT:     Tell me what you think -- what is the

     4      narrow issue that you believe those cases resolve?

     5                  MR. HUSNICK:     Fifth and Tenth Circuit ruled that a

     6      private loan for a non-Title 4 institution is not covered by

     7      Section 523(a)(8)(A)(ii); that's it.            They did not rule that

     8      the Tate loan is a non-Title 4, they did not rule that the

     9      Hood loan is a non-Title 4 loan; that's just not what that

    10      Court decision was about.        It did talk about specifics of

    11      the underlying claim -- I forget the individual loan

    12      debtor's name in that case.         It did talk about some specific

    13      facts that it used to articulate the standard for what is a

    14      non-Title 4 loan.

    15                  But we assert, Your Honor, in the pending

    16      litigation that the loans of Mr. Tate and Mr. Hood are Title

    17      4 loans, and that's a threshold issue that would need to be

    18      resolved before any claim could be said to be free from bona

    19      fide dispute.

    20                  Your Honor, I think the presence of this

    21      litigation, the volume of this litigation puts us squarely

    22      within Your Honor's decision in the TPG Troy case, where

    23      there's a plethora of litigation around that everybody's

    24      aware of and, therefore, Chapter 11, Chapter 7, any

    25      involuntary type petition is not the right place for this

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 74 of 118
                                                                          Page 43

     1      company to be right now.        It's not the right place, it's not

     2      the purpose of Chapter -- and I hope that Your Honor will

     3      enter an order dismissing the case and letting Navient go on

     4      its way.     Thank you.

     5                   THE COURT:    Thank you very much, Mr. Husnick.         All

     6      right, no appearance has been made on behalf of the

     7      petitioning creditors.       I recited the circumstances about

     8      that before we started the argument.

     9                   Mr. Wolk filed a joinder, and he also asked for an

    10      adjournment.     Mr. Wolk, I'll hear you briefly, and go ahead

    11      if you want to argue.

    12                   MR. WOLK:    Yes, thank you, Your Honor.      First, at

    13      the outset, I'd like to just inform the Court, as well as

    14      the alleged debtors' counsel, that I reached out yesterday

    15      to Mr. Smith to find out if he was intending to file any

    16      papers belatedly or otherwise and to find out if he intended

    17      to attend today's hearing and to find out what he had in

    18      mind.

    19                   And I did reach him by phone, and I can only

    20      report what he reported to me; I don't have any independent

    21      knowledge as to whether it's true or untrue.           But what he

    22      informed me was that he had had a reoccurrence of his

    23      cancer.     He told me that he had called the Court and left a

    24      message and had hoped to speak directly when connected to

    25      the Court about his reoccurrence of his cancer.           That by

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 75 of 118
                                                                          Page 44

     1      virtue of that reoccurrence of the cancer, he had flown to

     2      Chicago and was in the Chicago area staying with his mother

     3      and under her care and to deal with the reoccurrence of his

     4      cancer.     And that by virtue of the situation, which he told

     5      me had worsened significantly over the last three or four

     6      days, according to him, that he had been unable because of

     7      that to prepare papers.       And he said that by virtue of that,

     8      he would not be able to attend today's hearing.

     9                   Now, I am only passing on what Mr. Smith told me.

    10      Again, I have no independent basis of knowing whether the

    11      assertions by Mr. Smith to me are accurate or inaccurate,

    12      but I am just passing that on for the record, and I just

    13      wanted to say that because I do believe that it's

    14      potentially relevant depending upon whether or not Mr. Smith

    15      is or is not suffering from a reoccurrence of cancer and

    16      whether that impeded his ability to respond.

    17                   THE COURT:   As I indicated earlier, on February

    18      22nd at 9:51 a.m., Mr. Smith filed a letter on ECF

    19      requesting a five-hour extension to the objection deadline

    20      and stating that, quote, "Counsel is diligently preparing

    21      the opposition, but fears he will be unable to submit a

    22      clean version by noon.       Counsel is confident he will be able

    23      to submit a clean version by 5:00 p.m.," closed quote; that

    24      is at ECF No. 30, so we'll just leave the record at that.

    25                   If you would please, Mr. Wolk, address the issues,

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 76 of 118
                                                                              Page 45

     1      and what I see the issues with respect to your joinder as

     2      the paper that you filed does not comply with Bankruptcy

     3      Rule 1003, if you would address that please.

     4                  MR. WOLK:    Okay, first on 1003.         The way I

     5      interpret 1003(a) is that the documents transferring the

     6      claim, which I'm happy to file within one minute after this

     7      hearing if Your Honor would like me to, that 1003(a)

     8      requires attaching the transfer of the claim if you're going

     9      to commence the Chapter -- the involuntary petition, and it

    10      says that you have to attach it for the purposes of

    11      commencing the case.

    12                  And my review of that was I certainly did not

    13      commence this case, and subsequent to this case and pursuant

    14      to independent due diligence on prepetition rulings by the

    15      Fifth Circuit and Tenth Circuit and trying to get up to

    16      speed as quickly as I can about that entire situation, I am

    17      not Mr. Smith.     I'm not involved in prior student loan debt

    18      litigation.

    19                  But upon my review of the Fifth and Tenth Circuit

    20      decisions and based upon my review of Rule 1003, we thought

    21      that we were governed by 1003(b), which says joinder

    22      petitioners after filing.        And 1003(b), unlike 1003(a), does

    23      not require the attachment of an assignment for the claim,

    24      although I am happy, independent of Rule 1003, if Your Honor

    25      deems that I'm governed by that, I'm happy to file that

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 77 of 118
                                                                          Page 46

     1      immediately.     There's no -- I wasn't trying to shroud

     2      anything in mystery.      We acted very, very quickly on

     3      Wednesday afternoon once we decided that, at least in our

     4      judgment and having nothing to do with Mr. Smith and

     5      independent of Mr. Smith and his prepetition creditors, that

     6      we believe that Ms. McDaniel is in a situation where, if

     7      you'll allow me to address it, she does, in fact -- I'm

     8      sorry?

     9                  THE COURT:    I don't know who was speaking.

    10      Whoever else is on the line, please mute your phones while

    11      Mr. Wolk is arguing.      Please go ahead, Mr. Wolk.

    12                  MR. WOLK:    All right.      Thank you, Your Honor.      And

    13      so, you know, if allow would allow me, I'm happy to explain

    14      why Public Interest Capital believes that the McDaniel

    15      claim, which it purchased from Ms. McDaniel and we dealt

    16      directly with Ms. McDaniel and, as you will see, I'm happy

    17      to file the assignment, we actually provided a space for Ms.

    18      McDaniel's attorney in the Colorado litigation, Mr. Smith,

    19      to sign.

    20                  Ms. McDaniel signed, Mr. Smith did not sign, and

    21      we can prove that we've paid Ms. McDaniel handsomely for her

    22      claim based upon our belief that she is now in a strong

    23      position based upon the Tenth Circuit ruling.           And the

    24      assignment includes not only assignment of her individual

    25      creditor rights, it also includes an assignment of any class

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 78 of 118
                                                                          Page 47

     1      claim or class representative rights that she may have and

     2      be able to establish before a court of competent

     3      jurisdiction.

     4                  So again, on the assignment, I'm happy to file a

     5      public record right after this hearing, but the reason that

     6      it wasn't done was not to shroud anything in mystery.            It's

     7      because we believe we were governed by 1003(b), which did

     8      not require that.

     9                  THE COURT:    Mr. Wolk.

    10                  MR. WOLK:    Yes.

    11                  THE COURT:    When is the first time you spoke with

    12      Mr. Smith about his either -- in anticipation of this filing

    13      or after he filed this involuntary petition?

    14                  MR. WOLK:    Well, I did speak with Mr. Smith before

    15      we purchased the McDaniel claim because we thought he was an

    16      appropriate person to contact as her counsel as to whether

    17      or not that was a claim that would be available for sale,

    18      for transfer, so we did speak with him in connection with

    19      that.

    20                  THE COURT:    And did you at any time speak with Mr.

    21      Smith about his filing an involuntary petition against

    22      Navient, yes or no?

    23                  MR. WOLK:    Oh, absolutely.        We contacted Mr. Smith

    24      after he had filed it, yes.

    25                  THE COURT:    Did you speak with Mr. Smith at any

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 79 of 118
                                                                          Page 48

     1      time before he filed the involuntary petition about filing

     2      an involuntary petition?

     3                   MR. WOLK:    Yes, I did have -- yes, the answer is

     4      yes.   I think within the prior (crosstalk).

     5                   THE COURT:    Stop.    When, on how many occasions did

     6      you speak with Mr. Smith about his filing an involuntary

     7      petition before he did so?

     8                   MR. WOLK:    I spoke to him two or three times, and

     9      I recommended to him at that point in time based upon my

    10      knowledge at that point in time that I didn't think it was a

    11      good idea.     It is only after several --

    12                   THE COURT:    When did you speak with Mr. Smith for

    13      the first time about his filing an involuntary petition

    14      against Navient?

    15                   MR. WOLK:    When for the first time did I speak

    16      about the concept of a proposed involuntary petition?

    17                   THE COURT:    Yes.

    18                   MR. WOLK:    I would say about -- I would say less

    19      than two weeks before he actually chose to file it.            And

    20      during that time period, I told him that I didn't think it

    21      was a good idea based upon what I knew --

    22                   THE COURT:    At any time before he filed the

    23      involuntary petition, did you have any discussion with Mr.

    24      Smith about filing a joinder in the petition?

    25                   MR. WOLK:    No, no, no, no, no; in fact, to the

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 80 of 118
                                                                          Page 49

     1      contrary.     I told Mr. Smith that I didn't think it was a

     2      good idea, and Mr. Smith told me I need to read all the

     3      cases that had actually already happened, in particular, the

     4      Fifth and Tenth Circuit.

     5                  And it's only subsequently and after he filed this

     6      involuntary and that I saw that there was, you know,

     7      extensive media coverage that apparently occurred right away

     8      that I then looked at the Fifth and Tenth Circuit decisions

     9      and I was surprised, at least in my independent estimation,

    10      that I did think it established an adjudicated liability.

    11                  Yes, the amount hasn't been established, and I'm

    12      happy to address that if Your Honor will allow me, but that

    13      the issue of liability of Navient Solutions, LLC with

    14      respect to post-discharge collections under non-Title 4

    15      loans had been addressed and adjudicated as something that

    16      is illegal.

    17                  THE COURT:    And did you discuss with Mr. Smith

    18      whether the three petitioning creditors were non-Title 4

    19      loans?

    20                  MR. WOLK:    Absolutely not, because not only did I

    21      not talk about the specifics of any of his three petitioning

    22      creditors, my just general reaction at that time -- and I'm

    23      being as candid as I can -- was, you know, that's a pretty

    24      serious thing to file an involuntary petition.           You better

    25      make sure first and foremost --

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 81 of 118
                                                                          Page 50

     1                  THE COURT:    That's the one thing I agree with you.

     2      That's the one thing I would agree with you about, it's a

     3      very serious thing to file an involuntary petition.

     4                  MR. WOLK:    Yes, absolutely.

     5                  THE COURT:    And it's a very serious thing to file

     6      a joinder in an involuntary petition.

     7                  MR. WOLK:    Yeah, well, can I address that then?

     8                  THE COURT:    Go ahead.

     9                  MR. WOLK:    Okay.    Well, I have actually looked at

    10      the Tenth Circuit case and the Fifth Circuit case, and if

    11      Your Honor will allow me even just a brief period of time,

    12      I'd love to submit papers on it because we've done

    13      exhaustive review on this over the last 10 days.           And we

    14      believe that it does, in fact, unequivocally establish --

    15      and I'm happy to do it, they're both long opinions, so I'll

    16      have to go into it -- that it is illegal, it is wrongful, it

    17      violates the Federal Bankruptcy Code, it violates the

    18      Federal Fair Debt Collection Practices Act, it violates

    19      principles of restitution, and other theories to collect

    20      money to which you are not entitled.

    21                  And that the Tenth and Fifth Circuit had ruled

    22      that it is illegal for Navient Solutions, LLC to collect

    23      money after the discharge of a person with respect to non-

    24      Title 4 loans, just like Ms. McDaniel had and just like as

    25      we're doing our best to get up to speed on this, we

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 82 of 118
                                                                          Page 51

     1      understand there are many, many people around the nation who

     2      are also in the same situation, so that the issue of

     3      liability -- the issue as to whether or Navient Solutions,

     4      LLC can collect under non-Title 4 loans after a discharge

     5      has been ruled and passed upon specifically by the Tenth and

     6      the Fifth Circuit.

     7                  And, you know, it's always hard to prognosticate,

     8      but at least in my opinion from the clear wording of those

     9      unanimous Circuit Court decisions, I don't see another

    10      Circuit Court reaching a contrary reported decision on it.

    11      And it is only per our extensive --

    12                  THE COURT:    How does that translate into

    13      insolvency of Navient?

    14                  MR. WOLK:    Okay.    So again --

    15                  THE COURT:    Let me ask you, before you answer

    16      that, there's nothing in your joinder addressing the issue

    17      of whether Navient is not generally paying its debts as they

    18      come due; do you agree?

    19                  MR. WOLK:    That is correct, as we quickly put it

    20      together on --

    21                  THE COURT:    And so, you're going to have to rise

    22      or fall with what Mr. Smith said in his petition, because

    23      you provided nothing with respect to an essential element

    24      for an involuntary claim, that the debtor is generally not

    25      paying its debts as they become due.            So you're stuck with

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 83 of 118
                                                                          Page 52

     1      what Mr. Smith did or didn't say, correct?

     2                  MR. WOLK:    No, no.     I would respectfully submit,

     3      Your Honor, two things: first, at the same time that I filed

     4      the joinder -- first I emailed and then filed online an

     5      application under 11 U.S.C. 303(c) -- Federal Bankruptcy

     6      Rule 1003(b) and the reliance upon the only reported

     7      appellate decision on the issue that I'm aware of, the QDOS

     8      case from the Ninth Circuit Bankruptcy Appellate Panel in

     9      2019, indicating that, number one, I believe that it's not

    10      only Public Interest Capital as transferee of Ms. McDaniel's

    11      claim, I believe it is the universe of the entire creditor

    12      body which include all student loan borrowers who had

    13      previously obtained bankruptcy discharges around the nation

    14      with respect to non-Title 4 loans that, by virtue of the

    15      Tenth Circuit ruling and the Fifth Circuit ruling in

    16      McDaniel and Crocker respectively, those previously

    17      discharged student loan borrowers under non-Title 4 loans

    18      are not only creditors as of this moment in time -- and if

    19      Your Honor would allow me even a day or two, I'd love to

    20      brief it.

    21                  Not only are they creditors, but they are

    22      creditors who claims against Navient by virtue of those

    23      appellate rulings are not subject to a bona fide dispute as

    24      to liability.     And the amount of those claims, at a minimum,

    25      are the amount that was wrongfully collected from them, and

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 84 of 118
                                                                          Page 53

     1      the amount wrongfully collected from them will be in excess

     2      of the statutorily required amount for an involuntary.

     3                  So Public Interest Capital seeks to not only be a

     4      joinder creditor in its individual capacity as transferee of

     5      Ms. McDaniel, but also -- and his happy to brief it again on

     6      an expedited basis -- it wishes to --

     7                  THE COURT:    Public interest capital has not been

     8      certified as a class representative in any pending

     9      litigation, correct?

    10                  MR. WOLK:    Correct, correct, correct.       But Public

    11      Interest Capital, as the recent transferee of Ms. McDaniel's

    12      claim, wishes and believes it can establish under the

    13      applicable requirements that it should be treated as a

    14      proposed class claim representative in connection with this

    15      involuntary under the case law that exists so far from the

    16      Bankruptcy Court.

    17                  THE COURT:    What case, give me a case -- wait.

    18      Give me a case that says that a party such as Public

    19      Interest Capital can be, on behalf of an unnamed uncertified

    20      class representative in an involuntary case.           Just give me

    21      one case that says that.

    22                  MR. WOLK:    I don't believe the issue --

    23                  THE COURT:    Do you have a case that says that?

    24                  MR. WOLK:    There is no case that says I can't do

    25      it.   There are cases --

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                     Pg 85 of 118
                                                                               Page 54

     1                    THE COURT:    All right.

     2                    MR. WOLK:    Your Honor, if I may.           There are cases

     3      saying that the purchaser of a claim from Ms. McDaniel,

     4      there are Federal Circuit Court rulings from the Second

     5      Circuit, can assert a class claim as transferee on behalf of

     6      others, so that the Second Circuit has ruled -- and again,

     7      I'm happy to brief this on an expedited basis.

     8                    THE COURT:    What's the case?

     9                    MR. WOLK:    I don't have it at my fingertips.              I

    10      can give it to you within 10 -- you know, shortly after this

    11      hearing.

    12                    THE COURT:    No.   Mr. Wolk, this is the argument on

    13      the motion to dismiss.        You appeared; I'm letting you argue.

    14      You are not able to provide me with any case authority

    15      during this hearing for the position you've asserted.                 You

    16      said there's a Second Circuit case, but you couldn't tell me

    17      what it is; is that correct?

    18                    MR. WOLK:    No, I respectfully disagree, Your

    19      Honor.      I first moved for an adjournment because -- well, 11

    20      U.S.C. 303(b).

    21                    THE COURT:    Mr. Wolk, Mr. Wolk, this is the

    22      hearing on the alleged debtors' motion to dismiss.                 I've

    23      denied your motion for an adjournment.                 I'm asking you -- I

    24      gave you a chance to argue, and you've not been able to tell

    25      me the name of a case -- you say there's a Second Circuit

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                    Pg 86 of 118
                                                                              Page 55

     1      case.   I'd be interested in whatever circuit, but certainly

     2      the Second Circuit since I'm bound by it.                You can't give me

     3      the name of a Second Circuit case to support the proposition

     4      you've asserted.

     5                  MR. WOLK:    And I'm respectfully asking for the

     6      opportunity to have a half hour to submit that case to Your

     7      Honor after this, as we object to having --

     8                  THE COURT:    Why didn't you look before this

     9      hearing?

    10                  MR. WOLK:    Well, I know --

    11                  THE COURT:    Why didn't you look before the

    12      hearing?

    13                  MR. WOLK:    -- it does exist.            I just don't have it

    14      right in front of me physically.

    15                  THE COURT:    All right.

    16                  MR. WOLK:    The case does exist.

    17                  THE COURT:    Is there anything you wanted -- Mr.

    18      Wolk, is there anything you want to add briefly?

    19                  MR. WOLK:    Yes, Your Honor.         First of all, I'd

    20      like to say that if, in fact, there are a nationwide group

    21      of discharged student loan borrowers under non-Title 4 loans

    22      and my understanding is it's in the aggregate several

    23      billion dollars, then that on its face shows that there's

    24      alleged debtors --

    25                  THE COURT:    Do you think I'm supposed to rely on

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                    Pg 87 of 118
                                                                              Page 56

     1      your statement without any facts?

     2                  MR. WOLK:    No, I mean --

     3                  THE COURT:     You say that there's a group --

     4                  MR. WOLK:    I would like to have the opportunity,

     5      respectfully, even two days since we're just getting

     6      involved in this case to do so and respectfully, 11 U.S.C.

     7      303 indicates in the QDOS case from the Bankruptcy Appellate

     8      Panel, which is the only reported appellate case on this

     9      issue, says that it would violate due process for the

    10      universe of creditors in an involuntary to not be given a

    11      reasonable opportunity to be able to bring to the attention

    12      of the Court their facts, their law as to why those joinder

    13      creditors independent of the petitioning creditors,

    14      independent of whatever defects may exist with respect to

    15      Mr. Smith and that they can rectify that.                In that case,

    16      they reversed the Bankruptcy Court's decision to proceed

    17      without allowing that relief.

    18                  THE COURT:     What's the citation of the case?

    19                  MR. WOLK:    That I have.       I'm just going to my

    20      computer to pull this up.

    21                  MR. HUSNICK:     Your Honor, it's Mr. Husnick from

    22      Kirkland.    It's 607 B.R. 338, I believe.

    23                  MR. WOLK:    That is correct.

    24                  THE COURT:     What's the year?           You said it's Ninth

    25      Circuit BAP.

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 88 of 118
                                                                          Page 57

     1                  MR. HUSNICK:     Right.

     2                  MR. WOLK:    Yeah.    It's November of 2019, and then

     3      in November 2020, as indicated in my letter application, a

     4      further appeal was taken by the alleged debtor in that case

     5      from the adverse ruling against the alleged debtor who was

     6      trying to deprive the joinder creditors of their opportunity

     7      and the Ninth Circuit dismissed the alleged debtors' appeal

     8      for lack of jurisdiction.

     9                  THE COURT:     All right.      Anything else, Mr. Wolk,

    10      before you finish?

    11                  MR. WOLK:    Yes.    I'd also like to point out that

    12      on the generally not paying its debts when they become due

    13      issue, nowhere in the motion to dismiss papers does the

    14      alleged debtor say that the alleged debtor itself, the

    15      privately held entity, Navient Solutions, LLC, that it

    16      itself, okay, generally pay their debts as they come do.

    17                  Instead, what they do is they define the alleged

    18      debtor by reference to it non-debtor parent and an array of

    19      other non-debtor entities, then calls them the company and

    20      then proceeds to say that the company, according to them,

    21      can pay their debts when they become due.

    22                  And so, I would say that on the fact of the motion

    23      to dismiss, it is not specifically disputed by Navient

    24      Solutions, LLC that that specific debtor entity itself can

    25      actually pay its debts when they become due, and that they

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 89 of 118
                                                                           Page 58

     1      tried to meet that issue by reference to non-debtor entities

     2      who are not the subject of the involuntary, who are not the

     3      subject of the joinder, and that with all due respect -- and

     4      Navient may be trying to give the impression that the

     5      alleged debtor can pay its debts when that, in fact, is not

     6      true and they don't even make an unequivocal assertion that

     7      the alleged debtor itself, divorced from all these other

     8      non-debtor entities, has the ability to actually make

     9      payments to the student loan borrowers who have been

    10      discharged under non-Title 4 loans.

    11                  And by the way, it's the Middle District of

    12      Pennsylvania.     The CFPB case against Navient is United

    13      States District Court for the Middle District of

    14      Pennsylvania, not the Eastern District or the Western

    15      District.

    16                  And the summary judgment motion in that case filed

    17      by the United States government through the Consumer

    18      Financial Protection Bureau seeks summary judgment after

    19      multiple years of extensive factual discovery saying that

    20      after all that fact finding, Navient owes the CFPB on behalf

    21      of the federal government over $4 billion.             And that is

    22      also, I believe, a relevant issue because, although there's

    23      no ruling yet, per se, if in fact the basis for the summary

    24      judgment ruling is well founded, I believe that also shows

    25      that Navient Solutions, LLC, not any of the other non-debtor

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                    516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 90 of 118
                                                                            Page 59

     1      entities, non-debtor parent, cannot pay its debts to the

     2      federal government, cannot pay it's --

     3                  THE COURT:    Mr. Wolk, I'm giving you five more

     4      minutes and then you're cut off, so make your remaining

     5      argument in the next five minutes.

     6                  MR. WOLK:    Okay.    Well, I think first, it's very

     7      important that an involuntary petition is designed for the

     8      benefit of the entire creditor class.             All right?   Although

     9      Mr. Smith and his petitioning creditors started this case --

    10      and at a point in time where I didn't even think it was

    11      appropriate based upon what I knew at that time -- upon

    12      further due diligence and looking into the actual decisions

    13      that exist prepetition, I think that an involuntary is

    14      perfectly appropriate because you have discharged student

    15      loan debtors all over the nation and they are not required,

    16      respectfully -- and I'm happy to brief this issue if given

    17      the chance -- all those student loan debtor borrowers are

    18      not required as their only remedy to go into their

    19      respective local bankruptcy courts, seek to reopen their

    20      cases, and then try to apply the Tenth Circuit and the Fifth

    21      Circuit ruling in those particular cases.

    22                  The only thing that the United States Supreme

    23      Court addressed in 2019 was that if you sue for contempt of

    24      court damages for violation of a discharge injunction, then

    25      jurisdiction over the contempt of court damages claim must

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 91 of 118
                                                                          Page 60

     1      be in the very same court that issued the discharge.            But

     2      there are Second Circuit cases -- and again, I'd be happy to

     3      provide the Court with it right after the hearing -- that

     4      say that that doesn't govern the Federal Fair Debt

     5      Collection Practices Act claims, and that that can be

     6      addressed outside of the bankruptcy court in which the

     7      underlying action took place -- the Second Circuit's ruled

     8      on that too; that it would be appropriate to bring other

     9      types of claims under statutory violations or common law

    10      violations in other courts of competent jurisdiction, non-

    11      bankruptcy or bankruptcy.

    12                  And I believe what's most important and central

    13      here is that student debt borrowers nationwide, who in my

    14      view whose rights have been vindicated by the Tenth and

    15      Fifth Circuit rulings, that they wrongfully paid money --

    16      they were caused by Navient to wrongfully pay money for many

    17      years post-discharge; they should get their money back.

    18      They should get their money back from Navient, whether it's

    19      an FDCPA claim, a contempt of court bankruptcy discharge

    20      claim, a restitution claim or otherwise.

    21                  My understanding is that aggregate amount is at

    22      least several billion, not even including the federal

    23      government's $4-plus billion dollar claim; that's on summary

    24      judgment after several years of fact finding from Navient,

    25      which is pending.      And according to what I've seen, Navient

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 92 of 118
                                                                          Page 61

     1      Solutions, LLC -- I'm not talking about its non-debtor

     2      parent or any other non-debtor entities -- that those

     3      student loan borrowers or the federal government are not

     4      going to be able to collect from Navient Solutions, LLC

     5      because Navient Solutions, LLC, from everything that I've

     6      seen, they don't have the money to pay them.

     7                  And I do note that in the consolidated accounting

     8      filed by the parent -- publicly by the parent, the parent

     9      says on respect to it, Navient Solutions, LLC and all other

    10      entities, there are no reserves -- no reserves by Navient

    11      Solutions, LLC for those several billion dollars in student

    12      loan borrower wrongful discharge collection claims.            Nothing

    13      for the $4 billion-plus claim of the federal government

    14      after several years of fact discovery on its pending summary

    15      judgment motion.

    16                  And that's the only, quote, "litigation reserve"

    17      that even exists is solely with respect to a separate $22

    18      million claim that the federal government independently has

    19      in connection with an administrative proceeding against

    20      Navient, but nothing for non-administrative actually pending

    21      litigation proceedings by the federal government, by

    22      multiple state attorneys' general who have also been suing

    23      Navient around the country on pending claims, not the

    24      student loan borrowers nationally who under the Tenth and

    25      Fifth Circuit rulings are entitled to their money back, and

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 93 of 118
                                                                          Page 62

     1      my understanding that's several billion dollars.

     2                   And nowhere in their motion to dismiss papers,

     3      regardless of any issues involving Mr. Smith and any defects

     4      that may or may not exist with respect to that and any

     5      defects that may or may not exist with respect to my joinder

     6      and doing the best I can at the eleventh hour, nowhere does

     7      the alleged debtor say that the alleged debtor itself can

     8      pay any of those claims or even assert --

     9                   THE COURT:     All right, your time is up.

    10                   MR. WOLK:    -- the alleged debtor itself --

    11                   THE COURT:     Mr. Wolk, your time is up.      Mr.

    12      Husnick, any reply?

    13                   MR. HUSNICK:     Yes, Your Honor, thank you.         I'll be

    14      very brief.     I listened very closely to what Mr. Wolk was

    15      saying, and unfortunately for Mr. Wolk, the louder you get,

    16      it doesn't make your argument more credible.            His argument

    17      is not credible.

    18                   THE COURT:     Let's just address the argument.

    19                   MR. HUSNICK:     Yeah.     Your Honor, what he said in

    20      the joinder, let's look at what they filed.            At the top of

    21      page 2 of their joinder, they said it was an adjudicated

    22      liability.     That's wrong.      There is no adjudicated liability

    23      of the alleged debtor.

    24                   MR. WOLK:    Yes, there is, and I apologize.

    25                   THE COURT:     Mr. Wolk.

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                     516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 94 of 118
                                                                              Page 63

     1                  MR. WOLK:    Yes, there is.

     2                  THE COURT:     Mr. Wolk, I'm going to hold you in

     3      contempt the next time you do that.            Do you understand?

     4                  MR. WOLK:    I do, Your Honor.

     5                  THE COURT:     Respond Mr. Wolk.

     6                  MR. WOLK:    I do, Your Honor.

     7                  THE COURT:     I do not want to hear from you again.

     8      Go ahead, Mr. Husnick.

     9                  MR. HUSNICK:     Second, Your Honor, on top of page

    10      3, the alleged debtor that is non-contingent, and then he

    11      uses the word liquidated.        That term has very significant

    12      meaning in the bankruptcy world.           He admitted in his

    13      argument -- we don't have a running transcript here, but he

    14      admitted that it's an unliquidated claim.             That is a

    15      requirement to satisfy 303(b), it is a requirement.               You

    16      can't file an involuntary on the bases that they filed.

    17                  But on top of that, Your Honor, McDaniels, let's

    18      talk about the McDaniel's case one more time because it's

    19      incredibly important; it only addressed 523(a)(8)(A)(ii).

    20      We also have the ability to argue that that loan, that loan

    21      to the McDaniels' borrower is dischargeable under 523 -- I'm

    22      sorry -- is non-dischargeable under 523(a)(8)(B) and

    23      523(a)(8)(A); that's an open issue in the litigation.               All

    24      those other issues, I summarized earlier, are open issues in

    25      the litigation.     It's the petitioners' burden, Your Honor,

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                       516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                     Pg 95 of 118
                                                                               Page 64

     1      to show in the pleading, on the face of the pleading; they

     2      can't do that.

     3                    On 303(h), Your Honor, again, Mr. Wolk misstates

     4      the law.      It's the petitioners' burden to make the

     5      assertion.      That's the A&J Quality case, 377 B.R. 460.                They

     6      did nothing.      You can't just react on the call and throw out

     7      reckless accusations about solvency, insolvency; that's not

     8      enough.

     9                    Your Honor, this is a strike suit, and it needs to

    10      be dismissed.      There's nothing in the petition that supports

    11      an involuntary petition of Navient.             Thank you.

    12                    THE COURT:    All right.

    13                    MR. WOLK:    Your Honor, may I have one minute to

    14      respond to his newest --

    15                    THE COURT:    No, you may not.           No, you may not.

    16      Mr. Wolk, you may not.

    17                    All right.    Pending before the Court is the motion

    18      to dismiss the involuntary petition filed by three

    19      petitioning creditors; the motion was filed as ECF Docket

    20      No. 14.      The order scheduling today's hearing and requiring

    21      a response, ECF 19, was filed on February 18, 2021, and your

    22      response had to be filed by February 22nd at 12:00 noon.

    23                    I recited out the outset that no response was

    24      filed, an extension of time was given, and no response was

    25      filed.      And the purported joinder in the involuntary

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 96 of 118
                                                                          Page 65

     1      petition was filed by Mr. Wolk, who requested an

     2      adjournment, which was denied.

     3                  While no opposition was timely filed or was filed

     4      at all to the motion to dismiss, the Court has nevertheless

     5      had extensive argument today addressing the issues

     6      surrounding the involuntary petition that was filed.

     7                  An order will be entered dismissing the

     8      involuntary petition because the claims asserted of the

     9      three petitioning creditors are subject to bona fide

    10      disputes as to liability and amount.

    11                  And with respect to the joinder, which purports to

    12      assert an assigned claim, does not provide details to show

    13      that it involves a claim that is not disputed as to

    14      liability or amount.

    15                  Additionally -- and that was under 303(b) -- under

    16      303(h), the involuntary petition does not provide any non-

    17      conclusory allegation that the alleged debtor is not

    18      generally -- is generally not paying its debts as they come

    19      due.

    20                  Additionally, the involuntary petition is

    21      dismissed under Section 305(a) based on abstention.            This is

    22      a case where multiple lawsuits are pending, including an

    23      appeal pending the Second Circuit on direct appeal from the

    24      Eastern District.      There are many issues that are going to

    25      have to be resolved before there are creditors with claims

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 97 of 118
                                                                          Page 66

     1      that are not disputed as to liability or amount.           The proper

     2      place for that litigation to proceed at this stage is in the

     3      courts that are currently grappling with the issues, and not

     4      jumping the que, if you will, by filing this ill-informed

     5      involuntary petition.

     6                  The issues raised by Crocker and McDaniel are

     7      serious issues, and it may well be that many bankruptcy

     8      debtors or past bankruptcy debtors have valid claims that

     9      they can assert that their student loans were discharged in

    10      their cases and that money was improperly collected

    11      thereafter by Navient Solutions.           But it is a far cry to say

    12      that liability is not disputed, and the amount of any

    13      liability disputed; it clearly is.

    14                  Whether Navient is able to satisfy the ultimate

    15      obligations that may be determined or whether it ultimately

    16      must proceed in a bankruptcy case remains to be seen.               This

    17      is not the case to jump the que with the effect that all

    18      litigation against Navient Solutions, if an order for relief

    19      is entered, will be subject to the automatic stay.            The

    20      appropriate place for these issues to get resolved are the

    21      courts across the country in which those issues are pending.

    22      No class action has been certified at this stage.

    23                  Class certification proceedings are pending in the

    24      Crocker case, but not with respect to a nationwide class and

    25      no class has been certified.         McDaniel is not a class

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 98 of 118
                                                                           Page 67

     1      action, and the Second Circuit may address the issue in the

     2      pending appeal before it, whether a nationwide class can be

     3      asserted in Homaidan case, but that has not yet been

     4      decided.

     5                   Mr. Husnick, prepare a brief order granting the

     6      motion to dismiss for the reasons stated, and indicating

     7      that an opinion will follow in due course further

     8      elaborating on the reasons I've given today, but it's time

     9      for this case to be dismissed and litigation elsewhere can

    10      proceed unaffected by this involuntary Chapter 11 case.

    11      That's going to be the Court's ruling.

    12                   So a brief order, as I say, should grant the

    13      motion to dismiss can indicate it's on 303(b), 303(h), and

    14      also for extension under Section 305(a), and with an opinion

    15      to follow.

    16                   MR. HUSNICK:     Thank you, Your Honor.

    17                   THE COURT:     We're adjourned.

    18                   MR. HUSNICK:     Your Honor, I have one question, if

    19      I may?

    20                   THE COURT:     Yes, go ahead quickly.

    21                   MR. HUSNICK:     Yes, very quickly.       You did not

    22      mention the damages.        Would we be able to include a

    23      reservation for that issue?

    24                   THE COURT:     As I think you indicated earlier, Mr.

    25      Husnick, in the PPG case, I did not deal with the PPG case,

                                        Veritext Legal Solutions
         212-267-6868                     www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                    Pg 99 of 118
                                                                         Page 68

     1      I did not deal with any damages that might be recoverable

     2      when an involuntary is dismissed, and I'm not going to do

     3      that now either.       I'm not foreclosing you from bringing a

     4      properly supported application to do that, but I'm not

     5      ruling on that at this stage.

     6                   MR. HUSNICK:       Thank you, Your Honor.

     7                   THE COURT:      That's exactly what I did in PPG.

     8                   MR. HUSNICK:       Thank you.

     9                   THE COURT:      We're adjourned.

    10                   (Whereupon these proceedings were concluded at

    11      11:41 AM)

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                   Pg 100 of 118
                                                                          Page 69

     1                           C E R T I F I C A T I O N

     2

     3              I, Sonya Ledanski Hyde, certified that the foregoing

     4      transcript is a true and accurate record of the proceedings.

     5

     6

     7

     8      Sonya Ledanski Hyde

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20      Veritext Legal Solutions

    21      330 Old Country Road

    22      Suite 300

    23      Mineola, NY 11501

    24

    25      Date:     March 1, 2021

                                       Veritext Legal Solutions
         212-267-6868                    www.veritext.com                   516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                   Pg 101 of 118
       [& - accurate]                                                               Page 1

                 &            20 2:1 9:25           30th 19:24                    7
        & 3:3 6:17,22,25      2004 19:24            31 4:11 9:7         7 17:5 28:15 42:24
          7:5 11:11 37:2      2007 17:6             32 9:11             7040 4:11
                              201 4:18              33 9:19             768 31:16
                 1
                              2010 17:7             330 69:21           77 3:22
        1 17:17 69:25         2011 18:25            338 56:22
        10 50:13 54:10                                                            8
                              2019 52:9 57:2        34 10:4,22
        10001 4:12              59:23               34th 4:11           8 19:4 21:3,6 22:7
        10004 1:14            2020 24:25 57:3       35 2:1 11:3           26:7,8 27:9 28:8
        10014 4:19            2021 1:16 8:17,21     36 10:10              42:7 63:19,22,23
        10022 3:6               9:25 11:3,10        37 2:1 11:9         800 3:15
        1003 11:5 30:9          17:24,24 64:21      377 64:5            84 14:16
          31:11,22,22 32:7      69:25               38 2:1              85 15:8 34:17
          32:14 45:3,4,5,7    2022 13:15            39 2:1 11:10        87.4 15:7
          45:20,21,22,22,24   20th 17:24                      4         87.5 34:17
          47:7 52:6           21-10249 1:3 6:4                                    9
        1006 4:18                                   4 17:4 26:6 34:20
                                8:15                                    9 15:24 16:9
        10105 4:4                                     42:6,8,9,14,17
                              219525 17:24                              90,000 17:17
        10:11 9:20                                    49:14,18 50:24
                              22 61:17                                  9:15 9:18
        11 11:4 18:25                                 51:4 52:14,17
                              22nd 8:23,24 9:8                          9:49 10:11
          41:14 42:24 52:5                            55:21 58:10,21
                                9:13 44:18 64:22                        9:51 8:24 44:18
          54:19 56:6 67:10                            60:23 61:13
                              232196 3:16
        11501 69:23                                 40 2:1                        a
                              23rd 9:18,20 10:6
        11:04 10:18                                 45,683.64 16:11     a&j 64:5
                                11:3,6
        11:41 68:11                                 460 64:5            a.m. 8:22,24 9:18
                              24 9:22 10:1,11
        12 9:9,14,23 10:7                           4:10 10:6             9:20 10:11,18
                              24th 11:10
          15:24 16:3 33:10    25 1:16                         5           44:18
          33:10,14            29 2:1                514 31:16           ability 40:24
        12:00 8:23 9:7                              523 19:4 21:3,6       44:16 58:8 63:20
                                       3
          64:22                                       22:7,11 26:7,8    able 9:4 30:12
        13 28:15              3 63:10                                     31:6 35:7,20
                                                      27:9 28:8 42:7
        1345 4:3              30 9:6 17:17 44:24                          38:11 44:8,22
                                                      63:19,21,22,23
        14 2:1 8:17 11:24     300 69:22                                   47:2 54:14,24
                                                    5:00 9:5,10,23
          64:20               303 11:5 15:16,16                           56:11 61:4 66:14
                                                      10:2 44:23
        16 2:1                  15:17 18:19 22:1                          67:22
                                                    5:01 9:8
        16,750 16:6 32:25       32:21,24 33:5,20                        absolutely 7:13
                                                    5:13 9:13
        17 8:17                 33:25 34:9 37:3,6                         40:23 47:23 49:20
                                37:10 41:22 52:5              6
        18 8:21 9:25 64:21                                                50:4
                                54:20 56:7 63:15    601 3:5             abstention 40:2
        19 2:1 8:20 64:21
                                64:3 65:15,16       60525 3:23            65:21
                 2                                  607 56:22
                                67:13,13                                access 27:8
        2 62:21               305 15:16 39:25       6:19 9:15           accounting 61:7
        2.4 15:5,9              41:8 65:21 67:14                        accurate 34:25
                                                                          44:11 69:4
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                     516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                  Pg 102 of 118
       [accusations - assignment]                                                     Page 2

        accusations 64:7     aggregate 16:6        amounts 34:24          appropriate
        act 50:18 60:5         55:22 60:21         ana 5:13                 29:11 47:16 59:11
        acted 46:2           aggregating 32:25     anderson 6:3             59:14 60:8 66:20
        action 20:7 28:23    ago 30:22               10:12,17             approved 9:14
          60:7 66:22 67:1    agree 21:6,9 22:7     andrea 4:21 8:6,8        13:9 17:18,19
        active 32:18           25:8 26:18,23,24      8:10                 area 44:2
        actively 35:23         26:25 31:8 50:1,2   annelyse 3:9 6:21      argue 20:20 43:11
        actual 59:12           51:18               annex 31:23              54:13,24 63:20
        add 55:18            agreed 11:18,19       announcements          arguing 46:11
        additionally           13:12 30:21,22        6:6                  argument 15:19
          65:15,20           ahead 14:9 18:7       answer 24:10,12          24:5,16 27:15,17
        address 21:7 29:8      27:14 38:18 39:17     25:13,18 41:20         27:25 34:15 38:18
          32:13 41:8 44:25     43:10 46:11 50:8      48:3 51:15             41:19 43:8 54:12
          45:3 46:7 49:12      63:8 67:20          answered 38:15           59:5 62:16,16,18
          50:7 62:18 67:1    alex 5:14               38:16                  63:13 65:5
        addressed 27:3,23    alexander 5:11        anticipate 20:19       array 57:18
          29:10,12 49:15     allegation 37:20      anticipation           articulate 42:13
          59:23 60:6 63:19     65:17                 47:12                articulated 22:18
        addressing 51:16     allegations 34:13     anyway 40:20           aside 25:23 30:19
          65:5               alleged 3:14,21       apologize 38:21        asked 34:14 43:9
        adjourned 67:17        4:2 6:18 7:14,18      62:24                asking 10:12
          68:9                 8:15 13:5,5 21:24   apologizes 10:3          54:23 55:5
        adjournment 11:8       34:21,21 43:14      apparently 49:7        assert 28:7 42:15
          11:13,14 43:10       54:22 55:24 57:4    appeal 17:25             54:5 62:8 65:12
          54:19,23 65:2        57:5,7,14,14,17       23:17,18 24:3          66:9
        adjudicated 49:10      58:5,7 62:7,7,10      57:4,7 65:23,23      asserted 15:7,20
          49:15 62:21,22       62:23 63:10 65:17     67:2                   20:7 21:21 39:9
        administration       allegedly 20:4        appeals 23:5             54:15 55:4 65:8
          40:9               allow 46:7,13,13      appearance 6:15          67:3
        administrative         49:12 50:11 52:19     6:20 7:2,8,12 8:11   asserting 16:18
          61:19,20           allowed 32:3            43:6                 assertion 33:20
        admitted 63:12,14    allowing 56:17        appeared 54:13           34:19 37:13 38:11
        adopted 27:12        alternative 40:10     appearing 6:17           38:13 41:17,17
          31:14              amended 9:24            7:1,3,14               58:6 64:5
        adversary 17:10      americas 4:3          appellate 52:7,8       assertions 44:11
          17:11,12,12 19:1   amount 15:22            52:23 56:7,8         asserts 20:4
          19:19 20:2,12        16:7,24 17:16       applicable 26:9        assets 15:8 34:17
          21:13 22:9,12        18:18 21:23 22:2      53:13                  40:9,23 41:16
        adverse 57:5           26:12,17 33:1,3     application 8:18       assignable 30:18
        advocate 14:14         39:8 49:11 52:24      52:5 57:3 68:4       assigned 65:12
        affirmative 21:21      52:25 53:1,2        apply 29:4 59:20       assignment 32:15
        afternoon 46:3         60:21 65:10,14      appointed 14:4,5         32:16 45:23 46:17
                               66:1,12                                      46:24,24,25 47:4

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                        516-608-2400
21-10249-mg   Doc 55      Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                     Pg 103 of 118
       [assignor - cap]                                                                 Page 3

        assignor 31:3          background 6:9           54:5 58:20            59:17 60:13 61:3
        associated 15:15         6:10                 belatedly 43:16         61:24
        assume 23:15           bad 14:23 31:17        belief 46:22          bound 55:2
          25:1,5               bald 33:24             believe 22:15         bowling 1:13
        assuming 34:18         bankruptcy 1:1           24:19 25:13,18      bridge 20:8
        athletic 31:16           1:12,23 11:6           27:7,8 28:13 30:6   brief 6:5 38:20
        attach 45:10             14:17,21 17:19         32:10,20 35:2,5       50:11 52:20 53:5
        attaching 45:8           18:19 19:1,17,22       35:12 37:9 42:4       54:7 59:16 62:14
        attachment 45:23         22:8 23:2 24:7         44:13 46:6 47:7       67:5,12
        attempt 34:3             28:11,17,18,20         50:14 52:9,11       briefed 24:5,16,22
        attend 43:17 44:8        29:11,15,19 30:9       53:22 56:22 58:22     24:24 35:24,25
        attendance 17:4          32:7 33:5 34:7         58:24 60:12           36:5
        attention 56:11          39:1,6 40:22         believes 28:16        briefing 30:23
        attorney 46:18           41:18 45:2 50:17       46:14 53:12         briefly 18:24 30:5
        attorneys 3:4,14         52:5,8,13 53:16      benefit 21:4 22:11      43:10 55:18
          3:21 4:2,9,17          56:7,16 59:19          25:7 26:1 59:8      bring 56:11 60:8
          61:22                  60:6,11,11,19        best 10:15 32:15      bringing 68:3
        authority 54:14          63:12 66:7,8,16        50:25 62:6          broad 29:3
        automatic 66:19        bannister 17:3,3,5     beth 24:13 39:11      broadcasts 14:12
        automatically            17:9,23 25:23,23       39:15               brought 20:12
          21:12                bannister's 17:14      better 49:24          burden 16:19
        availability 40:10     bap 56:25              beyond 18:13            34:8 41:2 63:25
        available 47:17        bar 27:4 31:17         billion 14:16 15:5      64:4
        avenue 3:5 4:3         bare 11:22 30:7          15:8,8,9 16:12      bureau 58:18
        aver 15:25 34:1        barred 21:19             34:17,17,20 55:23   burge 5:5
        avoid 10:15            base 29:21               58:21 60:22,23      business 12:15
        awaiting 36:6          based 15:11 20:16        61:11,13 62:1       businesses 12:19
        aware 12:23              45:20 46:22,23       binding 28:4          buyers 12:21
          42:24 52:7             48:9,21 59:11        bit 10:13 20:24                 c
                 b               65:21                body 52:12
                                                                            c 3:1 6:1 11:5 52:5
                               baseline 31:12         bona 15:21 16:7
        b 1:21 4:8,14,21                                                      69:1,1
                               bases 15:15 41:20        16:23 17:2 18:13
          7:25 11:5 15:16                                                   caesar's 38:9
                                 63:16                  18:17 19:13 20:23
          15:17 18:19 22:1                                                  calculation 15:11
                               basically 21:2           22:1 31:1 33:1
          26:8 32:21,24                                                     call 39:4 64:6
                                 37:17                  37:15 42:18 52:23
          33:10,10,14 45:21                                                 called 43:23
                               basis 12:2 29:22         65:9
          45:22 47:7 52:6                                                   calls 57:19
                                 33:4 37:7 38:19      bones 11:22 30:7
          54:20 63:15,22                                                    canal 3:15
                                 44:10 53:6 54:7      borne 27:6
          65:15 67:13                                                       cancer 43:23,25
                                 58:23                borrower 21:14
        b.r. 31:16 56:22                                                      44:1,4,15
                               bear 11:2,6 25:22        21:18 28:19 61:12
          64:5                                                              candid 49:23
                               behalf 6:17,22,25        63:21
        back 23:1 29:18                                                     cantor 5:8
                                 7:14,18,22 11:1      borrowers 52:12
          36:16,25 60:17,18                                                 cap 34:16
                                 37:2 43:6 53:19        52:17 55:21 58:9
          61:25
                                         Veritext Legal Solutions
        212-267-6868                       www.veritext.com                       516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                  Pg 104 of 118
       [capacity - commenced]                                                          Page 4

        capacity 53:4         certainly 18:16         59:21 60:2,15       clean 9:3,5 27:10
        capital 4:10 8:2        21:23 27:24 29:24     61:25 65:23 67:1      44:22,23
          46:14 52:10 53:3      45:12 55:1          circuit's 20:21,22    clear 14:3,11,13
          53:7,11,19          certification           28:25 60:7            14:19 29:20 51:8
        capitalization          29:14,19 30:2       circuits 19:7         clearly 39:14
          15:4                  66:23                 25:12,17 27:13        66:13
        caps 10:9             certified 14:7 23:7     28:3                clerk 6:2,13,14,19
        care 44:3               28:24 29:20 53:8    circumstance            6:23 7:1,4,7,11,16
        careful 38:16           66:22,25 69:3         18:23                 7:17,20,21,23 8:3
        case 1:3 6:4,4 11:4   cetera 26:13          circumstances           8:6,10 9:15 10:13
          12:1,3 13:11,18     cezary 5:16             18:21 40:4 43:7     clerks 9:12
          13:21,25 17:5,9     cfpb 34:22 35:3,8     citation 56:18        client 30:15
          17:23 18:4,25         36:10 58:12,20      claim 16:23 18:15     clients 13:10
          19:23 20:13 21:8    chad 3:8 6:16           18:16,17 20:4,9       14:14
          22:3,4,19,24 23:1     37:1                  20:10,16 29:13      close 9:11,16
          23:7,16,19,20       challenge 19:20         30:5,13,16,25       closed 44:23
          27:5 28:12,13,17    chambers 11:12          31:3,19,23 32:12    closely 62:14
          28:19 31:14,16      chance 54:24            32:13,15,16 33:15   code 18:19 30:9
          32:15,24 35:21,22     59:17                 33:16,18 35:3         33:5 50:17
          35:23 40:2 42:1     chapter 17:5            38:13 42:11,18      colleague 31:13
          42:12,22 43:3         18:24 28:15,15        45:6,8,23 46:15     collect 50:19,22
          45:11,13,13 50:10     41:14 42:24,24        46:22 47:1,15,17      51:4 61:4
          50:10 52:8 53:15      43:2 45:9 67:10       51:24 52:11 53:12   collected 16:11
          53:17,17,18,20,21   charles 5:12            53:14 54:3,5          39:3 52:25 53:1
          53:23,24 54:8,14    chicago 3:23 44:2       59:25 60:19,20,20     66:10
          54:16,25 55:1,3,6     44:2                  60:23 61:13,18      collection 21:15
          55:16 56:6,7,8,15   chose 48:19             63:14 65:12,13        41:3 50:18 60:5
          56:18 57:4 58:12    christopher 5:18      claims 13:3,5           61:12
          58:16 59:9 63:18    church 5:9              15:19 16:8,17       collections 49:14
          64:5 65:22 66:16    chutchian 5:4           17:2 20:7,22        colorado 12:24
          66:17,24 67:3,9     circuit 23:1,17,18      30:11,17 32:11,25     13:12 46:18
          67:10,25,25           24:3 25:4,4,9,10      34:21,21,22 38:2    come 10:14 29:7
        cases 23:4,12,14        25:15,16 26:22        38:3 39:8 40:17       33:21,22 34:2
          27:5,20 28:18,23      27:1 28:25 29:6,8     40:20 52:22,24        37:5,14,20,23
          29:4 31:18 33:9       29:18 30:3,4 35:6     60:5,9 61:12,23       38:6,10 40:24
          33:11 42:4 49:3       35:12 40:13,15        62:8 65:8,25 66:8     41:1 51:18 57:16
          53:25 54:2 59:20      42:5 45:15,15,19    class 14:4,5,6,6,8      65:18
          59:21 60:2 66:10      46:23 49:4,8          20:6 23:7 28:23     comes 19:6
        caused 60:16            50:10,10,21 51:6      28:24 29:14,19,20   coming 32:12
        central 60:12           51:9,10 52:8,15       30:1 46:25 47:1     commence 19:19
        certain 13:10           52:15 54:4,5,6,16     53:8,14,20 54:5       22:9 45:9,13
          19:10 30:17           54:25 55:1,2,3        59:8 66:22,23,24    commenced 13:2
                                56:25 57:7 59:20      66:25,25 67:2         13:7 14:15 17:5,9

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03   Main Document
                                  Pg 105 of 118
       [commenced - cut]                                                            Page 5

          17:9,11 18:24      consent 11:13,16    coupled 34:19            68:9
          19:1,17 20:2         11:17,19          course 6:21 33:6       court's 56:16
        commencement         consider 11:25        67:7                   67:11
          13:18                40:8              court 1:1,12 6:2,7     courtroom 10:12
        commencing           considered 40:6       8:13 9:11,24           10:17
          45:11              consolidated 61:7     10:15 11:7,15        courts 19:10 23:1
        comment 34:16        consumer 58:17        13:8,20,25 14:9        23:2 40:8 41:8
        comments 30:7        contact 47:16         14:24 15:1,12          59:19 60:10 66:3
        common 60:9          contacted 47:23       17:18,19,21 18:2       66:21
        company 12:13        contempt 59:23        18:7,10,20 19:22     courtsolutions 2:2
          14:16 15:4 43:1      59:25 60:19 63:3    20:1 21:1,7,9 22:7   coverage 49:7
          57:19,20           context 17:15         22:18,24,25 23:8     covered 42:6
        company's 12:19        28:23 41:13         23:10,15,22,24       craig 24:8
        competent 47:2       contingent 15:22      24:2,7,11,15,22      credible 40:23
          60:10                63:10               25:1,9,10,14,19        41:17 62:16,17
        complaint 15:7,10    continue 11:19        25:21 26:15 27:14    creditor 4:9 8:1
          16:2 33:13         contracts 12:21       27:21 28:11,15         30:12 46:25 52:11
        completely 41:25     contrary 25:9,11      29:2,3,14,15,19        53:4 59:8
        complications          25:17 49:1 51:10    29:23 31:3,7,21      creditors 8:25
          10:16              copy 31:24,24         32:5 33:13,18          11:1 15:24 16:1,3
        complied 32:4        corporation 12:12     35:1,3,7,10,16,17      16:5,10 17:2
        comply 32:6 45:2       12:13 15:2,3        35:20 36:2,6,8,11      18:21 20:16 40:3
        computer 56:20       correct 7:16,23       36:14,16,20,24         43:7 46:5 49:18
        concept 48:16          23:2,3 24:21 25:3   37:8,16,18 38:18       49:22 52:18,21,22
        concern 40:23          29:15,16,18,24      38:21,24,25 39:1       56:10,13,13 57:6
        concerning 10:19       32:7,8 51:19 52:1   39:1,6,13,17,20        59:9 64:19 65:9
        concessions 17:15      53:9,10,10,10       39:22 40:13 42:3       65:25
        concluded 28:3         54:17 56:23         42:10 43:5,13,23     crocker 14:3,4
          68:10              correctly 6:12 7:9    43:25 44:17 46:9       20:21 22:3,25
        concludes 41:19        21:3 25:5 27:4      47:2,9,11,20,25        23:7,10 25:3,5
        conclusion 28:2      counsel 7:8 8:1,25    48:5,12,17,22          26:2,7,20 27:3,12
        conclusory 37:20       9:2,4 10:1,2 12:1   49:17 50:1,5,8         27:18,23 28:25
          65:17                13:1,23 14:5,7      51:9,10,12,15,21       29:14 41:25 52:16
        confident 9:4          15:7 18:9 24:11     53:7,16,17,23          66:6,24
          44:22                24:20 30:21 31:6    54:1,4,8,12,21       cross 36:11
        confirm 24:19          32:18 35:11,15,22   55:8,11,15,17,25     crosstalk 48:4
          35:13                43:14 44:20,22      56:3,12,18,24        cry 66:11
        congress 34:7,9        47:16               57:9 58:13 59:3      current 15:3
        connected 43:24      counsel's 13:18       59:23,24,25 60:1       35:21 36:4
        connection 8:15        14:10               60:3,6,19 62:9,11    currently 36:6
          21:25 23:4 47:18   country 12:23         62:18,25 63:2,5,7      66:3
          53:14 61:19          26:22 61:23 66:21   64:12,15,17 65:4     cut 59:4
                               69:21               67:17,20,24 68:7

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                      516-608-2400
21-10249-mg    Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                   Pg 106 of 118
       [d - district]                                                                  Page 6

                 d               55:24 57:7 59:15    designed 59:7         discretion 40:1
        d 6:1 23:23              66:8,8              despite 20:11,12      discuss 49:17
        d.c. 35:6,12           debts 33:21,22        details 65:12         discussion 25:2
        damages 2:3 13:5         34:2 37:4,11,14     determine 22:10         48:23
          15:14 16:17 41:21      37:14,19,23 38:6      40:2 41:11          disdain 13:18
          59:24,25 67:22         40:24 41:1 51:17    determined 66:15        14:10
          68:1                   51:25 57:12,16,21   device 6:8            dismiss 2:2 8:16
        date 24:17 38:8          57:25 58:5 59:1     different 25:23         8:16 10:21,24,25
          69:25                  65:18                 29:7,25               11:23 12:3,8 23:5
        dawson 31:16           decades 16:14         diligence 45:14         33:11,14 40:1
        day 9:6,13,15 10:5     decide 25:5 29:19       59:12                 54:13,22 57:13,23
          10:18 52:19          decided 23:4          diligently 9:2          62:2 64:18 65:4
        days 44:6 50:13          27:22 46:3 67:4       44:20                 67:6,13
          56:5                 decision 17:25        direct 23:18 65:23    dismissal 14:23
        deadline 9:1,10          20:21,22 21:9       directly 43:24          15:14,14 32:20
          9:23 44:19             25:11 26:7,21,25      46:16                 33:4 37:7 38:19
        deadlines 13:13          28:25 29:3 42:10    disagree 21:4           39:25 40:5,7
        deal 29:7 44:3           42:22 51:10 52:7      54:18               dismissed 16:25
          67:25 68:1             56:16               discern 33:8            37:6 57:7 64:10
        dealt 28:22,23         decisions 20:25,25    discharge 16:12         65:21 67:9 68:2
          46:15                  25:4 26:20 27:24      17:6,10 18:25       dismissing 43:3
        deanna 6:3 8:8           45:20 49:8 51:9       20:3,6,13 21:12       65:7
          10:12,17               59:12                 21:16,18,20 22:13   dispositive 26:8
        debt 12:18 19:3,9      deduct 34:20            22:14 25:7 29:2,4   dispute 15:21,23
          20:18 38:7,8         deems 45:25             49:14 50:23 51:4      16:7,23 17:2
          45:17 50:18 60:4     defective 14:17         59:24 60:1,17,19      18:14 19:13 20:23
          60:13                defects 56:14 62:3      61:12                 22:2,24 26:18
        debtor 1:9 3:4,14        62:5                dischargeability        31:1 33:1,3 37:15
          3:21 4:2 6:18,22     defelice 5:14           19:9,20               42:19 52:23
          7:6,14,18 12:9,12    defense 21:21,22      dischargeable         disputed 13:4
          21:11,17,19 22:8     deficiencies 32:10      17:14 19:3,3,5        26:16 34:23 57:23
          28:16 30:12 34:2     deficient 34:4          63:21,22              65:13 66:1,12,13
          37:13 38:5 40:3      define 57:17          discharged 20:5       disputes 13:4
          51:24 57:4,5,14      definitely 20:25        20:11,18 22:11,20     40:11 65:10
          57:14,18,18,19,24    defrauded 16:13         28:17,20 39:2,10    distinction 27:1
          58:1,5,7,8,25 59:1   denied 10:5 54:23       52:17 55:21 58:10   distribution 40:22
          59:17 61:1,2 62:7      65:2                  59:14 66:9            41:16
          62:7,10,23 63:10     department 4:16       discharges 52:13      district 1:2 17:6
          65:17                depending 44:14       disclose 18:12          17:20 19:18,25
        debtor's 42:12         deprive 57:6            30:8                  23:19 29:2,21,23
        debtors 8:16           deputy 6:3 10:12      discovery 13:13         31:15 35:17,19
          13:23 16:13 37:11      10:17                 30:23 58:19 61:14     36:18,18 39:1
          37:19 43:14 54:22                                                  58:11,13,13,14,15

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10249-mg    Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 107 of 118
       [district - farrell]                                                           Page 7

          65:24               educational 12:14      equitable 40:22      extension 9:1,6,10
        dive 12:7               12:15 21:4 22:10       41:16                9:14,22,23 10:8,8
        divorced 58:7           25:7 26:1            equivalent 14:21       10:22 44:19 64:24
        doc 2:1               effect 66:17           error 10:3             67:14
        docket 8:17,20        efficiency 40:9        espinoza 22:19       extensive 49:7
          9:6,7,11,17,19      efficient 40:16        essence 14:22          51:11 58:19 65:5
          10:3,10,22 11:3,8   effort 41:12           essential 51:23      extent 26:25
          11:10,11,24 64:19   efforts 21:15          essentially 26:19    extort 41:5
        documents 31:25       either 23:10,12,14     establish 47:2       extract 41:12
          45:5                  29:25 47:12 68:3       50:14 53:12                   f
        doing 50:25 62:6      elaborating 67:8       established 21:17
                                                                          f 1:21 69:1
        dollar 39:8 60:23     electronic 6:8           49:10,11
                                                                          face 15:6,10 16:1
        dollars 55:23         element 51:23          estimation 49:9
                                                                            16:2 31:5 33:7,8
          61:11 62:1          elements 33:15         et 26:13
                                                                            34:1 55:23 64:1
        drafting 10:3         eleventh 62:6          everybody 8:13
                                                                          facially 14:17
        drive 3:22            eligible 16:5 20:15    everybody's
                                                                            30:6 32:6
        due 33:21,22 34:3     elizabeth 3:18 5:6       42:23
                                                                          facie 32:23
          37:5,11,14,20,23      7:13                 evidence 11:21
                                                                          facilitating 41:15
          38:6,8,10 40:24     elliott 5:19           evidencing 31:25
                                                                          fact 13:2 14:22
          41:1 45:14 51:18    ellis 3:3 6:17,22      exactly 27:19
                                                                            18:12 19:8 20:12
          51:25 56:9 57:12      6:25 7:5 11:11         31:18 32:2 68:7
                                                                            21:18 30:21 46:7
          57:21,25 58:3         37:2                 exam 27:4
                                                                            48:25 50:14 55:20
          59:12 65:19 67:7    email 9:12,15          example 37:25
                                                                            57:22 58:5,20,23
                  e           emailed 10:17          examples 37:25
                                                                            60:24 61:14
                                52:4                   38:1,7
        e 1:21,21 3:1,1 6:1                                               factor 40:8 41:7,8
                              emails 14:12           excepted 25:6
          6:1 69:1                                                        factors 40:6
                              embroiled 12:22        exception 26:8
        earlier 30:22                                                     facts 13:16 27:3,6
                              endorsed 10:7          excess 15:5 16:3
          44:17 63:24 67:24                                                 33:17 42:13 56:1
                              endorsement 9:17         53:1
        earliest 13:15                                                      56:12
                              engaged 13:8,8         excuse 13:20
        east 3:15                                                         factual 21:13 22:6
                              enter 43:3               19:19 31:21
        eastern 23:18                                                       58:19
                              entered 8:21           exert 41:4
          31:15 35:19 36:17                                               fail 16:24
                                20:14 23:11,12,14    exhaustive 50:13
          58:14 65:24                                                     failed 16:22 32:23
                                39:6 65:7 66:19      exist 55:13,16
        easy 37:18                                                        failure 18:5,8
                              entire 16:16 45:16       56:14 59:13 62:4
        ecf 8:17,20,25 9:5                                                fair 50:18 60:4
                                52:11 59:8             62:5
          9:7,9,11,19,21,25                                               faith 14:23 31:17
                              entirely 40:18         exists 31:13 53:15
          10:3,10,20,21,22                                                fall 51:22
                              entities 57:19 58:1      61:17
          11:3,8,10,24                                                    false 20:17 21:21
                                58:8 59:1 61:2,10    expect 12:1
          44:18,24 64:19,21                                               familiar 18:3
                              entitled 21:12         expedited 2:2
        economic 40:8                                                     far 14:18 40:12,15
                                50:20 61:25            23:17 53:6 54:7
        economical 40:16                                                    53:15 66:11
                              entity 12:20 57:15     explain 12:2
        ecro 1:25                                                         farrell 5:10
                                57:24                  46:13

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                      516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                  Pg 108 of 118
       [fashion - ground]                                                              Page 8

        fashion 29:5              65:1,3,3,6         fortunately 30:14     given 11:17 56:10
        fdcpa 60:19            filing 15:15 31:17    forum 41:4              59:16 64:24 67:8
        fears 9:3 44:21           41:9,11 45:22      founded 58:24         giving 59:3
        february 1:16             47:12,21 48:1,6    four 44:5             gladstone 5:11
           8:17,21,23,24 9:8      48:13,24 66:4      foursquare 26:19      glenn 1:22 8:14
           9:13,18,20,25       filings 34:18         fox 4:6 7:20,21,22    glenn's 6:2
           10:6,11 11:3,6,10   filled 14:20          free 42:18            glitch 26:22 28:18
           44:17 64:21,22      financial 58:18       fresh 41:15           go 14:9,24 15:1
        federal 11:5 35:16     find 41:8 43:15,16    front 18:2 27:19        16:20 18:4,7 21:1
           50:17,18 52:5          43:17                28:11 55:14           21:7 26:11 27:14
           54:4 58:21 59:2     finding 19:2 58:20    full 7:12               38:18 39:17,22
           60:4,22 61:3,13        60:24              fully 24:5,16,22        43:3,10 46:11
           61:18,21            fine 35:10              24:24                 50:8,16 59:18
        fide 15:21 16:7,23     fingertips 54:9       fundamental 20:9        63:8 67:20
           17:2 18:13,17       finish 57:10            20:10               goes 31:25
           19:13 20:23 22:1    firm 29:10            fundamentally         going 6:3 7:7
           31:1 33:1 37:15     first 11:13 15:16       20:17                 11:22 12:1,4 16:9
           42:19 52:23 65:9       23:16 27:2 40:8    further 10:8,15         28:17 40:18 45:8
        field 31:16               43:12 45:4 47:11     27:21 41:10 57:4      51:21 56:19 61:4
        fifth 20:21 25:4          48:13,15 49:25       59:12 67:7            63:2 65:24 67:11
           25:11,17 28:3,25       52:3,4 54:19       furthermore             68:2
           28:25 29:8,18          55:19 59:6           16:10               good 6:2,16,24
           42:5 45:15,19       five 9:1 17:3                  g              7:21,24 8:13
           49:4,8 50:10,21        44:19 59:3,5                               48:11,21 49:2
                                                     g 6:1
           51:6 52:15 59:20    flaherty 5:3                                gotten 20:19
                                                     gains 3:9 6:19,21
           60:15 61:25         fleischman 5:15                             govern 33:10 60:4
                                                       6:21
        file 10:2 19:22        florczak 3:25 7:16                          governed 45:21
                                                     garrity 18:3
           30:10 33:13 38:12      7:17,18                                    45:25 47:7
                                                     garrity's 17:23,25
           41:2 43:15 45:6     flown 44:1                                  government 58:17
                                                       25:24
           45:25 46:17 47:4    focus 34:3                                    58:21 59:2 61:3
                                                     general 20:3
           48:19 49:24 50:3    follow 67:7,15                                61:13,18,21
                                                       49:22 61:22
           50:5 63:16          followed 14:20                              government's
                                                     generally 25:6
        filed 8:16,17,20       following 10:6                                60:23
                                                       33:22 34:2 37:4
           8:25 9:8,20 10:19   fora 29:11 40:10                            grace 38:10
                                                       37:11,13,19,22
           10:20,20,25 11:4    foreclosing 68:3                            grant 67:12
                                                       38:6 51:17,24
           11:7,8,11,20,23     foregoing 69:3                              granted 9:6,17
                                                       57:12,16 65:18,18
           14:15 30:15 31:11   foremost 49:25                                10:8,9 20:3
                                                     georgia 19:18,25
           36:8 43:9 44:18     forever 31:16                               granting 8:19
                                                       28:12 29:24
           45:2 47:13,24       forget 42:11                                  20:13 67:5
                                                     getting 56:5
           48:1,22 49:5 52:3   formally 9:17                               grappling 66:3
                                                     give 6:14,19 7:11
           52:4 58:16 61:8     forms 13:3                                  green 1:13 31:16
                                                       19:14 37:25 53:17
           62:20 63:16 64:18   forth 9:10,24                               ground 39:23,24
                                                       53:18,20 54:10
           64:19,21,22,24,25      13:13 18:18
                                                       55:2 58:4
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03       Main Document
                                  Pg 109 of 118
       [group - insofar]                                                                Page 9

        group 55:20 56:3       19:24 21:7 22:2      husnick 3:8 6:12        improperly 66:10
                 h             22:15,21 23:3           6:13,16,16 11:11     inaccurate 44:11
                               24:1,6 26:3,24          12:3,5 13:22 14:2    inapplicable 21:3
        h 15:16 23:23
                               27:1,16 28:1,2,14       14:10,25 15:5,13       21:6 22:8
          33:5,25 37:3,6,10
                               28:21 29:13 30:5        17:21,22 18:1,5,8    include 37:21
          64:3 65:16 67:13
                               30:10 31:2,10,20        18:22 19:24 20:2       52:12 67:22
        half 55:6
                               32:3,8,9,17,20,22       21:5 22:15 23:3      includes 46:24,25
        hands 40:1
                               33:4,5,9 34:3,5,11      23:13,20,23,25       including 60:22
        handsomely
                               34:14,19,25 35:9        24:4,9,16,18 25:1      65:22
          46:21
                               35:14 36:17 37:1        25:13,18,20 26:3     incredibly 63:19
        happened 49:3
                               37:3,7,12,24 38:9       26:24 27:16 28:1     independent
        happy 27:21,24
                               38:17,20 39:15,25       28:21 29:16,24         43:20 44:10 45:14
          41:20 45:6,24,25
                               39:25 40:4,7,12         31:5,9 32:2,8 35:2     45:24 46:5 49:9
          46:13,16 47:4
                               41:19,22,25 42:15       35:5 36:16,25          56:13,14
          49:12 50:15 53:5
                               42:20 43:2,12           37:1,1,12,17,24      independently
          54:7 59:16 60:2
                               45:7,24 46:12           38:19,23 39:4,22       35:13 61:18
        hard 51:7
                               49:12 50:11 52:3        39:24 42:5 43:5      indicate 67:13
        headed 27:19
                               52:19 54:2,19           56:21,21 57:1        indicated 15:1
        hear 27:17,21,24
                               55:7,19 56:21           62:12,13,19 63:8       44:17 57:3 67:24
          39:13 43:10 63:7
                               62:13,19 63:4,6,9       63:9 67:5,16,18      indicates 56:7
        hearing 2:1,2 6:4
                               63:17,25 64:3,9         67:21,25 68:6,8      indicating 52:9
          8:15,19,20,21
                               64:13 67:16,18       hyde 2:25 69:3,8          67:6
          10:19 11:8,14,19
                               68:6                            i            individual 12:21
          43:17 44:8 45:7
                              honor's 42:22                                   16:22 42:11 46:24
          47:5 54:11,15,22                          idea 48:11,21 49:2
                              hood 18:22,24                                   53:4
          55:9,12 60:3                              identify 30:15
                               19:1,16,18,19                                individually
          64:20                                        36:21
                               20:3,15 25:24,25                               16:20
        heavy 34:8,8                                ii 21:6 26:7 42:7
                               26:4 27:5 28:5,13                            ineffective 32:6
        held 29:17 57:15                               63:19
                               32:10 42:9,16                                inferred 33:17
        helpful 12:9 16:21                          il 3:23
                              hood's 20:10                                  inform 43:13
        hessler 3:10 6:23                           illegal 49:16 50:16
                              hope 43:2                                     information 30:8
          6:24,24                                      50:22
                              hoped 43:24                                     30:10
        high 31:10 41:2                             immediate 14:23
                              hopes 9:25                                    informed 9:12
        hit 24:10                                      15:14
                              host 21:7 22:6                                  43:22 66:4
        hold 39:13 63:2                             immediately 46:1
                               30:20                                        initiate 21:13
        holding 16:5                                impeded 44:16
                              hour 9:1,9,14,22                              initiated 41:9,12
        homaidan 23:20                              important 16:21
                               9:23 10:7 44:19                              injunction 21:16
          23:21 30:2 67:3                              17:8 18:12 21:10
                               55:6 62:6                                      29:5 59:24
        hon 1:22                                       59:7 60:12 63:19
                              hours 10:2                                    inquiries 21:14
        honor 12:5,7,11                             importantly
                              hundreds 15:25                                  22:6
          12:22 13:13,22                               17:18
                               16:13                                        inquiry 21:19
          14:10 15:6,13,23                          imposition 41:21
                              hurtado 5:13                                  insofar 19:16 29:1
          16:2,3,8,15,18                            impression 58:4
          17:8 18:6,14 19:6
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                         516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                   Pg 110 of 118
       [insolvency - levy]                                                           Page 10

        insolvency 33:24        63:16 64:11,18,25     58:3 62:5,20,21       26:10 27:10 31:4
          33:25 34:13 51:13     65:6,8,16,20 66:5     64:25 65:11           31:5 32:12 35:18
          64:7                  67:10 68:2          joining 32:22           41:22 46:9,13
        insolvent 34:6        involved 11:14        jones 5:6               49:6,23 51:7
          41:1                  13:1,20,21 32:19    judge 1:23 6:2          54:10 55:10
        institution 17:4        45:17 56:6            8:10,14 17:22,25    knowing 44:10
          42:6                involves 65:13          18:3 24:7,8,13,14   knowingly 32:19
        institutions 26:6     involving 62:3          25:24 29:16 35:25   knowledge 18:1
        insufficient 16:19    iqbal 33:11 37:22       36:1,7,8 39:6,11      39:4 43:21 48:10
        intended 9:21,25      issue 10:14 22:6        39:19                         l
          34:7,10 43:16         22:16,23 23:6       judgment 23:11
                                                                          la 26:7
        intending 43:15         25:6,14,20 28:8       23:11,13 34:23
                                                                          laccinole 5:18
        intends 10:2            28:10 29:6 30:1,3     35:24,24 36:5,9
                                                                          laches 21:22
        intent 14:19            30:19 42:1,4,17       36:12 38:14 39:7
                                                                          lack 57:8
        interest 4:9 8:1        49:13 51:2,3,16       46:4 58:16,18,24
                                                                          lastly 21:23
          17:17 40:3 46:14      52:7 53:22 56:9       60:24 61:15
                                                                          law 4:8 7:25 9:12
          52:10 53:3,7,11       57:13 58:1,22       judgments 38:24
                                                                            9:15 10:13 28:4
          53:19                 59:16 63:23 67:1      38:25 39:7,8,16
                                                                            31:14 53:15 56:12
        interested 55:1         67:23                 39:18,18
                                                                            60:9 64:4
        interfere 6:9         issued 17:4 29:3      judicial 18:11
                                                                          lawsuit 35:8
        interlocutory           60:1                  40:9
                                                                          lawsuits 65:22
          23:5                issues 19:10,11,12    jump 28:9 66:17
                                                                          lead 13:22 33:17
        interpret 45:5          21:8 22:4 26:3,14   jumping 66:4
                                                                          leader 12:14
        interrupt 38:21         27:9,22 28:5,21     june 19:24
                                                                          leave 44:24
          38:22                 29:9,11 30:20,24    jurisdiction 40:18
                                                                          leaves 28:4
        interrupted 27:15       42:2 44:25 45:1       47:3 57:8 59:25
                                                                          ledanski 2:25 69:3
        introduction 12:6       62:3 63:24,24         60:10
                                                                            69:8
        invalid 32:6            65:5,24 66:3,6,7    jurisdictions
                                                                          left 10:11 43:23
        invoked 31:18           66:20,21              12:25 30:1 40:17
                                                                          legal 69:20
        involuntary 2:3                 j             40:19
                                                                          legitimate 14:22
          11:4 12:3,8 13:7                          justice 4:16
                              january 17:24                               letter 8:25 9:5,9
          13:18 14:15,16,17                         justified 32:21
                              jason 5:5                                     9:18,21,22 10:5
          15:15,20 16:16                                      k
                              jay 5:15                                      10:22 11:7,11
          18:9 28:9 30:11
                              jennifer 3:11 5:7     kidding 8:8             44:18 57:3
          31:22 33:7,8 34:6
                                7:2,5 35:14         kind 39:19            letting 43:3 54:13
          34:8,12 37:5 38:5
                              jeremy 5:17           kinds 39:8            level 12:9
          38:9,12 41:2
                              joe 3:25 7:17         kirkland 3:3 6:17     leverage 41:4
          42:25 45:9 47:13
                              joinder 4:9 8:1         6:21,25 7:2,5       levy 3:11 5:7 7:2,4
          47:21 48:1,2,6,13
                                11:4,20 30:7,10       11:11,18,23 37:2      7:5 35:14,14,19
          48:16,23 49:6,24
                                31:6,17 32:5 43:9     56:22                 35:22 36:4,10,13
          50:3,6 51:24 53:2
                                45:1,21 48:24       knew 48:21 59:11        36:14,15,17,21,23
          53:15,20 56:10
                                50:6 51:16 52:4     know 13:3 14:13         36:23,24
          58:2 59:7,13
                                53:4 56:12 57:6       15:10 22:22 25:14
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                       516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                  Pg 111 of 118
       [lexington - motion]                                                           Page 11

        lexington 3:5            58:25 61:1,4,5,9     making 21:17         mediation 13:9
        liabilities 15:9         61:11                management            23:8,9 29:17
           34:17               llp 3:3,13,20 4:1       12:15                40:14
        liability 15:22          6:17                 manner 13:17         medical 10:14
           16:7,24 18:18       loan 12:14,20          march 69:25          meet 58:1
           22:2 26:12,17,17      17:14,16 19:2,3,9    maria 5:4            members 14:6
           26:18,23 33:1,2,3     19:21 20:5,5,18      mariani 36:1,7       memorandum
           49:10,13 51:3         21:4 22:12 26:13     market 15:3           9:17 10:7
           52:24 62:22,22        27:3 28:6,7 38:8,9    34:15               mention 18:9
           65:10,14 66:1,12      42:6,8,9,9,11,14     martin 1:22           67:22
           66:13                 45:17 52:12,17       massachusetts        merits 12:7 25:3
        likes 41:22              55:21 58:9 59:15      18:25 28:12 29:25    32:9,13
        limitations 19:8         59:17 61:3,12,24     material 28:4        message 43:24
        limiting 17:16           63:20,20             matt 5:8             mg 1:3
        line 6:11 46:10        loans 12:16 17:3       matter 1:5           michael 4:8,14
        lines 30:14              17:11 19:4 20:11     maximizing 41:14      7:25,25
        liquidated 38:2          21:20 22:10,11,13    mcdaniel 13:11       middle 58:11,13
           63:11                 22:19 25:6,7,21       13:21,24 14:3       midst 20:7
        listened 62:14           25:25,25 26:1,5,5     20:22 21:2,5 22:3   million 61:18
        litigate 28:19           26:19 28:16,19        22:24,25 23:10      mind 43:18
        litigated 21:8           39:2,10 42:16,17      25:2,4 26:7,20      mineola 69:23
           22:16 26:4 28:8       49:15,19 50:24        27:12,18,23 30:16   minimum 18:12
           30:20 34:23 35:1      51:4 52:14,17         30:21 41:25 46:6     52:24
           35:2,4,5,23           55:21 58:10 66:9      46:14,15,16,20,21   minute 23:15
        litigation 12:22,24    local 59:19             47:15 50:24 52:16    38:22 45:6 64:13
           13:1,2,11 17:8      long 50:15              53:5 54:3 66:6,25   minutes 59:4,5
           19:7 20:8 21:22     look 27:2,22           mcdaniel's 13:23     misconstrue
           22:5,17 23:21         28:24 33:9,12         32:11,16 46:18       13:16
           30:2 32:18,19         34:12 41:10 55:8      52:10 53:11 63:18   misses 14:13
           35:12,15 36:1,4       55:11 62:20          mcdaniels 63:17      misstates 64:3
           38:13 39:9 40:12    looked 49:8 50:9        63:21               moment 52:18
           40:13,14,15 41:13   looking 33:6           mcdonough 5:12       monday 8:22
           42:16,21,21,23        59:12                mcguire 3:13,20      money 16:11
           45:18 46:18 53:9    lot 40:1                4:1 7:8,14,18,22     23:11,13 50:20,23
           61:16,21 63:23,25   louder 62:15            8:5 11:23 24:13      60:15,16,17,18
           66:2,18 67:9        love 50:12 52:19        39:11,16             61:6,25 66:10
        litigations 13:17      low 31:10              mean 21:2 26:21      morning 6:2,16
        little 20:24 33:6      lower 22:24             56:2                 6:24 7:2,21,24
        live 7:2 8:11          lucia 5:13             meaning 63:12         8:13
        llc 1:7 4:10 6:18               m             meant 41:3,4         mother 44:2
           7:6,19 8:2,14                              media 14:20          motion 2:2 8:16
                               m 23:23
           12:11 49:13 50:22                           41:10 49:7           8:16 10:21,24,25
                               madam 6:13 7:4
           51:4 57:15,24                                                    11:23 12:3,8
                                 7:17,21
                                         Veritext Legal Solutions
        212-267-6868                       www.veritext.com                      516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                  Pg 112 of 118
       [motion - parent]                                                           Page 12

         33:14 36:9 54:13      39:8 40:25 43:3              o           opposing 10:1
         54:22,23 57:13,22     47:22 48:14 49:13   o 1:21 6:1 23:23     opposition 9:3
         58:16 61:15 62:2      50:22 51:3,13,17      69:1                 10:23,25 44:21
         64:17,19 65:4         52:22 57:15,23      object 55:7            65:3
         67:6,13               58:4,12,20,25       objection 9:1        oral 24:5
        motions 23:5           60:16,18,24,25        44:19              order 8:19,19
         33:10 35:24 36:5      61:4,5,9,10,20,23   obligations 66:15      9:24 10:7 13:13
         36:11                 64:11 66:11,14,18   obtained 21:20         20:13 22:10 26:22
        moved 54:19          navient's 21:15         52:13                30:22 33:13 37:21
        moving 11:16           40:24               obviously 25:3         40:15 43:3 64:20
        multiple 58:19       need 6:7 16:4           27:23                65:7 66:18 67:5
         61:22 65:22           26:25 27:17 34:20   occasions 48:5         67:12
        mute 6:10,10 35:9      42:2,17 49:2        occurred 49:7        ordered 23:8
         46:10               needed 40:22          office 8:5,7         original 31:24
        mystery 46:2 47:6      41:17,18            offices 4:8 7:25     outset 43:13 64:23
                 n           needs 10:19 30:12     oftentimes 37:25     outside 41:13 60:6
                               64:9                oh 13:23 34:20       outstanding 26:13
        n 3:1 6:1 23:23
                             nevertheless 65:4       47:23              overpayment
         69:1
                             new 1:2,14 3:6 4:4    okay 7:11 8:10         21:24
        name 6:7,12 7:9
                               4:12,19 12:25         18:8 20:1 23:22    overpayments
         39:13,14 42:12
                               17:6 29:21,23         23:24 24:15,22       20:4
         54:25 55:3
                               40:18                 36:8,11,20 39:20   owed 16:10
        narrow 22:5 23:6
                             newest 64:14            39:22,24 45:4      owes 58:20
         25:20 27:2 42:1,4
                             ninth 52:8 56:24        50:9 51:14 57:16   owing 34:24
        nation 51:1 52:13
                               57:7                  59:6                        p
         59:15
                             noise 6:10            old 69:21
        nationally 61:24                                                p 3:1,1 6:1
                             non 17:14 29:10       once 46:3
        nationwide 29:22                                                p.c. 8:1
                               42:6,8,9,14 49:14   one's 33:6
         30:1 55:20 60:13                                               p.m. 9:5,7,8,10,13
                               49:18 50:23 51:4    ongoing 12:24
         66:24 67:2                                                       9:15,23 10:2,6
                               52:14,17 55:21        40:14
        nature 16:17 26:5                                                 44:23
                               57:18,19 58:1,8     online 52:4
         28:5 30:13 32:13                                               page 15:24 16:9
                               58:10,25 59:1       open 19:13 28:4
         39:19                                                            62:21 63:9
                               60:10 61:1,2,20       30:4,20 40:17
        navient 1:7 6:4,17                                              pages 14:20
                               63:10,22 65:16        63:23,24
         6:22,25 7:5,6,19                                               paid 46:21 60:15
                             noon 8:23 9:4         opening 30:7
         7:22 8:14 12:9,11                                              panel 52:8 56:8
                               44:22 64:22           34:15
         12:12,13,13,17,19                                              paper 45:2
                             northern 19:18,25     opinion 17:23
         12:20,22 13:4,6,8                                              papers 10:2,24
                             note 16:3,22 61:7       25:15 51:8 67:7
         13:19 14:11 15:2                                                 15:21 20:19 33:23
                             noted 30:6              67:14
         15:2 16:13,18                                                    43:16 44:7 50:12
                             november 57:2,3       opinions 25:16
         17:11 20:4 23:11                                                 57:13 62:2
                             number 52:9             40:13 50:15
         23:14 24:12 27:7                                               parent 12:13,17
                             ny 1:14 3:6 4:4,12    opportunity 55:6
         33:21 35:11,15                                                   15:4 57:18 59:1
                               4:19 69:23            56:4,11 57:6
         36:10 37:2,4 39:2                                                61:2,8,8,8
                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                      516-608-2400
21-10249-mg   Doc 55      Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                     Pg 113 of 118
       [part - provide]                                                               Page 13

        part 9:22 21:1         persuasive 41:9        pleadings 12:24      previous 10:7
        participating          petition 2:3 12:8        14:11              previously 52:13
          32:19                  14:17,19 15:20       please 6:9,10,14       52:16
        particular 19:10         16:2,16,24 31:22       6:19 7:11 11:2     price 15:11
          49:3 59:21             31:24 33:7,8 34:1      44:25 45:3 46:10   prima 32:23
        parties 6:6 11:13        34:6 37:5 38:5,12      46:11              principles 50:19
          11:17 13:9 41:4        42:25 45:9 47:13     plethora 42:23       prior 28:17 45:17
        party 11:12 53:18        47:21 48:1,2,7,13    plus 60:23 61:13       48:4
        passed 51:5              48:16,23,24 49:24    podkul 5:16          private 42:6
        passing 44:9,12          50:3,6 51:22 59:7    point 32:5 40:21     privately 57:15
        pay 40:24 41:1           64:10,11,18 65:1       48:9,10 57:11      probably 12:8
          57:16,21,25 58:5       65:6,8,16,20 66:5      59:10              problematic 30:6
          59:1,2 60:16 61:6    petitioner 13:6        pointing 11:12       procedural 23:25
          62:8                   32:23                position 46:23       procedure 11:6
        payable 17:17          petitioners 12:25        54:15              proceed 10:15
        paying 33:21,22          15:20,25 16:4,17     post 21:18 49:14       11:22 12:1 56:16
          34:2 37:4,11,14        16:22 18:9 27:11       60:17                66:2,16 67:10
          37:19,23 38:6          30:21 32:18,22       posts 14:20 41:10    proceeding 13:7
          51:17,25 57:12         33:19 34:9 38:1      posture 24:1           14:3,15 19:2,17
          65:18                  40:16 45:22 63:25      25:23                19:17,20 20:12
        payment 38:8,10          64:4                 potential 14:8         21:13 22:8,9,9,12
          39:2                 petitioning 8:24         16:1 30:25           28:10 41:3 61:19
        payments 21:17           11:1 16:10 18:20     potentially 44:14    proceedings
          58:9                   43:7 49:18,21        ppg 67:25,25 68:7      61:21 66:23 68:10
        pending 13:11,11         56:13 59:9 64:19     practice 13:14         69:4
          19:7 30:2 35:16        65:9                 practices 50:18      proceeds 57:20
          35:25 36:6 42:15     phone 43:19              60:5               process 56:9
          53:8 60:25 61:14     phones 46:10           premise 20:9,10      processing 12:15
          61:20,23 64:17       physically 55:14         20:17              prognosticate
          65:22,23 66:21,23    picap 29:13 30:5       prepare 44:7 67:5      51:7
          67:2                   31:4,19              preparing 9:2        pronouncing 6:12
        pennsylvania           piece 13:10 22:5         44:20                7:9
          31:15 35:16,17       place 42:25 43:1       prepetition 45:14    proper 66:1
          36:18,19 58:12,14      60:7 66:2,20           46:5 59:13         properly 68:4
        people 51:1            plaintiffs 13:23       presence 42:20       proposed 48:16
        percent 17:17          plausible 33:16        present 5:1            53:14
        perfect 7:10           plead 37:3             presumption 19:4     proposition 55:3
        perfectly 59:14        pleaded 37:10            22:18              prosecuted 17:12
        period 38:10           pleading 13:14         presumptively        protection 58:18
          48:20 50:11            31:7,9 34:16           22:19              prove 46:21
        person 47:16             37:21,22 38:5,7      pretenses 21:21      provide 54:14
          50:23                  41:3,11 64:1,1       pretty 11:22           60:3 65:12,16
                                                        49:23

                                         Veritext Legal Solutions
        212-267-6868                       www.veritext.com                      516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03      Main Document
                                  Pg 114 of 118
       [provided - response]                                                          Page 14

        provided 26:6            67:21               references 33:24      requesting 9:1,9
          46:17 51:23          quote 9:2,9,11,16     referred 23:8           10:22 11:7,12
        providing 41:15          9:16 10:6,13,18     referring 16:16         44:19
        public 4:9 8:1           11:4 16:10,14         32:1,2              require 22:11
          34:18 46:14 47:5       44:20,23 61:16      reflect 10:23           45:23 47:8
          52:10 53:3,7,10               r            regardless 62:3       required 8:22
          53:18                                      related 30:16           30:9 32:24 53:2
                               r 1:21 3:1 6:1 69:1
        publication 25:15                            relevant 30:11          59:15,18
                               raised 66:6
          25:16                                        44:14 58:22         requirement
                               reach 20:23 43:19
        publicly 12:12,17                            reliance 52:6           31:13 63:15,15
                               reached 43:14
          15:3,4 61:8                                relief 56:17 66:18    requirements
                               reaching 51:10
        pull 56:20                                   rely 55:25              31:12 37:22 53:13
                               react 64:6
        purchased 46:15                              relying 20:6 27:11    requires 31:22
                               reaction 49:22
          47:15                                        37:15                 45:8
                               read 10:1 16:9
        purchaser 54:3                               remain 19:12          requiring 39:1
                                 17:22 27:23 30:14
        purported 40:17                              remaining 59:4          64:20
                                 49:2
          64:25                                      remains 66:16         reservation 67:23
                               reading 21:2
        purports 65:11                               remanded 23:1,4       reserve 41:21
                               reads 22:22
        purpose 14:22                                  23:6 29:18            61:16
                               ready 6:11 8:11
          41:6 43:2                                  remedy 59:18          reserves 61:10,10
                               really 11:21
        purposes 45:10                               remember 27:4         resolution 40:10
                               reason 13:3 47:5
        pursuant 11:4                                remind 6:6            resolve 20:25
                               reasonable 56:11
          45:13                                      reoccurrence            21:11,13,15,16,19
                               reasonably 33:17
        pursue 40:16                                   43:22,25 44:1,3       21:22,23 22:4,5
                               reasons 67:6,8
        put 20:22 25:22                                44:15                 40:19 42:1,4
                               received 17:6
          25:22 34:7 51:19                           reopen 28:18 29:4     resolved 27:10
                                 18:25
        putative 6:22 7:6                              59:19                 28:11 30:24 42:2
                               receiving 21:20
          12:9,11 14:6                               reopened 17:9           42:18 65:25 66:20
                               recited 43:7 64:23
        puts 14:11 40:1                              repayment 39:2        respect 17:10
                               reckless 64:7
          42:21                                      replied 9:14            37:10,22 45:1
                               recommended
                 q                                   reply 20:19 62:12       49:14 50:23 51:23
                                 48:9
                                                     report 43:20            52:14 56:14 58:3
        qdos 52:7 56:7         record 6:8,15
                                                     reported 15:8           61:9,17 62:4,5
        qualified 16:5           7:12 10:23 24:20
                                                       17:23 25:11 43:20     65:11 66:24
          28:8                   44:12,24 47:5
                                                       51:10 52:6 56:8     respectfully 52:2
        quality 64:5             69:4
                                                     representative          54:18 55:5 56:5,6
        que 66:4,17            recording 6:9
                                                       47:1 53:8,14,20       59:16
        question 21:1          recoverable 68:1
                                                     request 2:3 9:16      respective 59:19
          24:10,12 38:15,17    rectify 56:15
                                                       9:22 10:1,5,19      respectively 52:16
          67:18                reducing 17:16
                                                       11:18               respond 44:16
        questions 12:2         refer 12:20 31:21
                                                     requested 14:5          63:5 64:14
          41:20                  34:22
                                                       65:1                response 8:22
        quickly 45:16          reference 33:23
                                                                             10:20 64:21,22,23
          46:2 51:19 67:20       57:18 58:1
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                  Pg 115 of 118
       [response - somebody's]                                                       Page 15

          64:24                 61:25               secured 12:18         sign 46:19,20
        responsibility        running 63:13         see 38:4,4 45:1       signed 17:24
          34:8                          s             46:16 51:9            46:20
        restitution 50:19                           seek 11:13 14:23      significant 12:18
                              s 3:1 6:1
          60:20                                       17:10 19:2 59:19      63:11
                              sake 25:2
        result 16:4 38:11                           seeking 11:14         significantly 44:5
                              sale 47:17
        resulted 17:12                                14:4 19:20 20:5     similar 18:23
                              satisfy 18:17
        reversed 56:16                              seeks 53:3 58:18        19:16 23:25
                                31:11 33:19 37:10
        review 45:12,19                             seen 60:25 61:6       similarly 22:3
                                37:21 38:15 63:15
          45:20 50:13                                 66:16               simply 16:19 22:4
                                66:14
        richmond 3:16                               sentence 16:9,9         38:14 41:16 42:2
                              saw 49:6
        right 7:7 8:13                                16:15               single 16:9,15
                              saying 22:21 54:3
          14:9 15:12 18:2                           separate 61:17          33:20
                                58:19 62:15
          24:15 25:1,19                             separately 41:23      sit 40:19
                              says 21:3 45:10,21
          26:15 27:5,14                             serious 49:24 50:3    situation 13:24
                                53:18,21,23,24
          28:2 29:17 32:1                             50:5 66:7             21:14 44:4 45:16
                                56:9 61:9
          36:13,16,25 42:25                         seriousness 11:25       46:6 51:2
                              schedule 30:23,23
          43:1,1,6 46:12                            serve 20:16           smith 8:25 9:8,12
                              scheduled 24:6
          47:5 49:7 54:1                            services 12:20          9:14,20 10:11,18
                              scheduling 8:20
          55:14,15 57:1,9                           set 8:21 9:10,24        13:9,20,21 20:20
                                9:24 13:12 30:22
          59:8 60:3 62:9                              12:9 13:13 18:18      43:15 44:9,11,14
                                40:15 64:20
          64:12,17                                    24:17 27:2            44:18 45:17 46:4
                              schwartz 4:21 8:3
        rights 46:25 47:1                           setting 17:17           46:5,18,20 47:12
                                8:4,4,5,6,8,9
          60:14                                       30:19,23              47:14,21,23,25
                              scope 27:17
        rise 51:21                                  settlement 17:13        48:6,12,24 49:1,2
                              scott 5:3
        road 69:21                                    17:13,16,18 41:5      49:17 51:22 52:1
                              scrutiny 18:11
        rudimentary                                   41:12                 56:15 59:9 62:3
                              se 58:23
          32:23 33:15                               shawn 4:6 7:21        smith's 9:18
                              searched 31:10
        rule 11:5 31:21                             shorten 8:18,19       social 14:20 41:10
                              second 11:2 15:16
          32:7 42:7,8 45:3                          shortly 54:10         solely 61:17
                                19:14 23:17,18
          45:20,24 52:6                             show 34:1 64:1        solid 38:6
                                24:2 25:14,22
        ruled 18:10 19:10                             65:12               solutions 1:7 6:4
                                29:6 30:3 33:4
          19:11 25:9,11,16                          showing 37:17           6:18,22 7:6,19
                                37:18 54:4,6,16
          38:14 42:5 50:21                          shows 18:12 55:23       8:14 12:11,15,19
                                54:25 55:2,3 60:2
          51:5 54:6 60:7                              58:24                 15:2 16:18 27:7
                                60:7 63:9 65:23
        rules 11:5,12                               shroud 46:1 47:6        49:13 50:22 51:3
                                67:1
        ruling 18:3 25:24                           side 29:7               57:15,24 58:25
                              section 15:16
          36:6 46:23 52:15                          sieg 3:18 7:9,10        61:1,4,5,9,11
                                18:18 22:1 27:9
          52:15 57:5 58:23                            7:13,13 24:13,13      66:11,18 69:20
                                30:9 32:21,24
          58:24 59:21 67:11                           24:19,21,23,24      solvency 34:4
                                33:5,20,25 34:9
          68:5                                        35:6,7,9,11 39:11     64:7
                                37:6 39:25 40:1
        rulings 45:14                                 39:11,15,15,17,18   somebody's 34:5
                                41:8,22 42:7
          52:23 54:4 60:15                            39:20,21
                                65:21 67:14
                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                       516-608-2400
21-10249-mg   Doc 55     Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                    Pg 116 of 118
       [sonya - tenth]                                                                Page 16

        sonya 2:25 69:3,8     state 6:7 33:14,16     studies 27:4          supporting 10:24
        sorry 8:6 13:23         33:16 39:14 61:22    style 33:14             15:21
          18:6 35:9 36:2,17   stated 9:22 14:22      subject 15:21 16:6    supports 64:10
          46:8 63:22            67:6                   16:23 17:2 18:17    supposed 55:25
        sort 10:15            statement 56:1           19:13 22:12,14,23   supposedly 30:16
        sought 9:23 11:16     states 1:1,12 4:16       29:17 30:25 32:18   supreme 22:18
          15:14 29:15           8:7 38:25 58:13        33:1,2,2 37:15        33:12,18 59:22
        sound 26:22 28:18       58:17 59:22            52:23 58:2,3 65:9   sure 6:16 18:22
        sounds 27:18          stating 9:2,13,15        66:19                 27:17 35:7,13
        southern 1:2 17:5       9:21 10:13,18        submit 9:3,5 17:1       38:16 39:17 49:25
          17:19 29:21,23        44:20                  19:9 22:3 40:4      surmise 32:14
        space 46:17           status 24:2 35:21        44:21,23 50:12      surprised 13:6,7
        speak 6:7,11            36:4                   52:2 55:6             13:10 49:9
          10:13 36:22 43:24   statute 16:4 22:22     subsections 27:8      surrounding 65:6
          47:14,18,20,25      statutorily 53:2       subsequent 45:13      sustain 16:19
          48:6,12,15          statutory 60:9         subsequently 49:5     sweeping 29:3
        speaking 46:9         stay 66:19             subsidiaries 12:14              t
        specific 42:12        staying 44:2           subsidiary 12:12
                                                                           t 69:1,1
          57:24               stein 5:19               15:2
                                                                           take 7:8 15:6,6
        specifically 51:5     stephen 3:10           sue 59:23
                                                                             16:3 21:25 25:24
          57:23               steve 6:24             suffer 32:11
                                                                             41:22
        specifics 42:10       steven 5:9             suffering 44:15
                                                                           taken 17:25 57:4
          49:21               stipulation 18:11      suffers 32:10
                                                                           takes 15:13 40:21
        speed 45:16 50:25     stock 15:11            suffice 29:9
                                                                           talk 18:20,24
        spend 15:17           stood 18:11            sufficient 18:17
                                                                             20:24 35:7 40:7
        split 26:16           stop 37:18 48:5        sufficiently 30:8
                                                                             42:10,12 49:21
        spoke 47:11 48:8      straightforward        suing 61:22
                                                                             63:18
        squarely 29:10          15:18                suit 14:21 64:9
                                                                           talking 15:17
          42:21               street 3:15 4:11       suite 4:11,18
                                                                             25:15 31:12 61:1
        stage 66:2,22 68:5      4:18                   69:22
                                                                           tate 18:22 19:14
        stahl 24:14,15        stretch 13:16          summarized 16:8
                                                                             19:16,16,22 20:3
        stakeholders          strike 14:21 64:9        63:24
                                                                             20:10,15 25:25
          41:15               strong 46:22           summary 35:23
                                                                             26:4 27:5 28:5,12
        standard 18:18        stuck 51:25              35:24 36:5,9,11
                                                                             32:11 42:8,16
          22:1 33:10,20,25    student 12:20            58:16,18,23 60:23
                                                                           tate's 20:9 25:25
          37:4,10 38:15         17:10 19:3,9           61:14
                                                                           telephonically 3:8
          42:13                 20:18 22:19 25:6     supplement 16:16
                                                                             3:9,10,11,18,25
        stands 10:7             25:25 28:16 45:17      18:10 34:12
                                                                             4:6,14,21 5:1
        start 6:3 17:3          52:12,17 55:21       support 13:17
                                                                           tell 35:20 42:3
          41:15                 58:9 59:14,17          33:17 40:5,7 55:3
                                                                             54:16,24
        started 43:8 59:9       60:13 61:3,11,24     supported 11:21
                                                                           tenth 20:21 25:4
        starting 6:5            66:9                   68:4
                                                                             25:11,17 28:3
                                                                             40:15 42:5 45:15
                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10249-mg   Doc 55    Filed 03/29/21 Entered 03/29/21 12:45:03     Main Document
                                   Pg 117 of 118
       [tenth - uses]                                                                 Page 17

          45:19 46:23 49:4     threshold 30:24       transferee 30:16      unaffected 67:10
          49:8 50:10,21           42:17                31:23 52:10 53:4    unanimous 51:9
          51:5 52:15 59:20     throw 64:6              53:11 54:5          uncertified 53:19
          60:14 61:24          ticking 33:15         transferor 31:23      uncontested
        term 63:11             tie 19:14             transferred 30:11       11:23 15:19
        terms 22:22 26:1       time 6:7 8:18,19      transferring 45:5     undercuts 34:13
          27:11                   10:8 15:17 35:21   translate 51:12       underlay 22:4
        texas 12:24               36:21 47:11,20     treated 53:13         underlying 13:17
        thank 6:14,19,23          48:1,9,10,13,15    trial 13:14             20:17 21:8 22:16
          6:25 7:1,4,7,11,16      48:20,22 49:22     tricky 33:6             28:5,11 32:9,13
          7:20,23,24 8:3,10       50:11 52:3,18      tried 20:20 58:1        42:11 60:7
          9:16 12:5 36:14         59:10,11 62:9,11   troy 42:22            understand 22:21
          36:20,24 37:1           63:3,18 64:24      true 43:21 58:6         27:19 30:12 51:1
          39:20,21 43:4,5         67:8                 69:4                  63:3
          43:12 46:12 62:13    timely 65:3           trustee 4:17 8:9      understanding
          64:11 67:16 68:6     times 48:8            trustee's 8:5,7         24:4,18 55:22
          68:8                 title 17:4 26:6       try 33:19 41:5,12       60:21 62:1
        theories 50:19            42:6,8,9,14,16       59:20               understood 10:1
        thing 41:24 49:24         49:14,18 50:24     trying 26:16          undisputed 38:3
          50:1,2,3,5 59:22        51:4 52:14,17        45:15 46:1 57:6     unequivocal 58:6
        things 52:3               55:21 58:10          58:4                unequivocally
        think 15:18 16:21      today 8:22 11:22      turn 28:9               50:14
          18:5,8,19 19:6          65:5 67:8          tweets 14:12          unfortunately
          20:15 21:5,9         today's 43:17 44:8    twitter 14:12           62:15
          22:23 27:1 28:1,2       64:20              two 16:14 18:20       united 1:1,12 4:16
          28:2 29:9 31:13      told 43:23 44:4,9       27:20 29:25 30:22     8:7 38:25 58:12
          31:18 37:12,24          48:20 49:1,2         48:8,19 52:3,19       58:17 59:22
          38:15 41:7 42:3      top 62:20 63:9,17       56:5                universe 52:11
          42:20 48:4,10,20     topic 33:23           twombly 33:11           56:10
          49:1,10 55:25        toss 34:6             type 42:25            unknown 1:25
          59:6,10,13 67:24     tossed 14:16          types 30:17 60:9      unliquidated
        third 15:16 37:7       totality 40:4                  u              63:14
          38:19 39:24          tpg 42:22                                   unmute 6:11
                                                     u.s. 1:23 4:17 8:4
        thomas 5:10            trade 38:8                                  unnamed 53:19
                                                       8:9
        thought 45:20          traded 12:13,17                             unsatisfied 38:24
                                                     u.s.c. 11:5 52:5
          47:15                   15:3,4                                     39:16,18
                                                       54:20 56:6
        thousands 15:25        trading 15:11                               unsecured 12:18
                                                     udder 37:18
          16:13                transcribed 2:25                            untrue 43:21
                                                     ultimate 66:14
        three 15:15 16:5       transcript 63:13                            use 40:8
                                                     ultimately 17:12
          17:1 32:22,25           69:4                                     uses 63:11
                                                       26:4 66:15
          41:20 44:5 48:8      transfer 31:25
                                                     unable 9:3 41:1
          49:18,21 64:18          45:8 47:18
                                                       44:6,21
          65:9

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                       516-608-2400
21-10249-mg   Doc 55   Filed 03/29/21 Entered 03/29/21 12:45:03    Main Document
                                  Pg 118 of 118
       [v - zweig]                                                                 Page 18

                 v           wednesday 46:3        works 22:22
        v 31:16              weeks 30:22 48:19     world 63:12
        va 3:16              weigh 35:6            worries 27:16
        valid 66:8           welcome 36:15         worse 34:12
        value 41:14          went 14:18 32:9       worsened 44:5
        values 41:5          west 4:11             worth 15:8,8
        varick 4:18          western 36:18         wrap 41:25
        various 12:21         58:14                writes 14:11
          13:2 19:7 30:24    whatsoever 18:16      writing 10:19
        veritext 69:20       wide 29:21            wrong 18:14
        version 9:4,5        wishes 53:6,12          62:22
          44:22,23           withdrawn 13:25       wrongful 50:16
        view 60:14            14:7                   61:12
        vigorously 13:4      withdrew 14:2         wrongfully 16:11
        vindicated 60:14     withstand 33:14         52:25 53:1 60:15
        violate 56:9         withstood 18:11         60:16
        violated 21:16       wolk 4:8,14 7:23                x
        violates 50:17,17     7:24,25,25 11:3,7
                                                   x 1:4,10
          50:18               11:16,20 43:9,10
                              43:12 44:25 45:4               y
        violation 59:24
                              46:11,11,12 47:9     yeah 50:7 57:2
        violations 60:9,10
                              47:10,14,23 48:3       62:19
        virtue 44:1,4,7
                              48:8,15,18,25        year 56:24
          52:14,22
                              49:20 50:4,7,9       years 17:18 58:19
        vitriol 14:19
                              51:14,19 52:2          60:17,24 61:14
          41:11
                              53:10,22,24 54:2     yesterday 43:14
        voicemail 10:12
                              54:9,12,18,21,21     york 1:2,14 3:6
        volume 42:21
                              55:5,10,13,16,18       4:4,12,19 12:25
                 w                                   17:6 29:21,23
                              55:19 56:2,4,19
        w 3:22                56:23 57:2,9,11      youtube 14:13
        w.l. 17:24            59:3,6 62:10,11      yup 14:25 17:22
        wacker 3:22           62:14,15,24,25         38:23
        wait 40:19 53:17      63:1,2,4,5,6 64:3              z
        waiting 24:5,9        64:13,16 65:1        zealous 14:14
        want 20:24 38:16     wolk's 30:15          zweig 5:17
          40:7 41:24 43:11   woods 3:13,20 4:1
          55:18 63:7          7:8,15,18,22 8:5
        wanted 6:6 10:14      11:24 24:14 39:12
          44:13 55:17         39:16
        warranted 32:21      word 63:11
        way 13:16 34:20      wording 51:8
          43:4 45:4 58:11    words 37:19
        we've 46:21 50:12

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                    516-608-2400
